 



Exhibit 10.6

 

KAUAI MARRIOTT RESORT AND BEACH CLUB
SVC89 COMBINED PORTFOLIO



 

MANAGEMENT AGREEMENT

 

by and between

 

ESSEX HOUSE CONDOMINIUM CORPORATION
as “MANAGER”

 

and

 

HPT TRS MRP, INC.
as “TENANT”

 

 

Dated as of December 31, 2019

 



 

 

 

TABLE OF CONTENTS

 

ARTICLE I APPOINTMENT OF MANAGER 1     1.01   Appointment 1 1.02   Management of
the Hotel 2 1.03   Services Provided by Manager 5 1.04   Program Services 7
1.05   Employees 7 1.06   Right to Inspect 9 1.07   Right of Offset 9    
ARTICLE II TERM 10     2.01   Term 10     ARTICLE III COMPENSATION OF MANAGER 11
    3.01   Management Fees 11 3.02   Operating Profit 11     ARTICLE IV
ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS 14     4.01   Accounting, Interim
Payment and Annual Reconciliation 14 4.02   Books and Records 17
4.03   Accounts, Expenditures 18 4.04   Annual Operating Projection 19
4.05   Working Capital 20 4.06   Fixed Asset Supplies 20     ARTICLE V REPAIRS,
MAINTENANCE AND REPLACEMENTS 21     5.01   Manager’s Maintenance Obligation 21
5.02   Repairs and Maintenance to be Paid from Gross Revenues 21 5.03   Items to
be Paid from Reserves 21 5.04   Reserve Estimates 22 5.05   Additional
Requirements for Reserves 23 5.06   Ownership of Replacements 23
5.07   Obligation to Provide Additional Reserve Funds 23 5.08   Additional
Requirements Relating to Certain Capital Improvements 24     ARTICLE VI
INSURANCE, DAMAGE AND CONDEMNATION 25     6.01   Insurance 25 6.02   Damage and
Repair 26 6.03   Damage Near End of Term 28 6.04   Condemnation 28
6.05   Partial Condemnation 28 6.06   Disbursement of Award 29 6.07   Temporary
Condemnation 29 6.08   Allocation of Award 29 6.09   Effect of Condemnation 29

 



i

 

 

  Page     ARTICLE VII TAXES; OTHER CHARGES 30     7.01   Real Estate and
Personal Property Taxes 30     ARTICLE VIII OWNERSHIP OF THE HOTEL 31    
8.01   Ownership of the Hotel 31 8.02   Requirements for Mortgages 32
8.03   Subordination and Non-Disturbance Agreement 33 8.04   No Covenants,
Conditions or Restrictions 33 8.05   Liens; Credit 34     ARTICLE IX DEFAULTS 35
    9.01   Manager Events of Default 35 9.02   Remedies for Manager Defaults 36
9.03   Additional Remedies for Manager Defaults 37 9.04   Non-Recourse Provision
37 9.05   Good Faith Dispute by Manager 38 9.06   Tenant Events of Default 38
9.07   Remedies for Tenant Defaults 40 9.08   Good Faith Dispute by Tenant 41
9.09   Landlord Defaults 41 9.10   Extraordinary Events 41     ARTICLE X
ASSIGNMENT AND SALE 41     10.01   Assignment 41 10.02   Sale of the Hotel 43  
  ARTICLE XI MISCELLANEOUS 44     11.01   Right to Make Agreement 44
11.02   Actions by Manager 45 11.03   Relationship 45 11.04   Applicable Law 45
11.05   Recordation 45 11.06   Headings; Section References 45 11.07   Notices
45 11.08   Environmental Matters 46 11.09   Confidentiality 48
11.10   Projections 48 11.11   Actions to be Taken Upon Termination 49
11.12   Trademarks, Trade Names and Service Marks 52 11.13   Data Protection 52
11.14   Waiver 53 11.15   Partial Invalidity 53 11.16   Survival 53
11.17   Negotiation of Agreement 53 11.18   Intentionally Deleted 53
11.19   Entire Agreement; Recitals 53 11.20   Affiliates 53 11.21   Competing
Facilities 54

 



ii

 

 

  Page     11.22   Intentionally Deleted 54 11.23   Dispute Resolution;
Arbitration and Expert Resolution 54 11.24   Permitted Contests 57
11.25   Indemnification 57 11.26   Estoppel Certificates 58
11.27   Intentionally Deleted 58 11.28   Intentionally Deleted 58
11.29   Remedies Cumulative 58 11.30   Amendments and Modifications 58
11.31   Construction; Nonrecourse 58 11.32   Counterparts; Headings 59
11.33   No Political Contributions 59 11.34   Single Agreement 59 11.35   REIT
Qualification 59 11.36   Further Compliance With Section 856(d) of the Code 59
11.37   Adverse Regulatory Event 60 11.38   Commercial Leases 61 11.39   Waiver
of Jury Trial 61 11.40   Waiver of Consequential, Incidental, Special & Punitive
Damages 61 11.41   Equity Interests in Tenant 61 11.42   No Rights of Third
Parties 61  11.43   Hotel Expansion 61 11.44   Non-Hotel Marketing Activities by
Tenant 61 11.45   Single Agreement; Integration 62     ARTICLE XII DEFINITION OF
TERMS 62     12.01   Definition of Terms 62

 

Exhibit A  The Site

Exhibit B  Central Office Services

Exhibit C  Current Chain Services

Exhibit D  Franchise Requirements

Exhibit E  Insurance

Exhibit F  Equity Interests in Tenant

Exhibit G  Brands

Addendum  Property Information

 



iii

 

 

 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is executed as of the 31st day of
December, 2019 (the “Execution Date”), but is to become effective as of January
1, 2020 (the “Effective Date”), by and between HPT TRS MRP, INC., a Maryland
corporation (“Tenant”); and ESSEX HOUSE CONDOMINIUM CORPORATION, a Delaware
corporation (“Manager”).

 

R E C I T A L S :

 

A.              Landlord (as defined herein) is the owner of (i) fee title to
those certain Hotel Room Apartments, including the appurtenant easements, of the
condominium project known as “Kauai Marriott Resort and Beach Club” as more
fully set forth in the Condominium Declaration (as defined herein), (ii)
subleasehold interest in the Parking Sublease Parcel, and (iii) an irrevocable,
non-exclusive easement on the Golf and Tennis Easement Parcel (as defined
herein), all as more particularly described on Exhibit A attached to this
Agreement and incorporated herein (collectively, the “Site”) on which certain
improvements have been constructed consisting of a building containing the
number of Guest Rooms as specified on the Addenda hereto (as the same may be
revised from time to time), and certain other amenities and related facilities,
the “Building”. The Site and the Building, in addition to certain other rights,
improvements, and personal property, are referred to as the “Hotel”. Pursuant to
the Lease, Landlord has leased the Hotel (except for certain assets of Tenant or
Manager included within the definition of Hotel) which is subject to this
Agreement, to Tenant.

 

B.               Tenant wishes to engage Manager to manage and operate the Hotel
and Manager wishes to manage and operate the Hotel, all subject to and upon the
terms and conditions herein set forth.

 

C.               Pursuant to the Lease (as defined herein) and certain other
leases, Tenant or an Affiliate (as defined herein) of Tenant has leased other
hotels from Landlord or an Affiliate of Landlord managed by Affiliates of
Manager (all properties subject to the Lease and/or such other leases at any
given time, and as further described in the definition of “Portfolio Properties”
set forth in Article XII, are collectively, the “Portfolio Properties”).
Manager, Tenant and their applicable Affiliates have agreed that revenues,
working capital, reserves and other items from the Portfolio Properties will be
pooled, disbursed and distributed in accordance with the terms and conditions of
the Pooling Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, Tenant and Manager agree as follows:

 

ARTICLE I

 

APPOINTMENT OF MANAGER

 

1.01          Appointment. Subject to the provisions of this Agreement, Tenant
hereby engages Manager to supervise, direct and control the management,
promotion and operation of the Hotel throughout the Term. Manager accepts said
engagement and agrees to manage the Hotel during the Term in accordance with the
terms and conditions of this Agreement. The Hotel shall be known as the Kauai
Marriott Resort and Beach Club with such additional identification as may be
necessary to provide local identification. If the name of the System is changed,
Manager will change the name of the Hotel to conform thereto. All capitalized
terms shall have the meaning ascribed to them in Article XII hereof.

 



 

 

 

1.02          Management of the Hotel.

 

A.                Manager shall manage and operate the Hotel in an efficient and
economical manner consistent with the prevailing standards in other hotels in
the System, including all activities in connection therewith which are customary
and usual to such an operation. Manager shall, in connection with the Hotel and
in accordance with the System Standards and the terms of this Agreement, perform
each of the following functions (provided that in all cases, except as otherwise
set forth in this Agreement, the costs and expenses of performing such functions
shall be Deductions):

 

1.                  Recruit, employ, supervise, direct and (when appropriate)
discharge all of the employees at the Hotel.

 

2.                  Establish prices, rates and charges for services provided in
the Hotel, including rates for Guest Rooms.

 

3.                  Establish and revise, as necessary, administrative policies
and procedures, including policies and procedures for the control of revenue and
expenditures, for the purchasing of supplies and services, for the control of
credit, and for the scheduling of maintenance, and verify that the foregoing
procedures are operating in a sound manner.

 

4.                  Manage expenditures to replenish Inventories and Fixed Asset
Supplies, make payments on accounts payable and collect accounts receivable.

 

5.                  Arrange for and supervise public relations and advertising
and prepare marketing plans.

 

6.                  Procure all Inventories and replacement Fixed Asset
Supplies.

 

7.                  Prepare and deliver interim accountings, annual accountings,
Annual Operating Projections, Reserve Estimates and such other information as is
required by this Agreement.

 

8.                  Plan, execute and supervise repairs, maintenance alterations
and improvements at the Hotel.

 

9.                  Provide, or cause to be provided, risk management services
relating to the types of insurance required to be obtained or provided by
Manager under this Agreement and provide such information related to risk
management to Tenant as Tenant may from time to time reasonably request.

 

10.                Obtain and keep in full force and effect, either in its own
name or in Tenant’s name, as may be required by applicable law, any and all
licenses and permits to the extent same is within the control of Manager (or, if
same is not within the control of Manager, Manager shall use all due diligence
and reasonable efforts to obtain and keep same in full force and effect).

 



2

 

 

11.                Reasonably cooperate (provided that Manager shall not be
obligated to enter into any amendments of this Agreement) in any attempt(s):

 

(a)               to effectuate a Sale of the Hotel under the terms of this
Agreement (provided that nothing herein shall affect the provisions of Section
10.02); or

 

(b)               to effectuate a direct or indirect sale or other disposition
of the Landlord’s interest in the Hotel as permitted under the Owner Agreement;
or

 

(c)               to obtain any Qualified Mortgage.

 

12.               Subject to the requirements of Section 10.01 hereof, negotiate
and administer, on behalf of Tenant, leases, subleases, licenses and concession
agreements for all public space at the Hotel, including all stores, office space
and lobby space.

 

13.               On behalf of Tenant, negotiate, enter into and administer
service contracts and licenses for the operation of the Hotel, including
contracts and licenses for health and safety systems maintenance, electricity,
gas, telephone, cleaning, elevator and boiler maintenance, air conditioning
maintenance, laundry and dry cleaning, master television service, use of
copyrighted materials (such as music and videos), entertainment and other
services as Manager deems advisable.

 

14.                Negotiate, enter into and administer contracts for the use of
banquet and meeting facilities and Guest Rooms by groups and individuals.

 

15.                Take reasonable action to collect and institute in its own
name or in the name of Tenant or the Hotel, in each instance as Manager in its
reasonable discretion deems appropriate, legal actions or proceedings to collect
charges, rent or other income derived from the operation of the Hotel or to oust
or dispossess guests, tenants, members or other persons in possession therefrom,
or to cancel or terminate any lease, license or concession agreement for the
breach thereof or default thereunder by the tenant, licensee or concessionaire.

 

16.                Make representatives available to consult with and advise
Tenant or Tenant’s designee at Tenant’s reasonable request concerning policies
and procedures affecting the conduct of the business of the Hotel.

 

17.                Collect on behalf of Tenant and account for and remit to
governmental authorities all applicable excise, sales, occupancy and use taxes
or similar governmental charges collected by or at the Hotel directly from
guests, members or other patrons, or as part of the sales price of any goods,
services or displays, such as gross receipts, admission or similar or equivalent
taxes, duties, levies or charges.

 



3

 

 

18.                Keep Tenant advised of significant events which occur with
respect to the Hotel which might reasonably be expected to have a material
adverse effect on the financial performance or value of the Hotel.

 

19.                Perform such other tasks with respect to the Hotel as are
customary and consistent with the System Standards.

 

B.                 The operation of the Hotel shall be under the exclusive
supervision and control of Manager which, except as otherwise specifically
provided in this Agreement, shall be responsible for the proper and efficient
operation of the Hotel. Subject to the terms of this Agreement, Manager shall
have discretion and control, free from interference, interruption or
disturbance, in all matters relating to management and operation of the Hotel,
including, without limitation, the following: charges for Guest Rooms and
commercial space; credit policies; food and beverage services; employment
policies; granting of leases, subleases, licenses and concessions for shops and
agencies within the Hotel consistent with the provisions of Section 10.01
hereof; receipt, holding and disbursement of funds; maintenance of bank
accounts; procurement of Inventories (including initial inventories), supplies
and services; promotion and publicity; payment of costs and expenses as are
specifically provided for in this Agreement or are otherwise reasonably
necessary for the proper and efficient operation of the Hotel; and, generally,
all activities necessary for operation of the Hotel.

 

C.                 Manager shall use reasonable efforts to comply with and abide
by all Legal Requirements and Insurance Requirements pertaining to its operation
of the Hotel, provided that Manager shall have the right, but not the
obligation, in its reasonable discretion, to contest or oppose, by appropriate
proceedings, any such laws and regulations in accordance with Section 11.24
hereof. Except as expressly provided to the contrary in this Agreement, all
costs and expenses of such compliance with respect to the Hotel shall be paid
from Gross Revenues as Deductions in the computation of Operating Profit of the
Hotel or from the Reserve of the Hotel, whichever is applicable, and the
reasonable expenses of any such contest shall be paid from Gross Revenues as
Deductions with respect to the Hotel.

 

D.                Manager shall use due diligence and exercise commercially
reasonable efforts to obtain and maintain all approvals necessary to use and
operate the Hotel in accordance with the System Standards and Legal
Requirements. Tenant shall cooperate with Manager in this regard and, in
connection therewith, shall execute all applications and consents required to be
executed by Tenant in order for Manager to obtain and maintain such approvals.
All costs incurred by Tenant in this regard shall be included in Deductions for
the Hotel.

 

E.                 Manager shall not use, and shall exercise commercially
reasonable efforts to prevent the use of, the Hotel’s and Manager’s personal
property used in connection with the Hotel, if any, for any unlawful purpose.
Manager shall not commit, and shall use commercially reasonable efforts to
prevent the commission, of any waste at the Hotel. Manager shall not use, and
shall use commercially reasonable efforts to prevent the use of, the Hotel in
such a manner as will constitute an unlawful nuisance thereon or therein.
Manager shall use commercially reasonable efforts to prevent the use of the
Hotel in such a manner as might reasonably be expected to impair Tenant’s or
Landlord’s title thereto or any portion thereof or might reasonably be expected
to give rise for a claim or claims for adverse use or adverse possession by the
public, as such, or of implied dedication of the Hotel or any portion thereof.

 



4

 

 

F.                 Manager shall, to the extent within Manager’s control, use
commercially reasonable efforts to cause Tenant to be in compliance with the
Lease, and the costs of the same shall be paid as Deductions for the Hotel
hereunder except as otherwise specifically provided for in this Agreement.

 

1.03          Services Provided by Manager.

 

A.                Manager will provide the Central Office Services and will bear
all costs of the Central Office Services described in Exhibit B, and in no event
will the costs of the Central Office Services be charged to the Hotel as
Deductions, either directly or through the Above-Property Programs & Services.

 

B.                 In operating the Hotel, Manager may provide or cause to be
provided, and the Hotel will participate in, certain functions for the operation
of the Hotel through the use of facilities, systems, equipment and individuals
not physically located at the Hotel, including Chain Services, MBS Systems,
Reservation Systems, Loyalty Programs and Program Services (collectively
referred to as the “Above-Property Programs & Services”).

 

C.                 Manager will provide or cause to be provided, and the Hotel
will participate in, certain services (“Chain Services”) that are provided on a
comparable basis to System hotels. Chain Services include:

 

1.                  the general categories of services listed in Exhibit C; and

 

2.                  additional central programs or services as may from time to
time be provided for the benefit of System hotels or to replace services
performed at individual System hotels that Manager determines can be provided
more efficiently and economically to such hotels on a System-wide basis.
However, services may only be added to “Chain Services” if such services (i) are
not Central Office Services; and (ii) are either new services that had not been
previously performed at the Hotel, or services that had been previously
performed at the Hotel, but that can be performed more efficiently and
economically on a System-wide basis.

 

Manager will provide to Tenant, within ninety (90) days after the end of each
Fiscal Year, a report (the “Chain Services Report”) (i) identifying the general
categories (such as National Sales Office Services) and subcategories (such as
Worldwide sales offices) of Chain Services provided for the Hotel for such
Fiscal Year; (ii) setting forth the total cost paid by the Hotel for each
general category of Chain Services and the methodologies for allocating these
costs to the Hotel for such Fiscal Year. The Chain Services Report will include
a certification by a vice president of Manager that the Chain Services cost
allocated to the Hotel for such Fiscal Year was made in accordance with this
Agreement.

 

D.                Manager and/or its Affiliates may provide or cause to be
provided, and the Hotel will participate in, certain marketing programs (the
“Additional Marketing Programs”) that are not part of Chain Services, or the
Loyalty Programs, or locally-generated public relations, advertising, promotions
and marketing programs. As of the Effective Date, the Additional Marketing
Programs include email marketing, internet search engine marketing,
transaction-based paid internet searches, sales lead referrals and bookings,
cooperative advertising programs, travel agency programs, incentive awards and
gift cards.

 



5

 

 

E.                 Manager may, in its discretion, provide or cause to be
provided certain programs and processes that manage certain aspects of the
Hotel’s finances and accounting through processes that consolidate certain
accounts payable, billing and accounts receivable, and related functions and
procedures, into one or more shared services centers, or third party centers,
for the System (including any similar or successor systems or services, the “MBS
Systems”). Manager may change the scope, services, service provider, features
and functions of the MBS Systems from time to time as it determines in its
reasonable discretion to be most efficient and economical for the System.

 

F.                  Manager may modify, add or delete categories of
Above-Property Programs & Services in its reasonable discretion. If Manager
provides or causes to be provided a new Above-Property Program & Service to the
Hotel, then Manager will determine whether such new Above-Property Program &
Service is treated as a Chain Service based on whether (i) the new
Above-Property Program & Service supports only a subgroup of System hotels, or
selected or individual hotels, or (ii) the costs of the new Above-Property
Program & Service is more appropriately recovered based on hotel usage. If
either clause (i) or clause (ii) applies, the new Above-Property Program &
Service will not be treated as a Chain Service.

 

G.                The Above-Property Programs & Services may be delivered to (i)
all System hotels; (ii) certain subsets of System hotels based on certain
criteria such as hotel type; (iii) hotels on a local, regional or cluster basis;
or (iv) the Hotel and one or more other hotels or businesses on a shared basis.
Any of these programs and services may also be provided or delivered to any
other businesses. The Above-Property Programs & Services provided or delivered
to the Hotel may change from time to time as reasonably determined by Manager
subject to Sections 1.03.C(2) and 1.03.F. Manager may change, discontinue or
reconstitute the Above-Property Programs & Services on a country, regional, or
international basis.

 

H.                The Above-Property Programs & Services costs (including for
the avoidance of doubt the Program Services costs) will be allocated by Manager
on a fair and reasonable basis (for example, by the number of Guest Rooms,
percentage of Gross Room Revenues or other revenues, or volume of use) among all
of the properties participating in such programs and services, which basis may
be different for different groups of Above-Property Programs & Services and may
change from time to time as reasonably determined by Manager. The Hotel’s costs
(i) will be Deductions; (ii) will include the actual costs of providing,
developing and supporting the Above-Property Programs & Services, including
corporate overhead and development costs related to the Above-Property Programs
& Services; (iii) will not include any profit component to Manager; and (iv)
will not include any amounts that are paid by or on behalf of Tenant pursuant to
any other provision of this Agreement for such Above-Property Programs &
Services. Manager may provide the Above-Property Programs & Services to other
Persons and properties that are not part of the System (or allow these Persons
and properties to use the Above-Property Programs & Services’ systems and
infrastructure) at a price that will include the recovery of these costs and may
also include a profit to Manager or its Affiliates. Tenant acknowledges that the
direct benefit to the Hotel from the services described in clauses 1 and 3 of
Exhibit C might not be proportionate to the Hotel’s cost allocation. At Tenant’s
request, Manager will provide an annual explanation of the cost allocation
method for the Above-Property Programs & Services that the Hotel receives.

 



6

 

 

I.                   Any amounts that Manager collects in a Fiscal Year from the
Hotel and other hotels receiving the Above-Property Programs & Services which
are not used by Manager or its Affiliates to cover the costs incurred in
providing Above-Property Programs & Services during such Fiscal Year, will be
carried forward without interest and used to cover the costs incurred in future
Fiscal Years. If the amounts that Manager and its Affiliates collect from the
Hotel and other hotels for Above-Property Programs & Services are at any time
insufficient to cover the costs Manager or its Affiliates incur, then Manager
and its Affiliates may advance amounts from their own funds to cover the
shortfall. These advances may be interest bearing loans and will be repaid from
future amounts collected from the Hotel and other System hotels receiving the
Above-Property Programs & Services.

 

1.04          Program Services.

 

A.                As of the Effective Date, Program Services will include the
Above-Property Programs & Services described in clauses 1 and 3 of Exhibit C and
Reservation Systems, as well as certain other Above-Property Programs & Services
specified by Manager (“Program Services”). Program Services will also include
the actual costs of providing, developing and supporting the Program Services,
including corporate overhead and development costs related to the Program
Services, costs for collecting and accounting for any monies collected by
Manager or its Affiliates for Program Services (the “PSF”), reimbursing capital
invested in developing such Program Services and financing such capital.

 

B.                 Beginning on the Effective Date, Tenant shall pay Manager the
Program Services Contribution to reimburse Manager and its Affiliates for
Program Services.

 

C.                 Manager may (i) use the PSF to cover the costs of Program
Services that benefit System hotels as a whole, groups of System hotels, or
other lodging properties operated or franchised by Manager or its Affiliates, or
(ii) change the programs and services covered by the PSF. Tenant acknowledges
that the direct benefit to the Hotel from the Program Services might not be
proportionate to the Program Services Contribution. Program Services will not
necessarily include all of the hotels in the System, and some Program Services
may also benefit or include Other Marriott Products.

 

1.05          Employees.

 

A.                All personnel employed at the Hotel shall at all times be the
employees of Manager. Subject to the terms of this Agreement, Manager shall have
absolute discretion with respect to all personnel employed at the Hotel,
including, without limitation, decisions regarding hiring (subject to Section
1.05.B), promoting, transferring, compensating, supervising, terminating,
directing and training all employees at the Hotel, and, generally, establishing
and maintaining all policies relating to employment; provided, however, that
Manager shall use commercially reasonable efforts to comply with all Legal
Requirements pertaining thereto and not enter into any written employment
agreements with any person which purport to bind Tenant and/or purport to be
effective regardless of a Termination, without obtaining Tenant’s consent, which
consent may be withheld in Tenant’s sole and absolute discretion. Manager shall
use reasonable efforts to comply with and abide by all Legal Requirements
regarding labor relations; if either Manager or Tenant shall be required,
pursuant to any such Legal Requirement, to recognize a labor union or to enter
into a collective bargaining with a labor union, the party so required shall
promptly notify the other party pursuant to this Section 1.05. Manager shall
indemnify Landlord and Tenant for all costs and expenses (including reasonable
attorneys’ fees) incurred by either of them if they are joined in or made party
to any third-party suit or cause of action in connection with an Employee Claim
where the basis of such Employee Claim is conduct by Manager that is a
substantial violation of the standards of responsible labor relations as
generally practiced by prudent owners or operators of similar hotel properties
in the general geographic area of the relevant Hotel, the costs of which shall
not be a Deduction. Any Dispute between Tenant and Manager as to whether or not
certain conduct by Manager is not in accordance with the aforesaid standards
shall be resolved by Arbitration pursuant to Section 11.23.A hereof. The
Arbitration proceedings described in the preceding sentence shall be conducted
independently of any arbitration proceedings with respect to such Employee Claim
pursuant to the applicable employee-related contract. All information regarding
individual Hotel employees, such as employee records and compensation
information, is proprietary to Manager and confidential and will not be
disclosed to Tenant except as otherwise expressly provided in this Agreement.

 



7

 

 

B.                 Manager shall have the authority to hire, dismiss or transfer
the Hotel’s general manager; provided, however, that Manager shall keep Tenant
reasonably informed with respect to such actions, including prior notification
to Tenant of Manager’s desire to transfer the general manager, and shall give
Tenant the opportunity to participate in the hiring process with respect to the
general managers as follows:

 

1.                  Manager shall provide Tenant at least thirty (30) days’
prior notice of any proposed hiring of a general manager. Manager shall consult
with Tenant to obtain any suggestions by Tenant as to the preferred background
and specific expertise of candidates for such Hotel position, which suggestions,
if any, Manager shall utilize in arriving at a preferred profile for candidates
for such position.

 

2.                  Manager shall submit to Tenant for its approval a reasonably
qualified candidate for such position. Tenant shall have a period of ten (10)
Business Days from its receipt of the applicable candidate’s resume within which
to interview and evaluate such candidate (provided that such candidate and the
necessary representatives of Tenant are reasonably available during such period
of time for such interview or evaluation, and such candidate shall not be
required to provide additional information or undertake testing of any sort as
part of such process). Tenant shall be deemed to have approved such candidate
unless Manager receives Tenant’s written disapproval of such candidate within
such ten (10)-Business Day period. If Tenant disapproves the first (1st)
candidate (based on the process described above), then Manager shall submit a
second (2nd) candidate, using the same process described above. If such second
(2nd) candidate is disapproved by Tenant (based on the same process described
above), then Manager shall submit a third (3rd) candidate, using the same
process as described above. If Tenant disapproves of all three (3) candidates
for the position submitted by Manager pursuant to the provisions of this Section
1.05.B, Manager shall have the right to select the person to be offered the
position of general manager, in Manager’s sole discretion, from the three (3)
candidates proposed to Tenant.

 



8

 

 

C.                 Manager shall decide which, if any, of the employees of the
Hotel shall reside at the Hotel (provided that Tenant’s prior approval shall be
obtained if more than two (2) such employees and their immediate families reside
at the Hotel), and shall be permitted to provide free accommodations and
amenities to its employees and representatives living at or visiting the Hotel
in connection with its management or operation consistent with the Marriott
Companies usual practices for Marriott-managed hotels in the System. No person
shall otherwise be given gratuitous accommodations or services without prior
joint approval of Tenant and Manager except in accordance with usual practices
of the hotel and travel industry.

 

D.                Manager shall identify, appoint, assign, instruct and
supervise employees in connection with the operation of the Hotel which Manager
deems necessary or advisable for the operation of the Hotel.

 

E.                 Tenant acknowledges that Manager has informed Tenant that
Manager and its Affiliates may collect and use Hotel Employee Personal Data to
manage Hotel employees as provided in this Agreement. Tenant shall notify
Manager promptly of any inquiry or complaint of which Tenant becomes aware that
is received from a Hotel employee, data protection authority or other third
party regarding the collection, use or transfer of Hotel Employee Personal Data.
Tenant will reasonably cooperate with Manager in any defense of such a
complaint, and will not, without Manager’s prior written consent, make any
intentional admission or take any action that would reasonably be expected to
adversely prejudice the defense or settlement of any third-party complaint
regarding Hotel Employee Personal Data or any investigation by a data protection
authority.

 

1.06          Right to Inspect. Manager shall permit Landlord and Tenant and
their respective authorized representatives to inspect or show the Hotel during
usual business hours upon not less than twenty-four (24) hours’ notice and to
make such repairs as Landlord is permitted or required to make pursuant to the
terms of the Lease, provided that any inspection or repair by Landlord or its
representatives shall not unreasonably interfere with the use and operation of
the Hotel and further provided that in the event of an emergency as determined
by Landlord in its reasonable discretion, prior notice shall not be required.

 

1.07          Right of Offset. Manager acknowledges that it shall not have, in
any instance, a right of offset against Tenant’s Priority with respect to the
Hotel under any circumstances (or against Aggregate Tenant’s Priority with
respect to hotels for which the Pooling Agreement is in effect). Manager shall
have the right to offset against amounts due to Tenant with respect to the Hotel
pursuant to Section 3.02.B hereof (and against amounts due to Tenant pursuant to
Section 2.02.A of the Pooling Agreement with respect to hotels for which the
Pooling Agreement is in effect) (but in all events excluding amounts due to
Tenant as Tenant’s Priority or Aggregate Tenant’s Priority), including amounts
(i) which Landlord or Tenant fail to advance to the Reserve for the Hotel which
either of them is required to make as provided for herein or in the Lease or
Owner Agreement (in each instance as determined by the Expert pursuant to
Section 11.23.B, if applicable), or (ii) due under a final judgment against
Tenant obtained by Manager with respect to the Hotel, or (iii) which Tenant
fails to pay to Manager in violation of Section 4.01.D(2) of this Agreement with
respect to the Hotel. Except as expressly provided herein, Manager shall not
offset against the amounts owed to Tenant hereunder or under the Pooling
Agreement.

 



9

 

 

ARTICLE II

 

TERM

2.01          Term.

 

A.                The Term of this Agreement shall be, from the Effective Date
to the expiration or earlier termination of the Initial Term and, if exercised
in accordance with the terms hereof, the Renewal Term(s). The Initial Term and,
if exercised, each Renewal Term are collectively referred to as the “Term.” The
“Initial Term” shall begin on the Effective Date as set forth in the preceding
sentence, and, unless sooner terminated as provided in this Agreement, shall
continue December 31, 2035. Provided that (1) Manager and its Affiliates have
renewed all of the Other Management Agreements for the first Renewal Term or
second Renewal Term, as applicable in accordance with their terms, and (2) there
exists at the time of renewal no Manager Event of Default under this Agreement
or any of the Other Management Agreements beyond the expiration of any
applicable notice and cure period and for which Tenant has, at such time, the
right to terminate this Agreement, the Term shall thereafter automatically be
extended for each of two (2) successive periods of ten (10) Fiscal Years (each,
a “Renewal Term”), unless Manager gives Tenant and Landlord written notice of
Manager’s decision not to extend on or before the date which is twelve (12)
months prior to the date of the expiration of the Initial Term or first Renewal
Term (as the case may be), time being of the essence. If Manager does not extend
the Initial Term or first Renewal Term (as the case may be), then during such
twelve (12)-month period prior to the date of the expiration of the Initial Term
or first Renewal Term (as the case may be), Tenant shall have the right to
effect an earlier Termination of this Agreement by written notice to Manager,
which Termination shall be effective as of the effective date which is set forth
in said notice, provided that said effective date shall be at least one hundred
twenty (120) days after the date of said notice, and in no event earlier than
July 1 of the year of such Termination, and such Termination shall be in
accordance with the provisions of Section 11.11 of this Agreement.

 

B.                 Each Renewal Term shall commence on the day succeeding the
expiration of the Initial Term or the preceding Renewal Term, as the case may
be. All of the terms, covenants and provisions of this Agreement shall apply to
each such Renewal Term. If Manager shall give notice that it elects not to
extend the term in accordance with this Section 2.01, this Agreement shall
automatically terminate at the end of the Term then in effect, or such earlier
date as provided above, and Manager shall have no further option to extend the
Term of this Agreement. Otherwise, the extension of this Agreement shall be
automatically effected without the execution of any additional documents; it
being understood and agreed, however, that Manager and Tenant shall execute such
documents and agreements as either party shall reasonably require to evidence
the same.

 



10

 

 

ARTICLE III

 

COMPENSATION OF MANAGER

 

3.01          Management Fees. In consideration of the services provided to
Tenant so that the Hotel becomes a member of the System and in consideration of
the management services to be performed during the Term, Manager shall be paid
the sum of the following as its management fees:

 

A.                The System Fee; plus

 

B.                The Base Management Fee; plus

 

C.                The First Incentive Management Fee; plus

 

D.                The Second Incentive Management Fee.

 

So long as the Pooling Agreement has not been terminated in accordance with its
terms with respect to the Hotel, payments of the Management Fees with respect to
periods for which the Pooling Agreement was in effect shall be made at the time,
and in the amounts, provided for under the Pooling Agreement. Notwithstanding
anything herein to the contrary, if, in any Fiscal Year or portion thereof prior
to the termination of the Pooling Agreement in accordance with its terms with
respect to the Hotel, the First Incentive Management Fee or the Second Incentive
Management Fee are not payable in full under the Pooling Agreement, Manager
shall not be entitled to the payment of the portion of the First Incentive
Management Fee or the Second Incentive Management Fee not payable under the
terms of the Pooling Agreement for such Fiscal Year or partial Fiscal Year with
respect to the Hotel, and in no event shall Tenant be liable for the payment of
any such unpaid portion to Manager. Notwithstanding anything herein to the
contrary, if, in any Fiscal Year after the termination of the Pooling Agreement
in accordance with its terms or with respect to the Hotel, the First Incentive
Management Fee or the Second Incentive Management Fee is not payable under
Section 3.02.B hereof with respect to the Hotel, Manager shall not be entitled
to the payment of the portion of the First Incentive Management Fee or the
Second Incentive Management Fee not payable under Section 3.02.B hereof, and in
no event shall Tenant be liable for the payment of such portion of the First
Incentive Management Fee or the Second Incentive Management Fee to Manager.

 

3.02          Operating Profit.

 

A.                So long as the Pooling Agreement has not been terminated in
accordance with its terms with respect to the Hotel, Operating Profit for the
Hotel with respect to periods for which the Pooling Agreement was in effect
shall be distributed, to the extent available, as provided in the Pooling
Agreement and the provisions of Section 3.02.B shall not apply.

 



11

 

 

B.                 For any period during the Term after the termination of the
Pooling Agreement in accordance with its terms with respect to the Hotel,
Operating Profit for the Hotel shall be distributed in the following order of
priority:

 

1.                  First, to Tenant, in an amount equal to Tenant’s Priority
for the Hotel.

 

2.                  Second, to Tenant, in an amount equal to the amount of rent
due pursuant to the ground lease (if any) to which the Hotel is subject, as set
forth on the applicable Addendum for the Hotel (the “Ground Lease Rent”).

 

3.                  Third, to Manager, in an amount equal to the Base Management
Fee for the Hotel.

 

4.                  Fourth, pari passu, to (i) Tenant, in an amount necessary to
reimburse Tenant for all Tenant Working Capital Advances and Tenant Operating
Loss Advances made by Tenant, from time to time (collectively, “Tenant
Advances”) with respect to the Hotel which have not yet been repaid by
distributions pursuant to this Section 3.02.B(4), and (ii) to Marriott, in an
amount necessary to reimburse Marriott or any Affiliate for all Additional
Marriott Advances made by Marriott or any Affiliate (including Manager)
allocable to the Hotel and all Additional Manager Advances from time to time
which have not yet been repaid by distributions pursuant to this Section
3.02.B(4). If at any time the amounts available for distribution to Tenant and
Marriott with respect to the Hotel pursuant to this Section 3.02.B(4)
(“Available Funds”) are insufficient (a) to repay to Tenant all outstanding
Tenant Advances (the “Sum Due Tenant”), and (b) to repay to Marriott all
outstanding Additional Marriott Advances and Additional Manager Advances with
respect to the Hotel (the “Sum Due Marriott”), then (x) Tenant shall be paid
from the Available Funds for the Hotel the amount obtained by multiplying a
number equal to the amount of the Available Funds by a fraction, the numerator
of which is the Sum Due Tenant and the denominator of which is the sum of the
Sum Due Tenant plus the Sum Due Marriott, and (y) Marriott shall be paid from
the Available Funds the amount obtained by multiplying a number equal to the
amount of the Available Funds for the Hotel by a fraction, the numerator of
which is the Sum Due Marriott and the denominator of which is the sum of the Sum
Due Tenant plus the Sum Due Marriott.

 

5.                  Fifth, to Manager, in an amount equal to any accrued, but
unpaid Base Management Fees for the Hotel.

 

6.                  Sixth, to Manager, in an amount equal to the First Incentive
Management Fee for the Hotel.

 

7.                  Seventh, to Tenant, in an amount up to sixty percent (60%)
of Operating Profit remaining after deducting amounts paid or payable in respect
of Sections 3.02.B(1) through (6) hereof necessary for the Security Deposit
Replenishment with respect to the Hotel.

 

8.                  Eighth, to Manager, in an amount equal to the Second
Incentive Management Fee for the Hotel.

 

9.                  Finally, to Tenant, the balance, if any.

 



12

 

 

C.                 For any period during which the Hotel is no longer subject to
the terms of the Pooling Agreement pursuant to the terms thereof, Tenant shall
receive Tenant’s Priority in accordance with the terms hereof, subject, however,
to the provisions of this Section 3.02.C. If the Operating Profit for the
applicable Accounting Period, as determined by Manager, is less than Tenant’s
Priority with respect to such Accounting Period (a “Tenant’s Priority
Shortfall”), then such Tenant’s Priority Shortfall shall first be funded by
Security Deposit Advances, and if the Security Deposit is depleted or otherwise
insufficient to fund such Tenant’s Priority Shortfall, then the amount of the
Tenant’s Priority Shortfall required to satisfy the Tenant’s Termination
Threshold shall be funded by Marriott Guaranty Advances, subject to the terms of
the Marriott Guaranty Agreement, for so long as the Marriott Guaranty Agreement
is in effect, and any such amounts funded in excess of the Tenant’s Termination
Threshold shall be deemed to have been funded by Marriott as an Additional
Marriott Advance and/or Manager as an Additional Manager Advance (as applicable)
and not as a Marriott Guaranty Advance. Any amount of the Tenant’s Priority
Shortfall not funded from the Security Deposit or by Marriott or Manager shall
accrue and be paid as provided in Section 4.01 hereof. If a Guaranty Termination
Event has occurred, then Manager may, without any obligation and in its sole and
absolute discretion, fund up to the Post-Guaranty Termination Threshold, and any
such amounts funded by Manager following such Guaranty Termination Event shall
be deemed Additional Manager Advances. If (a) no Guaranty Termination Event has
occurred, and Marriott has not funded up to the Tenant’s Termination Threshold
under the Marriott Guaranty Agreement as provided herein for the applicable
Fiscal Year on a cumulative basis within ten (10) days of receiving written
request from Tenant or (b) a Guaranty Termination Event has occurred, and
Manager has not funded up to the Post-Guaranty Termination Threshold for the
applicable Fiscal Year on a cumulative basis within ten (10) days of receiving
written request from Tenant (such event, a “Manager Funding Termination Event”),
then Tenant shall have the right to effect a Termination of this Agreement with
respect to the Hotel by written notice to Manager, which Termination shall be
effective as of the effective date which is set forth in said notice; provided
that said effective date shall be at least sixty (60) days (or such longer
period required by applicable Legal Requirements concerning the termination of
Hotel employees) after the date of such notice. If the Termination is pursuant
to clause (a) of this Section 3.02.C, then such Termination (i) shall be in
accordance with the provisions of Section 11.11 of this Agreement, (ii) shall
constitute a Manager Default, and (iii) shall entitle Tenant to all rights and
remedies available to it with respect to a Manager Default as provided for in
Article IX hereof. If the Termination is due to a Manager Funding Termination
Event, then such Termination shall not constitute a Manager Default or Manager
Event of Default and shall be in accordance with the provisions of Section 11.11
of this Agreement.

 

D.                Notwithstanding the provisions of Section 3.02.B(2) hereof,
the parties hereby acknowledge and agree that none of Manager, Marriott or any
of their respective Affiliates are obligated to pay and in no event shall be
liable in any way whatsoever (i) for any payment of, or failure to pay, the
Ground Lease Rent to the lessor under any such ground lease; and/or (ii) if
there is insufficient Operating Profit to cover the full amount of such Ground
Lease Rent.

 



13

 

 

ARTICLE IV

 

ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS

 

4.01          Accounting, Interim Payment and Annual Reconciliation.

 

A.                Within twenty (20) days after the close of each Accounting
Period, Manager shall deliver an interim accounting (the “Accounting Period
Statement”) to Tenant and Landlord showing for the Hotel, Gross Revenues, Gross
Room Revenues, occupancy percentage and average daily rate, Deductions,
Operating Profit, and applications and distributions thereof for the preceding
Accounting Period.

 

Only if the Pooling Agreement has been terminated in accordance with its terms
with respect to the Hotel, the following provisions for interim distributions
shall apply with respect to the Hotel for periods subsequent to the termination
date. Notwithstanding the order of distribution of Operating Profit set forth in
Section 3.02.B, for each Accounting Period, Manager shall, with each interim
accounting, transfer to Tenant any interim amounts due Tenant, transfer to
Marriott any interim amounts due to Marriott, and retain any interim amounts due
to Manager under Section 3.02.B, including, without limitation, the Base
Management Fee, the First Incentive Management Fee, and the Second Incentive
Management Fee calculated on a year-to-date basis for such Fiscal Year. If the
portion of Operating Profit to be distributed to Tenant pursuant to Sections
3.02.B(1), (2), (4) or (7) is insufficient to pay each of such interim amounts
then due in full following the end of any Accounting Period, any such interim
amounts left unpaid shall be paid from and to the extent of Operating Profit
available therefor at the time distributions are made following successive
Accounting Periods until such interim amounts are paid in full, and such
payments shall be made from such available Operating Profit in the same order of
priority as other payments made on account of such items following such
Accounting Periods. If the portion of Operating Profit to be distributed to
Marriott or Manager pursuant to Sections 3.02.B(3), (4), (5), (6) or (8) is
insufficient to pay each of such interim amounts then due in full following the
end of any Accounting Period, any such interim amounts left unpaid shall be paid
from and to the extent of Operating Profit available therefor at the time
distributions are made following successive Accounting Periods until such
interim amounts are paid in full, and such payments shall be made from such
available Operating Profit in the same order of priority as other payments made
on account of such items following such Accounting Periods. The portion of
Operating Profit to be distributed as interim distributions to Tenant as
Tenant’s Priority, Ground Lease Rent and as Security Deposit Replenishment
pursuant to Section 3.02.B for the then-current Fiscal Year for the Hotel, as
well as the portion of Operating Profit to be retained by Manager as the Base
Management Fee, the First Incentive Management Fee and the Second Incentive
Management Fee pursuant to Section 3.02.B for the Hotel, shall be determined by
applying in each instance a cumulative prorated amount to such Tenant’s
Priority, Ground Lease Rent, Security Deposit Replenishment, Base Management
Fee, First Incentive Management Fee and Second Incentive Management Fee
(calculated on a year-to-date basis, with the prorated amount being one-twelfth
(1/12) of the total amount for each of such items for each Accounting Period of
each Fiscal Year) to the year-to-date cumulative Operating Profit of the Hotel
(all such portions being hereinafter collectively referred to as the “Prorated
Portions”). In each Accounting Period after the first Accounting Period of a
Fiscal Year, inclusive, the Prorated Portions shall be adjusted to reflect
distributions to Tenant, and retention by Manager, of Operating Profit with
respect to such Prorated Portions for prior Accounting Periods during the then
current Fiscal Year. All the distributions shall be made in the order of
priority as set forth in Section 3.02 hereof.

 



14

 

 

B.                 Intentionally Deleted.

 

C.             1.                 Calculations and payments of the First
Incentive Management Fee, the Second Incentive Management Fee, Tenant’s
Priority, and Ground Lease Rent for the Hotel and distributions of Operating
Profit made with respect to each Accounting Period within a Fiscal Year for the
Hotel shall be accounted for cumulatively within a Fiscal Year, but shall not be
cumulative from one Fiscal Year to the next. Calculations and payments of any
Base Management Fees or Reimburseable Advances payable pursuant to Sections
3.02.B(3), (4) and (5) hereof and the Security Deposit Replenishment shall be
accounted for cumulatively within a Fiscal Year, and shall be cumulative from
one Fiscal Year to the next. Calculations of Security Deposit Advances and
Marriott Guaranty Advances shall be accounted for cumulatively within a Fiscal
Year.

 

2.                 Within sixty (60) days after the end of each Fiscal Year,
Manager shall deliver to Tenant and Landlord a statement (the “Annual Operating
Statement”) in reasonable detail summarizing the operations of the Hotel with
respect to which this Agreement was in effect for the immediately preceding
Fiscal Year and an Officer’s Certificate certifying that such Annual Operating
Statement is true and correct. The parties shall, within ten (10) Business Days
after Tenant’s receipt of such statement, make any adjustments, by cash payment,
in the amounts paid or retained for such Fiscal Year as are needed because of
the final figures set forth in such Annual Operating Statement; provided,
however, that for any period prior to the termination of the Pooling Agreement
in accordance with its terms with respect to the Hotel, the year-end adjustments
for the Hotel shall be made pursuant to the Pooling Agreement. Such final
accounting shall be controlling over the interim accountings and shall be final
subject to adjustments required as a result of an audit requested by Landlord or
Tenant below. No adjustment shall be made for any Operating Loss or Operating
Profit for the Hotel in a preceding or subsequent Fiscal Year.

 

D.            1.                  In addition, on or before April 30 of each
Fiscal Year, commencing on April 30, 2021, Manager shall deliver to Tenant and
Landlord an Officer’s Certificate setting forth the totals of Gross Revenues,
Deductions, and the calculation of the First Incentive Management Fee, the
Security Deposit Replenishment and the Second Incentive Management Fee for the
Hotel with respect to which this Agreement was in effect for the preceding
Fiscal Year. If Tenant desires, at its own expense, that an audit be delivered
with the delivery of an Officer’s Certificate, Tenant shall notify Manager in
writing no later than February 1 of the Fiscal Year in which such Officer’s
Certificate will be delivered. Such audit shall be completed by a firm of
independent certified public accountants proposed by Manager and approved by
Tenant and Landlord (which approval shall not be unreasonably withheld or
delayed). Any dispute concerning the correctness of an audit shall be settled by
an Expert in accordance with Section 11.23.B. Manager shall pay the cost of any
such audit revealing an understatement of Operating Profit by more than five
percent (5%), and such amount shall not be a Deduction.

 



15

 

 

2.                  If the Security Deposit Replenishment or any other amounts
due to Tenant as shown in the Officer’s Certificate provided in Section
4.01.D(1) above for the Hotel exceed the amounts previously paid with respect
thereto to Tenant, Manager shall promptly pay such excess to Tenant at such time
as the Officer’s Certificate is delivered, together with interest at the
Disbursement Rate, which interest shall accrue from the close of such preceding
Fiscal Year until the date that such certificate is required to be delivered
and, thereafter, such interest shall accrue at the Overdue Rate, until the
amount of such difference shall be paid or otherwise discharged. Manager shall
notify Tenant of such payment and the amount thereof and Manager shall promptly
render a statement to Tenant setting forth the adjustments required to be made
to the distributions under Section 3.02.B for such Fiscal Year and the parties
shall promptly make, and cause their respective Affiliates to make, any
adjustments or additional payments or reimbursements required to comply with
such revised statement. If the Security Deposit Replenishment due as shown in
the Officer’s Certificate for the Hotel is less than the amount previously paid
with respect thereto to Tenant, Tenant shall within ten (10) Business Days of
receipt of written request from Manager, pay such excess to Manager, together
with interest at the Disbursement Rate, which interest shall accrue from the
date of such overpayment until it is repaid. Manager shall notify Tenant of the
requirement of such payment and the amount thereof and Manager shall promptly
render a statement to Tenant setting forth the adjustments required to be made
to the distributions under Section 3.02.B for such Fiscal Year and the parties
shall promptly make, and cause their respective Affiliates to make promptly, any
adjustments or additional payments or reimbursements required to comply with
such revised statement.

 

E.             To the extent there is an Operating Loss for any Fiscal Year with
respect to the Hotel, Tenant shall have the right, without any obligation and in
its sole and absolute discretion, to advance funds required to fund such
deficiency within twenty (20) days after Manager has delivered written notice
thereof to Tenant; provided, however, during any period in which the Hotel is
subject to the Pooling Agreement, the determination of any Operating Loss for
the Hotel shall be made based on the aggregate of the Operating Profit and
Operating Losses of all Portfolio Properties and Tenant’s rights shall be
governed by the terms and provisions of the Pooling Agreement. Any Operating
Loss so funded by Tenant shall constitute a “Tenant Operating Loss Advance”. If
Tenant does not fund such Operating Loss in accordance with the terms of this
Section 4.01.E, then Manager shall also have the right, within twenty (20) days
after such initial twenty (20)-day period, without any obligation and in its
sole and absolute discretion, to advance funds required to fund such Operating
Loss, and any such advance shall constitute an Additional Manager Advance with
respect to the Hotel. Any Tenant Operating Loss Advances and/or Additional
Manager Advances shall be repaid in accordance with Section 3.02.B(4) hereof.

 

F.             1.                  In addition, Manager shall provide Landlord
and Tenant with information relating to the Hotel and public information
relating to Manager and its Affiliates that (a) may be required in order for
Landlord or Tenant as the case may be to prepare financial statements in
accordance with GAAP or to comply with applicable securities laws and
regulations and the SEC’s interpretation thereof, (b) may be required for Tenant
or Landlord to prepare federal, state or local tax returns, or (c) is of the
type that Manager customarily prepares for other hotel owners; provided,
however, that (i) Manager reserves the right, in good faith, at Manager’s
expense, to challenge and require Landlord and Tenant to use commercially
reasonable efforts to challenge any assertion by the SEC, any other applicable
regulatory authority, or Landlord’s or Tenant’s independent public accountants
that applicable law, regulations or GAAP require the provision or publication of
Proprietary Information, (ii) Landlord and Tenant shall not, without Manager’s
consent (which consent shall not be unreasonably withheld, delayed or
conditioned), acquiesce to any such challenged assertion until Landlord and
Tenant have exhausted all reasonable available avenues of administrative review,
and (iii) Landlord and Tenant shall consult with Manager in pursuing any such
challenge and will allow Manager to participate therein, at Manager’s expense,
if and to the extent that Manager so elects. Landlord and Tenant acknowledge
that the foregoing does not constitute an agreement by Manager either to join in
Landlord and Tenant filing with or appearance before the SEC or any other
regulatory authority or to take or consent to any other action which would cause
Manager to be liable to any third party for any statement or information other
than those statements incorporated by reference pursuant to clause (a) above.

 



16

 

 

2.                  Subject to such Person entering into a confidentiality
agreement with Manager as Manager may reasonably require, Tenant may at any
time, and from time to time, provide copies of any of the statements furnished
under this Section 4.01 to any Person which has made or is contemplating making
a Qualified Mortgage, or another lender, or a prospective lender.

 

3.                  In addition, Landlord and Tenant shall have the right, from
time to time at Landlord’s or Tenant’s (as the case may be) sole cost and
expense, upon reasonable written notice, during Manager’s customary business
hours, to cause Manager’s books and records to be audited by auditors selected
by Landlord or Tenant (as the case may be) at the place or places where such
books and records are customarily kept, provided that, prior to conducting such
audit, Landlord or Tenant, as the case may be, shall enter into a
confidentiality agreement with Manager, such agreement to be in form and
substance reasonably satisfactory to Landlord or Tenant (as the case may be) and
Manager.

 

4.02          Books and Records.

 

A.                Books of control and account pertaining to operations at the
Hotel shall be kept on the accrual basis and in all material respects in
accordance with the Uniform System of Accounts and with GAAP (provided that, to
the extent of a conflict between the two, GAAP shall control over the Uniform
System of Accounts), or in accordance with such industry standards or such other
standards with which Manager and its Affiliates are required to comply from time
to time, with the exceptions, if any, provided in this Agreement and the Pooling
Agreement, to the extent applicable which will accurately record the Gross
Revenues of the Hotel and applications thereof. Manager shall retain, for at
least three (3) years after the expiration of each Fiscal Year, reasonably
adequate records showing Gross Revenues and applications thereof for the Hotel
for such Fiscal Year (which obligation shall survive termination hereof).

 

B.                 Tenant may at reasonable intervals during Manager’s normal
business hours examine such books and records including, without limitation,
supporting data and sales and excise tax returns. If Tenant desires, at its own
expense, to audit, examine, or review the annual operating statement which is
described in Section 4.01.C(2), Tenant shall notify Manager in writing within
one (1) year after receipt of such statement of its intention to audit and begin
such audit within such one (1) year after Manager’s receipt of such notice.
Tenant shall use commercially reasonable efforts to complete such audit as soon
as practicable after the commencement thereof, subject to reasonable extension
if Tenant’s or its accountant’s inability to complete the audit within such time
is caused by Manager. If Tenant does not make such an audit, then such statement
shall be deemed to be conclusively accepted by Tenant as being correct, and
Tenant shall have no right thereafter, except for adjustments made pursuant to
an audit requested by Landlord under the Owner Agreement or in the event of
fraud by Manager, to question or examine the same. If any audit by Tenant or
Landlord as aforesaid (1) discloses an understatement of any net amounts due
Tenant and its Affiliates, in the aggregate, hereunder (and, prior to the
termination of the Pooling Agreement in accordance with its terms with respect
to the Hotel and the Other Management Agreements for the Fiscal Year in
question) Manager shall, and shall cause its Affiliates, to promptly pay Tenant
such net amounts found to be due, plus interest thereon at the Overdue Rate from
the date such amounts should originally have been paid, or (2) discloses that
Manager and its Affiliates have not received, in the aggregate, any net amounts
due them hereunder (and, prior to the termination of the Pooling Agreement in
accordance with its terms with respect to the Hotel and the Other Management
Agreements for the Fiscal Year in question), Tenant shall, and shall cause its
Affiliates, to promptly pay Manager such net amounts, plus interest thereon (at
the Prime Rate plus one percent (1%) per annum) from the date such amounts
should originally have been paid. Manager shall promptly after completion of the
adjustments required as a result of any such audit, render a statement to Tenant
setting for that adjustments required to be made to the distributions under
Section 3.02.B for such Fiscal Year which reflect all adjustments made to the
amounts due Tenant, Marriott and/or Manager as a result of such audit and the
parties shall make and cause their respective Affiliates to make any adjustments
or additional payments or reimbursements required to comply with such revised
statement. Any dispute concerning the correctness of an audit shall be settled
by the Expert in accordance with Section 11.23.B. Manager shall pay the cost of
any audit revealing understatement of Operating Profit by more than five percent
(5%), and such amount shall not be a Deduction from Gross Revenues.

 



17

 

 

C.                 Manager shall have the right, at its option, to provide
Tenant with automated delivery, in electronic format, of the data required under
Sections 4.01.A, 4.01.C(2), 4.01.D(1), 4.02.A and 4.04 (consistent with the
then-current standard operating procedures generally employed by Manager with
respect to other hotels in the System), which delivery may be by means of a link
to an intranet website of Manager or an Affiliate provided contemporaneous
notice of the posting of data is provided to Tenant via electronic mail to a
person designated in writing by Tenant to Manager. The parties shall cooperate
reasonably with each other in order to adapt to new technologies that may be
available with respect to the transmission of such data.

 

4.03          Accounts, Expenditures.

 

A.                Tenant irrevocably authorizes and directs Manager to pay, and
Manager agrees to pay (or repay, as applicable), without notice, demand or
request therefor, but in each instance subject to the provisions of the Pooling
Agreement, if applicable, and the Marriott Guaranty Agreement, if applicable,
with respect to the Hotel: (1) Tenant’s Priority to Tenant when due and payable
hereunder, (2) the Ground Lease Rent (if any) to Tenant, (3) the Base Management
Fee to itself, (4) distributions to Tenant, Marriott and/or Manager with respect
to the Tenant Advances, Additional Marriott Advances and Additional Manager
Advances, (5) any accrued, but unpaid Base Management Fees to itself, (6) the
First Incentive Management Fee to itself, (7) the Security Deposit Replenishment
to Tenant, (8) the Second Incentive Management Fee to itself, and (9)  the
remaining balance, if any, to Tenant, in each of the foregoing instances set
forth in this Section 4.03.A(1) through (9), at the time interim distributions
are made pursuant to Section 4.01 hereof (except as otherwise set forth herein),
and to the extent of the sufficiency of, and in the order of, distribution of
Operating Profit under Section 3.02.B. Subject to Section 4.03.D, Manager is
authorized to, and shall, make all expenditures required to be made hereunder
with respect to the operation of the Hotel, but only from funds available for
such payments under the terms of this Agreement or under the terms of the
Pooling Agreement, if applicable, or under the Marriott Guaranty Agreement, if
applicable.

 



18

 

 

B.                 Notwithstanding anything herein to the contrary, within sixty
(60) days after the end of each Fiscal Year, Marriott or Manager shall determine
whether any Additional Manager Advance, any Additional Marriott Advance or any
Marriott Guaranty Advance (pursuant to the terms of the Marriott Guaranty
Agreement) was made with respect to such Fiscal Year, and if Marriott or Manager
has made such an advance with respect to such Fiscal Year, then Marriott or
Manager shall advise Tenant in writing of the type and amount of such advance,
and the balance of the Aggregate Amount Funded shall be deemed increased by the
amount of any Marriott Guaranty Advance.

 

C.                 Subject to the terms of the Pooling Agreement, as
appropriate, all escrow reserve accounts and funds derived from the operation of
the Hotel shall be deposited by Manager in a bank account(s) in a bank
designated by Manager. Withdrawals from said accounts shall be made solely by
representatives of Manager whose signatures have been authorized. Reasonable
petty cash funds shall be maintained at the Hotel.

 

D.                Manager shall not be required to make any advance or payment
hereunder or to or for the account of Tenant except out of funds available
therefor pursuant to the terms of this Agreement except as otherwise set forth
herein or in any of the Incidental Documents, and Manager shall not be obligated
to incur any liability or obligation for Tenant’s account without assurances
satisfactory to Manager that necessary funds for the discharge thereof will be
provided by Tenant. In any event, if any such liability or obligation is
incurred by Manager for Tenant’s account and Marriott does not have funds
available under the Pooling Agreement or Manager does not have funds hereunder
if the Pooling Agreement is not in effect with respect to the Hotel, to pay such
amount on or before twenty (20) days after the end of the Accounting Period in
which such liability or obligation was paid, the amount advanced to pay such
obligation shall be an Additional Manager Advance which shall be repaid as
provided in Section 3.02.B hereof.

 

4.04          Annual Operating Projection. Manager shall furnish to Tenant for
its review, at least thirty (30) days prior to the beginning of each Fiscal Year
(or such earlier date if that becomes the prevailing practice within the
System), a statement of the estimated financial results of the operation of the
Hotel for the forthcoming Fiscal Year (“Annual Operating Projection”). Such
projection shall project the estimated Gross Revenues, departmental profits,
Deductions, and Operating Profit for the ensuing Fiscal Year. Manager agrees to
take reasonable steps to ensure that, at Tenant’s request, qualified personnel
from Manager’s staff are available to explain such Annual Operating Projections
to Tenant. A meeting (or meetings) for such purpose shall be held, at Tenant’s
request, within a reasonable period of time after the submission to Tenant of
the Annual Operating Projection. Manager will at all times give good faith
consideration to Tenant’s suggestions regarding any Annual Operating Projection.
Manager shall thereafter submit to Tenant, by no later than seventy-five (75)
days after the beginning of such Fiscal Year, a modified Annual Operating
Projection if any changes are made following receipt of comments from Tenant.
Manager shall endeavor to adhere to the Annual Operating Projection. It is
understood, however, that the Annual Operating Projection is an estimate only
and that unforeseen circumstances such as, but not limited to, the costs of
labor, material, services and supplies, casualty, operation of law, or economic
and market conditions may make adherence to the Annual Operating Projection
impracticable, and Manager shall be entitled to depart therefrom due to causes
of the foregoing nature; provided, however, that nothing herein shall be deemed
to authorize Manager to take any action prohibited by this Agreement or to
reduce Manager’s other rights or obligations hereunder.

 



19

 

 

4.05          Working Capital.

 

A.                Subject to the terms of the Pooling Agreement, upon written
notice from Manager, Tenant shall, within ten (10) Business Days of Manager’s
request, advance funds necessary to maintain Working Capital at levels
determined by Manager to be reasonably necessary to satisfy the needs of the
Hotel as its operation may from time to time require (such additional funds, the
“Additional Working Capital”). Any such request by Manager shall be accompanied
by a reasonably detailed explanation of the reasons for the request. All
Additional Working Capital shall be utilized by Manager on behalf of Tenant for
the purposes of this Agreement pursuant to cash-management policies established
for the System; provided, however, that so long as the Hotel is subject to the
Pooling Agreement, the Working Capital for the Hotel will be pooled with working
capital provided under the Other Management Agreements and may be used to fund
working capital needs for all Portfolio Properties. If Tenant fails to timely
fund such Additional Working Capital within ten (10) Business Days after
Manager’s request for the same, then, without affecting Manager’s other rights
and remedies under this Agreement, Manager shall have the right, without any
obligation and in its sole and absolute discretion, to advance such Additional
Working Capital within ten (10) Business Days after such initial ten
(10)-Business Day period, and all such advances shall constitute Tenant Working
Capital Advances or Additional Manager Advances, as applicable, and shall be
repaid as provided in Section 3.02.B(4) hereof.

 

B.                 Subject to the Pooling Agreement, upon a Termination, Manager
shall disburse to Tenant all Working Capital remaining after payment of all
Deductions and all amounts owed to Manager hereunder and amounts payable by
Tenant hereunder (including funds to be held in escrow under Sections
6.01.B(2)(e) and 11.11).

 

4.06          Fixed Asset Supplies. Any Fixed Asset Supplies that are necessary
to maintain Fixed Asset Supplies at levels determined by Manager to be necessary
to satisfy the needs of the Hotel, as its operation may from time to time
require, shall be paid from Gross Revenues of the Hotel as Deductions. Such
additional Fixed Asset Supplies shall remain the property of Tenant throughout
the Term of this Agreement and upon Termination, except for Fixed Asset Supplies
purchased by Manager pursuant to Section 11.11.E.

 



20

 

 

 

ARTICLE V


 

REPAIRS, MAINTENANCE AND REPLACEMENTS

 

5.01          Manager’s Maintenance Obligation. Except as provided in Section
5.02 hereof, and subject to the availability of sufficient funds in the
applicable Reserves, Manager shall maintain the Hotel including all private
roadways, sidewalks and curbs located thereon in good order and repair,
reasonable wear and tear excepted (whether or not the need for such repairs
occurs as a result of Tenant’s or Manager’s use, any prior use, the elements or
the age of the Hotel, or any portion thereof), and in conformity with Legal
Requirements, System Standards and any Existing CC&Rs or Future CC&Rs (which
Future CC&Rs must be approved in writing by Manager if the same may be
reasonably expected to interfere in any material way with the operation of or
financial performance of the Hotel). Except as provided in Section 5.02 hereof,
and subject to the availability of sufficient funds in the applicable Reserve
for the Hotel with respect to capital items, and the sufficiency of Gross
Revenue and Working Capital for the Hotel otherwise, in each instance, as
applicable, Manager shall promptly make or cause to be made all necessary and
appropriate repairs, replacements, renewals, and additions thereto of every kind
and nature, whether interior or exterior, structural or nonstructural, ordinary
or extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise). All
repairs, renovations, alterations, improvements, renewals, replacements or
additions shall be made in a good, workmanlike manner, consistent with Manager’s
and industry standards for like hotels in like locales, in accordance with all
applicable federal, state and local statutes, ordinances, by-laws, codes, rules
and regulations relating to any such work. Subject to the availability of
sufficient funds in the applicable Reserve for the Hotel or otherwise available
pursuant to this Agreement, Manager shall not take or omit to take any action,
with respect to the Hotel (and not the System as a whole) the taking or omission
of which would materially and adversely impair the value of the Hotel or any
part thereof for its use as a hotel. The cost and expense incurred in connection
with Manager’s obligations hereunder shall be paid either from funds provided by
Tenant or Landlord as provided for herein, Gross Revenues, Working Capital or
from the Reserves, pursuant to Sections 5.02 and 5.03 below.

 

5.02          Repairs and Maintenance to be Paid from Gross Revenues. Manager
shall promptly make or cause to be made, such routine maintenance, repairs and
minor alterations as it determines are necessary to comply with Manager’s
obligations under Section 5.01. The phrase “routine maintenance, repairs, and
minor alterations” as used in this Section 5.02 shall include only those which
are normally expensed under GAAP. The cost of such maintenance, repairs and
alterations shall be paid from Gross Revenues for the Hotel (and not from the
Hotel’s Reserves) and shall be treated as a Deduction in determining Operating
Profit for the Hotel.

 

5.03          Items to be Paid from Reserves.

 

A.                To the extent funds are in the Reserves for the Hotel or such
funds are provided by Tenant or Landlord under Section 5.07 hereof, Manager
shall promptly make or cause to be made, all of the items listed in Section
5.03.B below as are necessary to comply with Manager’s obligations under Section
5.01 hereof. The cost of such items shall be paid from the applicable Reserve
and not from Gross Revenues of the Hotel.

 

B.                 Manager has established for the Hotel, and currently holds
funds in, an interest bearing escrow reserve account (each, a “Reserve” and
collectively, the “Reserves”), which Reserves shall not be comingled with any
other funds except for the Reserves of other Portfolio Properties, in a bank or
similar institution designated by Manager and reasonably acceptable to Tenant
and Landlord, to cover the cost of:

 

1.                  Replacements, renewals and additions related to the FF&E at
the Hotel; and

 



21

 

 

2.                  Subject to Section 5.02 hereof, routine or non-major
repairs, renovations, renewals, additions, alterations, improvements or
replacements and maintenance to the Hotel which are normally capitalized (as
opposed to expensed) under GAAP, such as exterior and interior repainting;
resurfacing building walls, floors, roofs and parking areas; and replacing
folding walls and the like (but which are not major repairs, alterations,
improvements, renewals, replacements, or additions to the Hotel’s structure,
roof, or exterior façade, or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems); and

 

3.                  Major repairs, renovations, additions, alterations,
improvements, renewals or replacements to the Hotel including, without
limitation, with respect to its structure, roof, or exterior façade, and to its
mechanical, electrical, heating, ventilating, air conditioning, plumbing or
vertical transportation systems; and

 

4.                  All lease payments for equipment and other personal property
reasonably necessary for the operation of the Hotel; and

 

C.                 Manager shall transfer into the Reserve for the Hotel the
amounts as provided on the applicable Addendum. Transfers into each Reserve
shall be made at the time of each interim accounting described in Section 4.01.A
hereof. All amounts transferred to each Reserve shall be deducted from Gross
Revenues in determining Operating Profit for the Hotel and shall be deposited in
the Reserve account described in Section 5.03.B.

 

D.                Manager shall from time to time make expenditures for the
items described in Sections 5.03.B(1), (2), (3), and (4), as it deems necessary
without the approval of Landlord or Tenant. At the end of each Fiscal Year, any
amounts remaining in the Reserve for the Hotel shall be carried forward to the
next Fiscal Year. Proceeds from the sale of FF&E no longer necessary to the
operation of the Hotel shall be added to the Reserve for the Hotel, and shall
not be included in Gross Revenue for the Hotel. The Reserves will be kept in
interest-bearing accounts, and any interest which accrues thereon shall be
retained in such Reserve. Neither (1) proceeds from the disposition of FF&E, nor
(2) interest which accrues on amounts held in the Reserves, shall (a) result in
any reduction in the required contributions to the Reserves set forth in Section
5.03.C above, nor (b) be included in Gross Revenues.

 

5.04          Reserve Estimates. Manager shall prepare and deliver to Tenant and
Landlord for their review, at the same time the Annual Operating Projection is
submitted, an estimate for the Hotel (each, a “Reserve Estimate”) of the Reserve
expenditures necessary during the forthcoming Fiscal Year for (1) replacements,
renewals, and additions to the FF&E of the Hotel and (2) repairs, renovations,
additions, alterations, improvements, renewals or replacements to the Hotel of
the nature described in Section 5.03.B, for the forthcoming Fiscal Year. Manager
agrees to take reasonable steps to ensure that, at Tenant’s or Landlord’s
request, qualified personnel from Manager’s staff are available to explain each
proposed Reserve Estimate with respect to expenditures described in Section
5.03.B(3). A meeting (or meetings) for such purpose shall be held, at Tenant’s
or Landlord’s request, within a reasonable period of time after the submission
to Tenant or Landlord of the applicable Reserve Estimate. Any disputes as to
items in each Reserve Estimate for expenditures described in Section 5.03.B(3)
shall be resolved as set forth in Sections 5.07.C and 5.07.D hereof. Such
expenditures shall be funded from the applicable Reserve to the extent funds are
available therefor or from funds provided under Section 5.07 hereof.

 



22

 

 

5.05          Additional Requirements for Reserves.

 

A.                All expenditures from the Reserves shall be (as to both the
amount of each such expenditure and the timing thereof) both reasonable and
necessary given the objective that the Hotel will be maintained and operated to
a standard comparable to competitive properties and in accordance with the
System Standards.

 

B.                 Manager shall provide to Tenant and Landlord within forty
(40) Business Days after the end of each Accounting Period, a statement setting
forth, on a line item basis, Reserve expenditures made to date and any variances
or anticipated variances and/or amendments from the applicable Reserve Estimate.

 

C.                 Notwithstanding anything contained herein to the contrary, it
is understood and agreed that so long as the Pooling Agreement is applicable to
the Hotel, the Reserves pursuant to this Agreement and the Other Management
Agreements to which the Pooling Agreement is then applicable shall be maintained
and used on a pooled basis such that all Reserve funds shall be deposited in a
single account and Manager and the managers under the Other Management
Agreements may apply any funds therein to any of the Portfolio Properties in
accordance with the terms of this Agreement, the Other Management Agreements,
and the Pooling Agreement.

 

D.                Other than Tenant’s or Manager’s personal property, all
materials which are scrapped or removed in connection with the making of any
major or non-major repairs, renovation, additions, alterations, improvements,
removals or replacements as described in Section 5.03.B above, or Section 5.08
below should be disposed of by Manager and the net proceeds thereof shall be
deposited in the applicable Reserve and not included in Gross Revenue.

 

5.06          Ownership of Replacements. All repairs, renovations, additions,
alterations, improvements, renewals or replacements made pursuant to this
Article V, and all amounts kept in the Reserves, shall, except as otherwise
provided in this Agreement, be the property of Tenant or Landlord, as
applicable, as provided under the Lease.

 

5.07          Obligation to Provide Additional Reserve Funds.

 

A.                Notwithstanding anything contained herein to the contrary, no
expenditures in excess of the applicable Reserves shall be made without the
approval of Tenant during the last two (2) years of a Lease Term (unless Tenant
has exercised its rights for a renewal term under the Lease) except those
required by reason of or under any Insurance Requirement or Legal Requirement,
or otherwise required for the continued safe and orderly operation of the Hotel.

 

B.                 If, at any time, the funds in any Reserve shall be
insufficient or are reasonably projected to be insufficient for necessary and
permitted expenditures thereof, Manager shall give Landlord and Tenant written
notice thereof, which notice shall set forth, in reasonable detail, the nature
of the required or permitted action, the estimated cost thereof (including the
amount which is in excess of the amount of funds in such Reserve) and such other
information with respect thereto as Landlord or Tenant may reasonably require,
and the following shall apply: Provided that (1) there then exists no Manager
Default that has a material adverse effect on Tenant and which arises from acts
or failures to act by Manager with respect to the Hotel, and (2) Manager shall
comply with the provisions of Section 5.08 hereof, if applicable, Tenant shall,
within thirty (30) Business Days after such notice, or such later date as
Manager may direct by reasonable prior notice, disburse (or cause Landlord to
disburse) such required funds to Manager for deposit into the Reserves as one or
more lump sum contributions, in which event Tenant’s Priority with respect to
the Hotel shall be adjusted as provided for herein in the definition of Tenant’s
Priority and the Addendum for the Hotel shall be revised in accordance
therewith.

 



23

 

 

C.                 If Landlord or Tenant disputes Manager’s request for a lump
sum contribution to a Reserve, Manager shall attempt to resolve such dispute
through negotiation. If after one meeting (or conference call) of direct
negotiations between Manager and Landlord or Tenant, as applicable, any party
determines that open issues cannot be resolved within sixty (60) days, such
matters shall be settled by the Expert in accordance with Section 11.23.B.
Tenant and Landlord shall, to the extent possible, identify items in dispute on
a line by line basis.

 

D.                A failure or refusal by Landlord or Tenant to provide the
additional funds required in accordance with Section 5.07.B above within the
time period set forth in Section 5.07.B (including after any Expert resolution
pursuant to Section 11.23.B, if applicable) shall entitle Manager, at its
option, to notify Landlord and Tenant in writing that Manager may terminate this
Agreement. If Tenant does not deposit in such Reserve the additional funds
required in accordance with Section 5.07.B within thirty (30) days after receipt
of such notice of intent to terminate, Manager may, in its sole and absolute
discretion, (i) elect to terminate this Agreement by written notice to Tenant
and this Agreement shall terminate as of the date that is one hundred eighty
(180) days after the date of Tenant’s receipt of Manager’s termination notice,
and which Termination shall otherwise be in accordance with the provisions of
Section 11.11 hereof (an “FF&E Termination”), or (ii) exercise any remedy
available at law or in equity (except as specifically limited herein). If
Manager elects to effect an FF&E Termination, then, at Manager’s election and
direction, Tenant shall enter into a franchise agreement with Marriott for the
Hotel (such an event, a “Franchise Conversion”), and Tenant shall satisfy the
requirements set forth on Exhibit D. Notwithstanding the foregoing, Manager may
advance the needed Reserve funds if (1) such funds are required in order for the
Hotel to comply with System Standards related to the health or safety of persons
or property on or about the Hotel; (2) such funds are required by reason of or
under any Insurance Requirement or Legal Requirement, or otherwise required for
the continued safe and orderly operation of the Hotel; (3) there is an emergency
threatening the Hotel or the life or property of the Hotel’s guests; or (4) the
failure to take remedial action may subject Manager, Landlord, Tenant, their
Affiliates or any of their respective directors, managers, officers or employees
to civil or criminal liability (other than de minimis civil fines or fees) (in
each case, the “Emergency Funding”). Tenant agrees and authorizes Manager to
reimburse Manager for such Emergency Funding from future Reserves of the Hotel,
unless Manager elects to treat such Emergency Funding as an Additional Manager
Advance.

 

5.08          Additional Requirements Relating to Certain Capital Improvements.

 

A.                Prior to commencing construction of any additions or
modifications to any structural element of the Hotel, the cost of which is
reasonably estimated to exceed $300,000, as adjusted as provided below (other
than Renovations made pursuant to the Renovation-Related Agreements) (a “Capital
Addition”) (other than any Capital Addition which is reasonably required to be
made immediately in order to prevent imminent damage or danger to person or
property or to subject Manager, Tenant or Landlord to criminal liability),
Manager shall submit, to Tenant and Landlord in writing, a proposal setting
forth, in reasonable detail, any such proposed improvement and cost estimate
therefor and shall provide to Tenant and to Landlord such plans and
specifications, and such permits, licenses, contracts and such other information
concerning the same as Landlord or Tenant may reasonably request. Landlord and
Tenant shall have twenty (20) Business Days to approve or disapprove all
materials submitted to Landlord or Tenant, as the case may be, in connection
with any such proposal. Failure of Landlord or Tenant to respond to Manager’s
proposal within twenty (20) Business Days after receipt of all information and
materials requested by Landlord or Tenant (if applicable) in connection with the
proposed improvement shall be deemed to constitute approval of the same by the
failing party.

 



24

 

 

B.                 In the event any dispute shall arise with respect to the
withholding of any approval by either Landlord or Tenant, Manager shall meet
with Landlord and Tenant to discuss the objections of Landlord or Tenant, and
Manager, Landlord and Tenant shall attempt in good faith to resolve any
disagreement relating to the proposal submitted by Manager. If after sixty (60)
days such disagreement has not been resolved, any party may submit the issue to
the Expert in accordance with Section 11.23.B. No Capital Addition shall be made
which would tie-in or connect the Hotel with any other improvements on property
adjacent to the Hotel (and not part of the Site) including, without limitation,
tie-ins of buildings or other structures or utilities (other than connections to
public utilities). Manager shall not finance the cost of any construction of
such improvements by the granting of a lien on, or security interest in, the
Hotel or Manager’s interest therein without the prior written consent of
Landlord, which consent may be in Landlord’s sole discretion.

 

C.                 The $300,000 limit referred to above shall be increased from
time to time to an amount equal to $300,000 multiplied by a fraction, the
denominator of which shall be the Index for the nearest month prior to the
Effective Date and the numerator of which shall be the Index for the nearest
month for which the Index is available prior to the first day of the Accounting
Period in which such determination is being made.

 

D.                 Landlord and Tenant may not withhold their approval of any
Capital Addition described in this Section 5.08 if (1) such Capital Addition is
required in order for the Hotel to comply with System Standards; (2) such
Capital Addition is required by reason of or under any Insurance Requirement or
Legal Requirement, or otherwise required for the continued safe and orderly
operation of the Hotel; (3) such Capital Addition is required by reason of an
emergency threatening the Hotel or the life or property of Hotel guests; or (4)
the failure to take remedial action may subject Manager, Landlord, Tenant, their
Affiliates or any of their respective directors, managers, officers or employees
to civil or criminal liability (other than de minimis civil fines or fees). If
Manager takes such action, then it will promptly notify Tenant.

 

ARTICLE VI

 

INSURANCE, DAMAGE AND CONDEMNATION

 

6.01          Insurance. Tenant and Manager will comply with their respective
obligations under the insurance provisions in Exhibit E. Tenant and Manager
hereby agree that, as of the Effective Date, Manager will procure and maintain
property insurance for the Hotel pursuant to Section 6.01.A of Exhibit E;
provided; however, that Tenant may elect to procure and maintain such property
insurance subject to and in accordance with the provisions of Section 6.01.A of
Exhibit E.

 



25

 

 

6.02          Damage and Repair.

 

A.                 If, during the Term, the Hotel shall be totally or partially
destroyed and the Hotel is thereby rendered Unsuitable for Its Permitted Use,
(1) Manager may terminate this Agreement by sixty (60) days’ written notice to
Tenant and Landlord (which Termination shall not be deemed due to a Manager
Default), or (2) if the Lease has been terminated as a result of such casualty,
Tenant may terminate this Agreement by written notice to Manager and Landlord,
whereupon, this Agreement and the Lease, shall terminate and Landlord shall be
entitled to retain the insurance proceeds payable on account of such damage.

 

B.                 If, during the Term, the Hotel is damaged or destroyed by
fire, casualty or other cause but is not rendered Unsuitable for Its Permitted
Use and the Lease is not terminated in accordance with its terms, subject to
Sections 6.02.C and 6.02.D below, and provided there then exists no Manager
Default which arises from acts or failures to act by Manager, then Tenant shall
forward to Manager the funds necessary to repair or replace the damaged or
destroyed portion of the Hotel to the same condition as existed previously and
Manager shall have the right to discontinue operating the Hotel to the extent it
deems necessary to comply with applicable law, ordinance, regulation or order or
as necessary for the safe and orderly operation of the Hotel.

 

C.             1.     If the cost of the repair or restoration of the Hotel is
less than the sum of the deductible plus the amount of insurance proceeds
received by Landlord or Tenant, Tenant shall be required to make available the
funds necessary (minus the amount of such deductible) to cause the Hotel to be
repaired and restored to the extent of such insurance proceeds. The amount of
such deductible shall be funded first from the Reserve for the Hotel, and to the
extent such Reserve is insufficient therefor, the balance shall be funded by
Tenant, and any such funding by Tenant shall result in an adjustment to Tenant’s
Priority with respect to the Hotel as if Tenant had made a lump sum deposit into
the Reserve for the Hotel, in the manner set forth in the definition of Tenant’s
Priority, and the Addendum applicable to the Hotel shall be revised in
accordance therewith.

 

2.     If the cost of the repair or restoration of the Hotel exceeds the amount
of insurance proceeds received by Landlord, plus the deductible amount, Manager
shall give notice to Tenant and Landlord setting forth in reasonable detail the
nature of such deficiency, and Tenant shall promptly thereafter advise Manager
in writing whether Tenant shall pay and assume the amount of such deficiency
(Tenant having no obligation to do so, except that, if Tenant shall elect to
make such funds available, the same shall become an irrevocable obligation of
Tenant). In the event Tenant shall elect not to pay and assume the amount of
such deficiency, Landlord shall have the right (but not the obligation),
exercisable at Landlord’s sole election by written notice to Tenant and Manager,
given within sixty (60) days after Manager’s notice of the deficiency, to elect
to make available for application to the cost of repair or restoration the
amount of such deficiency. In the event that neither Landlord nor Tenant shall
elect to make such deficiency available for restoration, (a) Manager may effect
Termination of this Agreement by written notice to Tenant and Landlord (which
Termination shall not be deemed due to a Manager Default), or (b) if the Lease
has been terminated as a result of such casualty, Tenant may effect a
Termination of this Agreement by written notice to Manager and Landlord,
whereupon, this Agreement shall terminate as provided in Section 6.02.A.

 



26

 

 

D.                In the event Tenant is required to make available the funds
necessary to restore the Hotel, Tenant shall promptly do so and such funds shall
be used to perform the repair and restoration of the Hotel, so as to restore the
Hotel in compliance with all Legal Requirements and so that the Hotel shall be,
to the extent practicable, substantially equivalent in value and general utility
to its general utility and value immediately prior to such damage or destruction
and in compliance with System Standards. Manager shall, at Tenant’s request,
provide general supervisory services with respect to completion of such work as
part of the services provided hereunder in consideration of the management fees
paid to Manager; however, Manager shall not be obligated to provide additional
secure services unless Tenant and Manager enter into separate arrangements to
provide such services and for stated additional consideration. Subject to the
terms of the Lease, Landlord shall advance the insurance proceeds and any
additional amounts payable by Landlord pursuant to this Section 6.02.D to Tenant
regularly during the repair and restoration period so as to permit payment for
the cost of any such restoration and repair. Any such advances shall be made not
more than monthly within ten (10) Business Days after Tenant submits to Landlord
a written requisition and substantiation therefor on AIA Forms G702 and G703 (or
on such other form or forms as may be reasonably acceptable to Landlord).
Landlord may, at its option, condition advancement of said insurance proceeds
and other amounts on (i) the absence of an Event of Default (as defined in the
Lease), (ii) its approval of plans and specifications of an architect
satisfactory to Landlord (which approval shall not be unreasonably withheld or
delayed), (iii) general contractors’ estimates, (iv) architect’s certificates,
(v) unconditional lien waivers of general contractors, if available,
(vi) evidence of approval by all governmental authorities and other regulatory
bodies whose approval is required and (vii) such other certificates as Landlord
may, from time to time, reasonably require.

 

E.                 If this Agreement is not otherwise terminated with respect to
a totally or partially destroyed Hotel as permitted herein, and Landlord and/or
Tenant makes funds available to repair and restore any the Hotel, then, except
for deductibles which are addressed in Section 6.02.C above, any reserves,
losses, costs or expenses which are uninsured or are not otherwise self-insured
because the same are not required to be insured or self-insured hereunder (as
applicable, the “Uninsured Costs”), shall be accounted for in accordance with
the following sentence. Effective as of the first day of the Accounting Period
immediately following the completion of the repair or restoration of the Hotel
(or, if the Hotel, or any portion thereof, was closed as a result of the damage
or destruction, then as of the first day of the Accounting Period immediately
following the date the Hotel, or such portion thereof, is reopened), the
Tenant’s Priority shall be the greater of (i) the Tenant’s Priority for the
Hotel as of the day immediately preceding any such damage or destruction, or
(ii) eight percent (8%) multiplied by the total cost (including any Uninsured
Costs) to repair and restore the Hotel in accordance with the terms of this
Agreement.

 

F.                  All business interruption insurance proceeds shall be paid
to Manager and included in Gross Revenues. Any casualty which does not result in
a Termination of this Agreement with respect to the Hotel shall not excuse the
payment of sums due to Tenant hereunder.

 



27

 

 

G.                Manager hereby waives any statutory rights of termination
which may arise by reason of any damage to or destruction of the Hotel.

 

6.03          Damage Near End of Term. Notwithstanding any provisions of Section
6.01, Section 6.02 or Exhibit E hereof to the contrary, if damage to or
destruction of the Hotel occurs during the last twelve (12) months of the Term
(including any exercised Renewal Term) and if such damage or destruction cannot
reasonably be expected to be fully repaired and restored prior to the date that
is nine (9) months prior to the end of such Term (including any exercised
Renewal Term), then the provisions of Section 6.02.A shall apply as if the Hotel
had been totally or partially destroyed and the Hotel operated thereon rendered
Unsuitable for Its Permitted Use.

 

6.04          Condemnation. If either (i) the whole of the Hotel shall be taken
by Condemnation, or (ii) a Condemnation of less than the whole of the Hotel
renders the Hotel Unsuitable for Its Permitted Use, then this Agreement shall
terminate and Tenant and Landlord shall seek the Award for their interests in
the Hotel as provided in the Lease. In addition, Manager shall have the right to
initiate such proceedings as it deems advisable to recover any damages to which
Manager may be entitled; provided, however, that Manager shall be entitled to
retain the award or compensation it may obtain through such proceedings which
are conducted separately from those of Tenant and Landlord only if such award or
compensation does not reduce the award or compensation otherwise available to
Tenant and Landlord. For this purpose, any award or compensation received by any
holder of a Mortgage on the Hotel shall be deemed to be an award of compensation
received by Landlord.

 

6.05          Partial Condemnation. In the event of a Condemnation of less than
the whole of the Hotel such that the Hotel is not rendered Unsuitable for Its
Permitted Use, Manager shall, to the extent of the Award and any additional
amounts disbursed by Tenant or Landlord as hereinafter provided, commence
promptly and continue diligently to restore the untaken portion of the Hotel so
that the Hotel shall constitute a complete architectural unit of the same
general character and condition (as nearly as may be possible under the
circumstances) as the Hotel located thereon existing immediately prior to such
Condemnation, in full compliance with all Legal Requirements, subject to the
provisions of this Section 6.05. Manager shall, at Tenant’s request, provide
general supervisory services with respect to completion of such work as part of
the services provided hereunder in consideration of the management fees paid to
Manager, however, Manager shall not be obligated to provide additional services
unless Tenant and Manager enter into separate arrangements to provide such
services and for stated additional consideration. If the cost of the repair or
restoration of the Hotel exceeds the amount of the Award, then Manager shall
give Landlord and Tenant written notice thereof, which notice shall set forth in
reasonable detail the nature of such deficiency, and Tenant shall promptly
thereafter advise Manager in writing whether Tenant will pay and assume the
amount of such deficiency (Tenant having no obligation to do so, except that if
Tenant shall elect to make such funds available, the same shall become an
irrevocable obligation of Tenant pursuant to this Agreement). In the event
Tenant shall elect not to pay and assume the amount of such deficiency, Landlord
shall have the right (but not the obligation), exercisable at Landlord’s sole
election by notice to Tenant and Manager given within sixty (60) days after
Tenant’s notice of the deficiency, to elect to make available for application to
the cost of repair or restoration the amount of such deficiency. In the event
neither Landlord nor Tenant shall elect to make such deficiency available for
restoration, either Manager or Tenant may terminate this Agreement with respect
to the Hotel.

 



28

 

 

6.06          Disbursement of Award. Subject to the terms hereof, Tenant or
Landlord, as applicable, shall contribute to the cost of restoration that part
of the Award necessary to complete such repair or restoration, together with
severance and other damages awarded for the Hotel and any deficiency Tenant or
Landlord, as applicable, has agreed to disburse, to Manager regularly during the
restoration period so as to permit payment for the cost of such repair or
restoration. Landlord may, at its option, condition advancement of such Award
and other amounts on (i) the absence of any Manager Event of Default, (ii) its
approval of plans and specifications of an architect satisfactory to Landlord
(which approval shall not be unreasonably withheld or delayed), (iii) general
contractors’ estimates, (iv) architect’s certificates, (v) unconditional lien
waivers of general contractors, if available, (vi) evidence of approval by all
governmental authorities and other regulatory bodies whose approval is required,
and (vii) such other certificates as Landlord may, from time to time, reasonably
require. Landlord’s and Tenant’s obligation under this Section 6.06 to disburse
the Award and such other amounts shall be subject to (x) the collection thereof
by Landlord and (y) the satisfaction of any applicable requirements of any
Qualified Mortgage, and the release of such Award by the applicable Mortgagee.
Tenant’s obligation to restore the Hotel shall be subject to the release of the
Award to Landlord by the Mortgagee under a Qualified Mortgage.

 

6.07          Temporary Condemnation. In the event of any temporary Condemnation
of the Hotel or Tenant’s interest therein, this Agreement shall continue in full
force and effect. The entire amount of any Award made for such temporary
Condemnation allocable to the Term, whether paid by way of damages, rent or
otherwise, shall be paid to Manager and shall constitute Gross Revenues. Tenant
shall, promptly upon the termination of any such period of temporary
Condemnation, at its sole cost and expense, restore the Hotel to the condition
that existed immediately prior to such Condemnation, in full compliance with all
Legal Requirements, unless such period of temporary Condemnation shall extend
beyond the expiration of the Term, in which event Tenant shall not be required
to make such restoration. For purposes of this Section 6.07, a Condemnation
shall be deemed to be temporary if the period of such Condemnation is not
expected to, and does not, exceed twelve (12) months.

 

6.08          Allocation of Award. Except as provided in Sections 6.06 and 6.07
and the second and third sentences of this Section 6.08, the total Award shall
be solely the property of and payable to Landlord. Any portion of the Award made
for the taking of Tenant’s leasehold interest in the Hotel, loss of business,
the taking of Tenant’s Personal Property, or Tenant’s removal and relocation
expenses shall be the sole property of, and payable to, Tenant. Any portion of
the Award made for the taking of Manager’s interest in the Hotel or Manager’s
loss of business during the remainder of the Term hereof shall be the sole
property of, and payable to, Manager, subject to the provisions of Section 6.04
hereof. In any Condemnation proceedings, Landlord, Tenant, and Manager shall
each seek its own Award in conformity herewith, at its own expense.

 

6.09          Effect of Condemnation. Any condemnation which does not result in
a Termination of this Agreement in accordance with its terms with respect to the
Hotel shall not excuse the payment of sums due to Tenant hereunder and this
Agreement shall remain in full force and effect.

 



29

 

 

ARTICLE VII


TAXES; OTHER CHARGES

 

7.01          Real Estate and Personal Property Taxes.

 

A.                Subject to Section 11.24 relating to permitted contests,
Manager shall pay, from Gross Revenues for the Hotel, all Impositions, before
any fine, penalty, interest or cost (other than any opportunity cost as a result
of a failure to take advantage of any discount for early payment) may be added
for non-payment, such payments to be made directly to the taxing authorities
where feasible, and shall promptly, upon request, furnish to Landlord and Tenant
copies of official receipts or other reasonably satisfactory proof evidencing
such payments. Any such payments shall be a Deduction in determining Operating
Profit for the Hotel. If any such Imposition may, at the option of the taxpayer,
lawfully be paid in installments (whether or not interest shall accrue on the
unpaid balance of such Imposition), Manager may exercise the option to pay the
same (and any accrued interest on the unpaid balance of such Imposition) in
installments and, in such event, shall pay such installments during the Term as
the same become due and before any fine, penalty, premium, further interest or
cost may be added thereto. Manager shall, upon request, provide such data as is
maintained by Manager with respect to the Hotel as may be necessary to prepare
any required returns and reports by Landlord or Tenant.

 

Tenant shall give, and will use reasonable efforts to cause Landlord to give,
copies of official tax bills and assessments which it may receive with respect
to the Hotel and prompt notice to Tenant and Manager of all Impositions payable
by Tenant under the Lease of which Tenant or Landlord, as the case may be, at
any time has knowledge; provided, however, that Landlord’s or Tenant’s failure
to give any such notice shall in no way diminish Manager’s obligation hereunder
to pay such Impositions (except that Landlord or Tenant, as applicable, shall be
responsible for any interest or penalties incurred as a result of Landlord’s or
Tenant’s, as applicable, failure promptly to forward the same).

 

B.                 The word “Impositions” as used in this Agreement shall
include, but not be limited to, franchise taxes under the laws of the State(s)
and gross receipt or general excise taxes or sales taxes payable on (i) Rent
payable to Landlord, (ii) all sums payable to Tenant pursuant to this Agreement
(or the Pooling Agreement with respect to the Hotel), and (iii) all sums payable
to Manager pursuant to this Agreement as System Fees or Management Fees (or
pursuant to the Pooling Agreement with respect to the Hotel), if any, but shall
not include the following, all of which shall be paid from the applicable
Reserve, and not from Gross Revenues:

 

1.                  Special assessments (regardless of when due or whether they
are paid as a lump sum or in installments over time) imposed because of
facilities which are constructed by or on behalf of the assessing jurisdiction
(for example, roads, sidewalks, sewers, culverts, etc.) which directly benefit
the Hotel (regardless of whether or not they also benefit other buildings),
which assessments shall be treated as capital costs of construction and not as
Deductions; and

 

2.                  “Impact Fees” (regardless of when due or whether they are
paid as a lump sum or in installments over time) which are required as a
condition to the issuance of site plan approval, zoning variances or building
permits, which impact fees shall be treated as capital costs of construction and
not as Deductions.

 



30

 

 

C.                 Notwithstanding anything herein to the contrary, each of
Tenant and Manager shall pay from its own funds (and not from Gross Revenues of
the Hotel or any Reserve) any franchise, corporate, estate, inheritance,
succession, capital levy or transfer tax imposed on Tenant or Manager, as
applicable, or any income tax imposed (but not gross receipt or general excise
taxes) on any income of Tenant or Manager (including distributions to Tenant
pursuant to Article III hereof).

 

D.                Manager shall cause to be paid, when due, from Gross Revenues,
as Deductions, to the extent of the sufficiency of funds available therefore:

 

1.                  Utility Charges — all charges for electricity, power, gas,
oil, water and other utilities used in connection with the Hotel.

 

2.                  Insurance Premiums — all premiums for the insurance coverage
required to be maintained pursuant to Section 6.01 and Exhibit E hereof.

 

3.                  Other Charges — all other amounts, liabilities and
obligations arising in connection with the operation of the Hotel except those
obligations expressly assumed by Landlord or Tenant pursuant to the provisions
of this Agreement or any of the Incidental Documents or expressly stated not to
be paid from Gross Revenues of the Hotel pursuant to this Agreement.

 

ARTICLE VIII

 

OWNERSHIP OF THE HOTEL

 

8.01          Ownership of the Hotel.

 

A.                Tenant hereby covenants that it will not hereafter impose or
consent to the imposition of any liens, encumbrances or other charges, except as
follows:

 

1.                  easements or other encumbrances that do not adversely affect
the operation of the Hotel by Manager and that are not prohibited pursuant to
Section 8.04 of this Agreement;

 

2.                  mortgages which constitute Qualified Mortgages and related
security instruments;

 

3.                  liens for taxes, assessments, levies or other public charges
not yet due or due but not yet payable; or

 

4.                  equipment leases for office equipment, telephone, motor
vehicles and other property approved by Manager.

 



31

 

 

B.                 Subject to liens permitted by Section 8.01.A hereof and
further subject to liens permitted to be placed by Landlord pursuant to the
Owner Agreement, Tenant covenants that, so long as there then exists no Manager
Default which arises from acts or failures to act by Manager with respect to the
Hotel, Manager shall quietly hold, occupy and enjoy the Hotel throughout the
Term hereof free from hindrance, ejection or molestation by Tenant or Landlord
or other party claiming under, through or by right of Tenant or Landlord. Tenant
agrees to pay and discharge any payments and charges and, at its expense, to
prosecute all appropriate actions, judicial or otherwise, necessary to assure
such free and quiet occupation as set forth in the preceding sentence. Tenant
will reasonably cooperate with Manager and its Affiliates in connection with
Manager’s operation of the Hotel.

 

C.                 Tenant will make all payments under any Mortgage by the due
date from its own funds and not as Deductions. Manager has no responsibility for
payment of debt service.

 

8.02          Requirements for Mortgages.

 

A.                Tenant and/or Landlord may encumber the Hotel individually, or
with one or more other Portfolio Properties, with any Mortgage that meets all of
the following requirements (each, a “Qualified Mortgage”):

 

1.                  the proposed Mortgage is from an Institutional Lender and is
on commercially reasonable terms;

 

2.                  for Mortgages other than for the initial construction of the
Hotel, the outstanding aggregate principal amount secured by all Mortgages,
including the proposed Mortgage, is seventy percent (70%) or less of the fair
market value of the Portfolio Properties subject to the proposed Mortgage
measured as of the Finance Date;

 

3.                  the ratio, as of the Finance Date, of (a) aggregate
Operating Profit for the twelve (12) full Accounting Periods immediately before
the Finance Date to (b) debt service for the same period for all Mortgages
encumbering the Portfolio Properties that are subject to the proposed Mortgage,
including the proposed Mortgage, equals or exceeds 1.4 to 1; and

 

4.                  Mortgagee and Manager enter into an SNDA.

 

B.                 Manager may provide information about the Hotel to any
Mortgagee, or to any Affiliate of Manager that provides any financing in
connection with the Hotel, that such Mortgagee or such Affiliate reasonably
requests. Upon Manager’s request, Tenant will promptly provide drafts, and the
executed term sheets and loan documents for all Mortgages encumbering the Hotel.

 

C.                 If any action taken by a Mortgagee materially and adversely
restricts Manager from operating the Hotel in accordance with the System
Standards, then (i) such action will constitute a Tenant Default; and (ii)
Manager may terminate this Agreement upon at least sixty (60) days’ prior
written notice to Tenant without affecting Manager’s other rights and remedies
under this Agreement.

 



32

 

 

D.                If title to or possession of the Hotel is transferred by
judicial or administrative process (for example, by Foreclosure or bankruptcy
proceedings) to a Person that does not meet the requirements in Section 10.02.A,
then Manager may terminate this Agreement upon at least sixty (60) days’ prior
written notice to Tenant without affecting Manager’s other rights and remedies
under this Agreement.

 

8.03          Subordination and Non-Disturbance Agreement.

 

A.                Tenant will obtain from any Mortgagee that holds a Mortgage as
of or after the Effective Date an agreement, reasonably satisfactory to Manager
and recordable in the jurisdiction where the Hotel is located (the “SNDA”),
which provides that:

 

1.                  the right, title and interest of Manager in and to the Hotel
under this Agreement will be subject and subordinate to the lien of the
Mortgage;

 

2.                  if there is a Foreclosure under the Mortgage, then Manager
will not be named as a party in any Foreclosure, and so long as no Manager Event
of Default (beyond the applicable notice and cure period, if any) has occurred
thereunder which entitles Tenant to terminate this Agreement, (a) this Agreement
will not terminate, (b) Mortgagee and any Subsequent Tenant will recognize the
rights of Manager under this Agreement, and (c) Manager’s rights to operate the
Hotel under this Agreement will not be disturbed; and

 

3.                  if there is a Foreclosure under the Mortgage, then Manager
will be obligated to each Subsequent Tenant to perform under the terms of this
Agreement with the same force and effect as if the Subsequent Tenant were the
Tenant, for as long as the Subsequent Tenant meets the requirements of Section
10.02.A.

 

B.                 If the SNDA requires Manager to pay amounts otherwise due to
Tenant under this Agreement directly to Mortgagee or its designee, rather than
to Tenant, then Tenant hereby irrevocably consents to such payment.

 

C.                 If Tenant does not obtain an SNDA for any Mortgage, then
Manager may terminate this Agreement upon at least sixty (60) days’ prior
written notice to Tenant without affecting Manager’s other rights and remedies
under this Agreement.

 

8.04          No Covenants, Conditions or Restrictions.

 

A.                Tenant represents and warrants that, as of the Effective Date,
there are not, and covenants that during the Term of this Agreement, Tenant
shall not enter into (unless Manager has given its prior written consent thereto
including as to any amendment, which consent shall not be unreasonably withheld,
conditioned or delayed), any covenants, conditions or restrictions, including
reciprocal easement agreements, common area assessments or cost-sharing
arrangements (collectively referred to as “Future CC&Rs”) affecting the Site or
Hotel that would (i) prohibit or limit Manager from operating the Hotel in
accordance with System Standards, including related amenities of the Hotel; (ii)
allow the Hotel facilities (for example, parking spaces) to be used by persons
other than guests, invitees or employees of the Hotel; (iii) allow the Hotel
facilities to be used for specified charges or rates that have not been approved
by Manager; or (iv) subject the Hotel to exclusive arrangements regarding food
and beverage operation, retail merchandise or any other operations or part of
the Hotel. Manager hereby consents to (a) any easements, covenants, conditions
or restrictions, including without limitation any reciprocal easement agreements
or cost-sharing agreements, existing as of the date Landlord acquired title to
the Hotel, and (b) any of the foregoing items with respect to the Hotel existing
as of the Effective Date and of which Manager has knowledge (all of the
foregoing, collectively, the “Existing CC&Rs”). Tenant further covenants and
agrees that for the duration of this Agreement, in the event Tenant receives any
written notice or correspondence relating to any Existing CC&Rs or the
Condominium Declaration, Tenant covenants that it shall forward such notice or
correspondence to Manager within five (5) Business Days of receipt thereof by
Landlord or Tenant.

 



33

 

 

B.                 All financial obligations imposed on Tenant or on the Hotel
pursuant to any Future CC&Rs for which Manager’s consent is required under
Section 8.04.A above shall be paid by Tenant from its own funds, and not from
Gross Revenues of the Hotel or from the Reserve of the Hotel, unless Manager has
given its prior written consent to such Future CC&Rs as required under Section
8.04.A.

 

C.                 Manager shall manage, operate, maintain and repair the Hotel
in compliance with all obligations imposed on Tenant, Landlord or the Hotel
pursuant to any Existing CC&Rs or Future CC&Rs (unless Manager’s consent is
required for such Future CC&Rs and Manager does not consent to such Future
CC&Rs) to the extent such Existing CC&Rs and Future CC&Rs relate to the
management, operation, maintenance and repair of the Hotel.

 

8.05          Liens; Credit. Manager and Tenant shall use commercially
reasonable efforts to prevent any liens from being filed against the Hotel which
arise from any maintenance, repairs, alterations, improvements, renewals or
replacements in or to the Hotel. Manager and Tenant shall cooperate, and Tenant
shall cause the Landlord to cooperate, fully in obtaining the release of any
such liens, and the cost thereof, if the lien was not occasioned by the fault of
a party, shall be treated the same as the cost of the matter to which it
relates. If the lien arises as a result of the fault of a party, then the party
at fault shall bear the cost of obtaining the lien release. In no event shall
any party borrow money in the name of, or pledge the credit of, any other party.
Manager shall not allow any lien to exist with respect to its interest in this
Agreement.

 

Subject to the right to contest matters set forth in Section 11.24 hereof and
for encumbrances permitted under Section 8.01 hereof, Manager shall not, to the
extent funds to pay the same are provided on a timely basis as required
hereunder, directly or indirectly, create or allow to remain and shall promptly
discharge any lien, encumbrance, attachment, title retention agreement or claim
upon the Hotel, except (a) existing liens for those taxes of Landlord which
Manager is not required to pay hereunder, (b) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (i) the same are
not yet due and payable, or (ii) are being contested in accordance with Section
11.24, (c) liens of mechanics, laborers, materialmen, suppliers or vendors
incurred in the ordinary course of business that are not yet due and payable or
are for sums that are being contested in accordance with Section 11.24 and
(d) any Mortgages or other liens which are the responsibility of Landlord.

 



34

 

 

ARTICLE IX


DEFAULTS

 

9.01          Manager Events of Default. Each of the following shall constitute
a “Manager Event of Default” to the extent permitted by applicable law:

 

A.                The filing by Manager or Marriott of a voluntary petition in
bankruptcy or insolvency or a petition for reorganization under any bankruptcy
law, or the admission by Manager that it is unable to pay its debts as they
become due, or the institution of any proceeding by Manager for its dissolution
or termination. Upon the occurrence of any Manager Event of Default as described
under this Section 9.01.A, said Manager Event of Default shall be deemed a
“Manager Default” under this Agreement.

 

B.                 The consent by Manager or Marriott to an involuntary petition
in bankruptcy or the failure to vacate, within ninety (90) days from the date of
entry thereof, any order approving an involuntary petition by Manager. Upon the
occurrence of any Manager Event of Default as described under this Section
9.01.B, said Manager Event of Default shall be deemed a “Manager Default” under
this Agreement.

 

C.                 The entering of an order, judgment or decree by any court of
competent jurisdiction, on the application of a creditor, adjudicating Manager
or Marriott as bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee, or liquidator of all or a
substantial part of Manager’s or Marriott’s assets, and such order, judgment or
decree’s continuing unstayed and in effect for an aggregate of sixty (60) days
(whether or not consecutive). Upon the occurrence of any Manager Event of
Default as described under this Section 9.01.C, said Manager Event of Default
shall be deemed a “Manager Default” under this Agreement.

 

D.                The failure of Marriott or Manager or any Affiliate of either
of them to make any payment required to be made by any of them in accordance
with the terms of this Agreement, or any Incidental Document on or before the
date due. Upon the occurrence of any Manager Event of Default as described under
this Section 9.01.D, said Manager Event of Default shall be deemed a “Manager
Default” under this Agreement if Marriott or Manager or such Affiliate fails to
cure such Manager Event of Default (1) within any applicable notice and cure
period, if any, provided in the document pursuant to which such payment is to be
made, or (2) otherwise, eight (8) days after receipt of written notice from the
other party to such document demanding such cure.

 

E.                 The failure of Marriott or Manager or any Affiliate of either
of them to perform, keep or fulfill any of the other covenants, undertakings,
obligations or conditions set forth in this Agreement, or the occurrence of an
“Event of Default” under any Incidental Document as a result of a material
breach by Marriott or Manager or any such Affiliate thereunder, on or before the
date required for the same. Upon the occurrence of any Manager Event of Default
as described under this Section 9.01.E, said Manager Event of Default shall be
deemed a “Manager Default” under this Agreement if Marriott or Manager or such
Affiliate fails to cure such Manager Event of Default within thirty (30) days
after receipt of written notice from Tenant demanding such cure, or, if the
Manager Event of Default is susceptible of cure, but such cure cannot be
accomplished within said thirty (30)-day period of time, if Marriott or Manager
or such Affiliate fails to commence the cure of such Manager Event of Default
within fifteen (15) days of such notice or thereafter fails to diligently pursue
such efforts to completion.

 



35

 

 

F.                  The failure of Manager to maintain insurance coverages
required to be maintained by Manager under Article VI hereof (excluding
insurance elected to be maintained by Tenant pursuant to Article VI hereof), and
such failure shall constitute a Manager Default hereunder if it continues for
eight (8) days after written notice thereof from Tenant (except that no notice
shall be required if any such insurance coverage shall have lapsed).

 

G.                Any material representation or warranty made by Manager or any
Affiliate in this Agreement or in any Incidental Document proves to have been
false in any material respect on the date when made or deemed made, and the same
shall constitute a Manager Default if Manager fails to cure or change the fact
or event which caused such representation or warranty to have been false when
made within fifteen (15) Business Days of receiving notice of such falseness
from Tenant; provided, however, that if such default is susceptible of cure but
such cure cannot reasonably be accomplished with the use of due diligence within
such period of time and if, in addition, Manager commences to cure or cause to
be cured such default within fifteen (15) Business Days after receiving notice
thereof from Tenant and thereafter prosecutes the cure of such default with due
diligence, such period of time shall be extended to such period of time as may
be reasonably necessary to cure such default with due diligence.

 

H.                The occurrence of any other event described in this Agreement
as a Manager Default, including without limitation, the events described in
Section 3.02.C, or the occurrence of a Manager Default as described in the
Pooling Agreement.

 

9.02          Remedies for Manager Defaults.

 

A.                In the event of a Manager Default that has a material adverse
effect on Tenant, Tenant shall have the right to: (1) terminate this Agreement
by written notice to Manager, which Termination shall be effective as of the
effective date which is set forth in said notice, provided that said effective
date shall be at least sixty (60) days (or such longer period required by
applicable Legal Requirements concerning the termination of Hotel employees)
after the date of such notice; (2) institute forthwith any and all proceedings
permitted by law or equity (provided they are not specifically barred under the
terms of this Agreement), including, without limitation, actions for specific
performance and/or damages; or (3) avail itself of the remedies described in
Section 9.03. The parties agree that a Manager Default under Section 9.01.A,
9.01.B, 9.01.C, or 9.01.F will be deemed to have a material adverse effect on
Tenant.

 

B.                 Intentionally Omitted.

 

C.                 Any payments received by Tenant under any of the provisions
of this Agreement during the existence or continuance of a Manager Default (and
any payment made to Tenant from others rather than Manager due to the existence
of any Manager Default) shall be applied to Manager’s current and past due
obligations under this Agreement in such order as Tenant may determine or as may
be prescribed by applicable law.

 



36

 

 

9.03          Additional Remedies for Manager Defaults.

 

A.                Upon the occurrence of a Manager Default under the provisions
of Section 9.01.D, the amount owed to Tenant or any Affiliate of Tenant pursuant
thereto shall accrue interest, at an annual rate equal to the Overdue Rate, from
and after the date on which such payment was originally due.

 

B.                 The rights granted under this Article IX shall not be in
substitution for, but shall be in addition, to, any and all rights and remedies
available to Tenant (including, without limitation, injunctive relief and
damages) by reason of applicable provisions of law or equity.

 

C.                 At any time after the occurrence of a Manager Default, Tenant
shall have the right, but shall not be obligated, to cure a Life Safety Event
occurring at the Hotel by performing necessary repairs and/or maintenance after
first providing Manager with written notice of such Life Safety Event, and
requesting that such Life Safety Event be cured by Manager within five (5)
Business Days. If (1) a Life Safety Event remains uncured following the
applicable notice period in the foregoing sentence or (2) such Life Safety Event
is not curable within such notice period and Manager has failed to begin to cure
such Life Safety Event within such notice period (or fails to diligently proceed
to cure such Life Safety Event to completion after commencing to do so within
such notice period), then Manager shall permit Landlord and/or Tenant, upon five
(5) Business Days’ written notice to Manager, to enter upon the Hotel solely for
the purposes of effecting a cure for such Life Safety Event, provided (i)
Landlord and/or Tenant, as applicable, act strictly in accordance with the terms
of the Lease, this Agreement and the applicable Legal Requirements, and (ii)
Landlord and/or Tenant, as applicable, do not unreasonably interfere with the
operation of the Hotel and use commercially reasonable efforts to ensure that
any work performed at the Hotel is performed in such a manner that minimizes any
disruption in the operations of the Hotel. All costs and expenses incurred by
Tenant and/or Landlord in connection with any such cure of a Life Safety Event
shall be paid from the Reserve. Tenant and/or Landlord may exercise the
foregoing rights without waiving any other of its rights or releasing Manager
from any of its obligations under this Agreement.

 

9.04          Non-Recourse Provision. Notwithstanding anything herein to the
contrary, but subject to the balance of this Section 9.04, Manager’s obligations
pursuant to this Agreement and the Pooling Agreement are in all instances
non-recourse to Manager, and in the event of any claim, suit or cause of action
by Tenant against Manager pursuant to or in connection with this Agreement or
the Pooling Agreement or the transactions contemplated by either of them,
Tenant’s sole recourse against Manager shall be with respect to amounts held by
Marriott or Manager for the account of Tenant pursuant to this Agreement or the
Pooling Agreement, and to amounts available pursuant to the Marriott Guaranty
Agreement and to amounts available pursuant to the Security Deposit Agreement,
and Manager shall have no other liability beyond the extent thereof with respect
to any such claim, suit or cause of action. Notwithstanding the foregoing, this
Section 9.04 shall not be applicable with respect to (a) fraud committed by
Manager, (b) misapplication or misappropriation of funds committed by Manager,
(c) the willful misconduct of Manager, (d) the gross negligence of Manager, or
(e) losses against which Manager has elected to self-insure pursuant to Section
6.01 and Exhibit E hereof. This Section 9.04 shall not be construed to limit any
right of set-off to which Tenant may be entitled with respect to any amount to
which Manager or any Affiliate may be entitled pursuant to this Agreement, any
Other Management Agreement or the Pooling Agreement, and Tenant shall be
entitled to set-off against amounts owed by Tenant to Manager hereunder amounts
owed to Tenant under this Agreement or any Incidental Document, but excluding in
any event System Fees due to Manager hereunder or under any Other Management
Agreement and any fees due to Marriott pursuant to any Franchise Agreement.

 



37

 

 

9.05          Good Faith Dispute by Manager. If Manager shall in good faith
dispute the occurrence of any Manager Default and Manager, before the expiration
of the applicable cure period, shall give notice thereof to Tenant, setting
forth, in reasonable detail, the basis therefor, no Manager Default shall be
deemed to have occurred and Manager shall have no obligation with respect
thereto until final adverse determination thereof; provided, however, that in
the event that such dispute is ultimately determined against Manager, then
Manager shall pay to Tenant interest on any disputed funds at the Overdue Rate,
from the date demand for such funds was made by Tenant until paid. If Tenant and
Manager shall fail, in good faith, to resolve any such dispute within ten (10)
days after Manager’s notice of dispute, either may submit the matter for
resolution by Arbitration. In the event that the determination in such
Arbitration is that a Manager Default, in fact, exists, Manager shall have the
applicable cure period from the date of such final determination to cure such
Manager Default.

 

9.06          Tenant Events of Default. Each of the following shall constitute a
“Tenant Event of Default” to the extent permitted by applicable law:

 

A.                The filing by Tenant or SVC of a voluntary petition in
bankruptcy or insolvency or a petition for reorganization under any bankruptcy
law, or the admission by Tenant that it is unable to pay its debts as they
become due, or the institution of any proceeding by Tenant for its dissolution
or termination. Upon the occurrence of any Tenant Event of Default as described
under this Section 9.06.A, said Tenant Event of Default shall be deemed a
“Tenant Default” under this Agreement.

 

B.                 The consent by Tenant or SVC to an involuntary petition in
bankruptcy or the failure to vacate, within ninety (90) days from the date of
entry thereof, any order approving an involuntary petition by Tenant. Upon the
occurrence of any Tenant Event of Default as described under this Section
9.06.B, said Tenant Event of Default shall be deemed a “Tenant Default” under
this Agreement.

 

C.                 The entering of an order, judgment or decree by any court of
competent jurisdiction, on the application of a creditor, adjudicating Tenant or
SVC as bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
Tenant’s or SVC’s assets, and such order, judgment or decree’s continuing
unstayed and in effect for an aggregate of sixty (60) days (whether or not
consecutive). Upon the occurrence of any Tenant Event of Default as described
under this Section 9.06.C, said Tenant Event of Default shall be deemed a
“Tenant Default” under this Agreement.

 

D.                 The failure of Tenant to make any payment (or cause to be
made any payment by any Affiliate of Tenant which is a party thereto) required
to be made in accordance with the terms of this Agreement or any Incidental
Document on or before the date due. Upon the occurrence of any Tenant Event of
Default as described under this Section 9.06.D, said Tenant Event of
Default shall be deemed a “Tenant Default” under this Agreement if Tenant fails
to cure such Tenant Event of Default (1) within any applicable notice and cure
period, if any, provided in the document pursuant to which such payment is to be
made, or (2) otherwise, eight (8) days after receipt of written notice from the
other party to such document demanding such cure.

 



38

 

 

E.                 The failure of Tenant, SVC or Landlord to perform, keep or
fulfill any of the other covenants, undertakings, obligations or conditions set
forth in this Agreement or any Incidental Document. Upon the occurrence of any
Tenant Event of Default as described under this Section 9.06.E, said Tenant
Event of Default shall be deemed a “Tenant Default” under this Agreement if
Tenant fails to cure the Tenant Event of Default within thirty (30) days after
receipt of written notice from Manager demanding such cure, or, if the Tenant
Event of Default is susceptible of cure, but such cure cannot be accomplished
within said thirty (30)-day period of time, if Tenant fails to commence the cure
of such Tenant Event of Default within fifteen (15) days of such notice or
thereafter fails to diligently pursue such efforts to completion.

 

F.                  The failure of Tenant to maintain insurance coverages
elected to be maintained by Tenant under Article VI hereof (excluding insurance
maintained by Manager pursuant thereto), and such failure shall constitute a
Tenant Default hereunder if it continues for eight (8) days after written notice
thereof from Manager (except that no notice shall be required if any such
insurance coverage shall have lapsed).

 

G.                 Any material representation or warranty made by Tenant or any
Affiliate in this Agreement or in any Incidental Document proves to have been
false in any material respect on the date when made or deemed made, and the same
shall constitute a Tenant Default if Tenant fails to cure or change the fact or
event which caused such representation or warranty to have been false when made
within fifteen (15) Business Days of receiving notice of such falseness from
Manager; provided, however, that if such default is susceptible of cure but such
cure cannot reasonably be accomplished with the use of due diligence within such
period of time and if, in addition, Tenant commences to cure or cause to be
cured such default within fifteen (15) Business Days after receiving notice
thereof from Manager and thereafter prosecutes the cure of such default with due
diligence, such period of time shall be extended to such period of time as may
be reasonably necessary to cure such default with due diligence.

 

H.                The occurrence of an event of default beyond any applicable
notice and cure period under any obligation, agreement, instrument or document
which is secured in whole or in part by Tenant’s or Landlord’s interest in the
Hotel or should the holder of such security accelerate the indebtedness secured
thereby or commence a foreclosure thereof. Upon the occurrence of any Tenant
Event of Default as described under this Section 9.06.H, said Tenant Event of
Default shall be deemed a “Tenant Default” under this Agreement.

 



39

 

 

9.07          Remedies for Tenant Defaults.

 

A.                In the event of a Tenant Default that has a material adverse
effect on Manager or its Affiliates, Manager shall have the right to: (1) 
terminate this Agreement by written notice to Tenant, which Termination shall be
effective as of the effective date which is set forth in said notice, provided
that said effective date shall be at least sixty (60) days (or such longer
period required by applicable Legal Requirements concerning the termination of
Hotel employees) after the date of such notice; and (2) institute forthwith any
and all proceedings permitted by law or equity (provided they are not
specifically barred under the terms of this Agreement), including, without
limitation, actions for specific performance and/or damages. In the event of a
Termination as described in this Section 9.07, Manager shall retain all of its
rights under the Owner Agreement. The parties agree that a Tenant Default under
Sections 9.06.A, 9.06.B, 9.06.C, 9.06D and/or 9.06.F will (x) be deemed to have
a material adverse effect on Manager or its Affiliates and (y) except as
otherwise expressly set forth herein, shall be the only provisions for which a
Tenant Default thereof shall give rise to Manager’s right to terminate this
Agreement; provided, however, that a Tenant Default under Section 9.06D will
only be deemed to have a material adverse effect on Manager or its Affiliates to
the extent that such Tenant Default arises from Tenant’s failure to make any
payment (or cause to be made any payment by any Affiliate of Tenant which is
party thereto) required to be made under any Renovation-Related Agreement,
Tenant’s failure to provide sufficient Additional Working Capital in accordance
with the provisions of Section 4.05.A hereof or Tenant’s failure to provide
sufficient Reserve funds in accordance with the provisions of Sections 5.07.B
and 5.07.D hereof. Notwithstanding the provisions of this Section 9.07.A, so
long as the Hotel is subject to a Qualified Mortgage or owned by a Person who
acquired such interest pursuant to a Qualified Mortgage (or a deed-in-lieu in
connection therewith), Manager shall not exercise the termination right provided
for in this Section 9.07.A if the Tenant Default described herein arises under
Section 9.06.A, 9.06.B or 9.06.C and is also a default pursuant to the terms of
such Qualified Mortgage so long as the mortgagee thereunder is diligently
pursuing its remedies to cure the event or circumstance which created such
Tenant Default as described in this Section 9.07.A and provides Manager with
written notice of the same.

 

B.                 Upon the occurrence of a Tenant Default which arises with
respect to a violation by Tenant of Section 10.02 hereof with respect to a Sale
of the Hotel in violation of such provision or by Landlord with respect to a
violation of Sections 8 and 9 of the Owner Agreement or Section 8.01.A(2) with
respect to the encumbering of the Hotel by Landlord or Tenant by a Mortgage
which is not a Qualified Mortgage, or by Landlord with respect to a violation of
Section 9 of the Owner Agreement, Manager shall have, in addition to all other
rights and remedies provided for herein, the right to effect a Termination of
this Agreement. Notwithstanding the foregoing sentence, so long as the Hotel is
subject to a Qualified Mortgage or owned by a Person who acquired such interest
pursuant to a Qualified Mortgage (or a deed-in-lieu in connection therewith),
Manager shall not exercise the termination right provided for in this Section
9.07.B if the Tenant Default described herein is also a default pursuant to the
terms of such Qualified Mortgage so long as the mortgagee thereunder is
diligently pursuing its remedies to cure the event or circumstance which created
such Tenant Default as described in this Section 9.07.B and provides Manager
with written notice of the same.

 

C.                 Manager and/or any Affiliate shall be entitled, in case of
any breach of the covenants of Section 11.11.M by Tenant or others claiming
through it, to injunctive relief and to any other right or remedy available at
law or in equity. The provisions of this Section 9.07.C shall survive any
Termination.

 

D.                The rights granted under this Article IX shall not be in
substitution for, but shall be in addition, to, any and all rights and remedies
available to Manager or its Affiliates (including, without limitation,
injunctive relief and damages) by reason of applicable provisions of law or
equity.

 



40

 

 

 

E.                 For the avoidance of doubt, nothing contained in this
Agreement shall restrict or modify any of the rights or remedies to which
Manager and/or its Affiliates are entitled under the Renovation-Related
Agreement(s) (including without limitation, the right to terminate this
Agreement pursuant to Section 2.06 of the Renovation-Related Agreement(s)).

 

9.08         Good Faith Dispute by Tenant. If Tenant shall in good faith dispute
the occurrence of any Tenant Default and Tenant, before the expiration of the
applicable cure period, shall give notice thereof to Manager, setting forth, in
reasonable detail, the basis therefor, no Tenant Default shall be deemed to have
occurred and Tenant shall have no obligation with respect thereto until final
adverse determination thereof; provided, however, that in the event that such
dispute is ultimately determined against Tenant, then Tenant shall pay to
Manager interest of any disputed funds at the Overdue Rate from the date demand
for such funds was made by Manager until paid. If Manager and Tenant shall fail,
in good faith, to resolve any such dispute within ten (10) days after Tenant’s
notice of dispute, either may submit the matter for resolution by Arbitration.
In the event that the determination in such Arbitration is that a Tenant
Default, in fact, exists, Tenant shall have the applicable cure period from the
date of such final determination to cure such Tenant Default.

 

9.09         Landlord Defaults. Each of the following shall constitute a
“Landlord Default”: (1) the failure of Landlord to provide funds to any Reserve
on or before the date such funds are required to be paid under Section 5.07.B
hereof or under the Owner Agreement (after any Expert resolution pursuant to
Section 11.23.B, if applicable), (2) the failure of Landlord to make insurance
or condemnation proceeds available for repair, restoration or replacement
required under the Owner Agreement, (3) the imposition by Landlord of a Mortgage
against the Hotel which is not a Qualified Mortgage, (4) the permitting by
Landlord of a lien on Landlord’s interest in the Hotel in violation of the terms
hereof or of the Owner Agreement, or (5) a Landlord Sale of the Hotel occurs in
violation of the Owner Agreement.

 

If a Landlord Default occurs, Tenant shall have no remedies under this Agreement
with respect to such Landlord Default, but reserves its rights and remedies
under the Lease. Notwithstanding anything herein to the contrary, Manager shall
be entitled to exercise any and all of the remedies of Manager with respect to a
Landlord Default under the Owner Agreement.

 

9.10         Extraordinary Events. In all cases, if Tenant or Manager fails to
comply with any term of this Agreement (other than an obligation of a monetary
nature or as otherwise specifically provided herein), and the failure is caused
in whole or in part by one or more Extraordinary Events, the failure will not be
a default or Event of Default, and will be excused for as long as the failure is
caused in whole or in part by such Extraordinary Event.

 

ARTICLE X

 

ASSIGNMENT AND SALE

 

10.01       Assignment.

 

A.                Except as provided in Sections 10.01.B and 10.01.C, Manager
shall not assign mortgage, pledge, hypothecate or otherwise transfer its
interest in all or any portion of this Agreement or any rights arising under
this Agreement or suffer or permit such interests or rights to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily, involuntarily or by operation of law, or permit the
use or operation of the Hotel by anyone other than Manager or Tenant. For
purposes of this Section 10.01.A, an assignment of this Agreement shall be
deemed to include the following (for purposes of this Section 10.01.A, a
“Corporate Transfer”): any direct or indirect transfer of any interest in
Manager such that Manager shall cease to be an Affiliate of Marriott or any
transaction pursuant to which Manager is merged or consolidated with another
entity which is not Marriott or an Affiliate of Marriott or pursuant to which
all or substantially all of Manager’s assets are transferred to any other
entity, but shall not include any involuntary liens or attachments contested by
Manager in good faith in accordance with Section 11.24 of this Agreement.

 



41

 

 

B.                 Notwithstanding the foregoing, if, after giving effect to a
Corporate Transfer, Manager, or all or substantially all of Manager’s assets,
would be owned or controlled by a Person who would, in connection therewith,
acquire all or substantially all of the business of Marriott, provided that
(1) such Person ratifies in writing the obligations of Manager pursuant to this
Agreement, and (2) in Tenant’s reasonable determination, such Person and its
controlling parties (a) shall have sufficient expertise and financial resources
to carry on the such business consistent with historical practices, (b) shall
not be known in the community as being of bad moral character, or have been
convicted of a felony in any state or federal court, or be in control of or
controlled by Persons who have been convicted of felonies in any state or
federal court, (c) shall qualify as an “eligible independent contractor” under
Section 856(d)(9) of the Code and (d) shall otherwise satisfy the requirements
of Section 10.01.C hereunder, Tenant shall at Manager’s request, waive the
restrictions set forth in this Section 10.01 with respect to such Corporate
Transfer and no consent by Tenant shall be required with respect thereto. If
Tenant fails to give notice of such waiver (or the withholding thereof) within
twenty (20) Business Days after Manager’s written request therefor, such waiver
shall be deemed given.

 

C.                 Notwithstanding the terms of Section 10.01.A, Manager shall
have the right, without Tenant’s consent, to (1) assign its interest in all or
part of this Agreement or its obligations to perform services hereunder to
Marriott or any Affiliate of Marriott, (2) sublease or grant concessions or
licenses to shops or any other space at the Hotel so long as the terms of any
such subleases or concessions do not exceed the Term of this Agreement, provided
that (a) such subleases or concessions are for newsstand, gift shop, parking
garage, health club, restaurant, bar or commissary purposes or similar
concessions, (b) such subleases do not have a term in excess of the lesser of
five (5) years and the remaining Term under this Agreement, (c) such subleases
do not demise, (i) in the aggregate, in excess of three thousand (3,000) square
feet of the Hotel, or (ii) for any single sublease, in excess of one thousand
(1,000) square feet of the Hotel, (d) any such sublease, license or concession
to an Affiliate of a Manager shall be on terms consistent with those that would
be reached through arms-length negotiation, (e) for so long as Landlord or any
Affiliate of Landlord shall seek to qualify as a real estate investment trust,
anything contained in this Agreement to the contrary notwithstanding, Manager
shall not sublet or otherwise enter into any agreement with respect to the Hotel
on any basis such that the rental or other fees to be paid by any sublessee
thereunder would be based, in whole or in part, on either (i) the income or
profits derived by the business activities of such sublessee, or (ii) any other
formula such that any portion of such sublease rental would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Internal
Revenue Code of 1986, as amended, or any similar or successor provision thereto,
and (f) such subleases or concessions will not violate or affect any Legal
Requirement or Insurance Requirement, and Manager shall obtain or cause the
subtenant to obtain such additional insurance coverage applicable to the
activities to be conducted in such subleased space as Landlord and any Mortgagee
under a Qualified Mortgage may reasonably require, (3) assign its interest in
this Agreement in connection with a merger or consolidation or a sale of all or
substantially all of the assets of Manager or Marriott, and (4) assign its
interest in this Agreement in connection with a merger or consolidation or a
sale of all or substantially all of the System assets (including associated
management agreements) owned by Manager, Marriott or any Affiliate of Manager or
Marriott.

 



42

 

 

D.                 Tenant shall not assign or transfer its interest in this
Agreement without the prior written consent of Manager; provided, however, that
Tenant shall have the right, without such consent to (1) assign its interest in
this Agreement in connection with a Sale of the Hotel which complies with the
provisions of Section 10.02 of this Agreement, (2) assign its interest hereunder
to Landlord or an Affiliate of Landlord under the terms of the Lease or the
Owner Agreement, (3) assign its interest hereunder to Manager or an Affiliate of
Manager, and (4) assign its interest hereunder to an Affiliate of Tenant in a
corporate restructuring of Tenant or any of its Affiliates, provided such
assignment complies with the provisions of Section 10.02 of this Agreement.

 

E.                 In the event either party consents to an assignment of this
Agreement by the other, no further assignment shall be made without the express
consent in writing of such party, unless such assignment may otherwise be made
without such consent pursuant to the terms of this Agreement. An assignment by
Tenant of its interest in this Agreement approved or permitted pursuant to the
terms hereof shall relieve Tenant from its obligations under this Agreement
arising from and after the effective date of such assignment. An assignment by
Manager of its interest in this Agreement shall not relieve Manager from its
obligations under this Agreement unless such assignment occurs in the context of
a sale of all or substantially all of the business of Marriott and its
Affiliates and which is otherwise permitted or approved, if required, pursuant
to this Agreement, in which event Manager shall be so relieved from such
obligations arising from and after the effective date of such assignment.

 

10.02       Sale of the Hotel.

 

A.                Tenant may enter into a Sale of the Hotel to any Person which
(1) is an Affiliate of Tenant, and (2) who assumes Tenant’s obligations with
respect to the Hotel under this Agreement, the Owner Agreement (to the extent
applicable to the Hotel being sold) and, to the extent applicable with respect
to the “deconsolidation” provisions thereof, the Pooling Agreement (or ratifies
each of such obligations if such Sale of the Hotel is pursuant to a transfer of
a Controlling Interest in Tenant). Tenant shall not enter into any Sale of the
Hotel to any Person (or any Affiliate of any Person) who (a) does not have
sufficient financial resources and liquidity to fulfill Tenant’s obligations
with respect to the Hotel under this Agreement, the Owner Agreement and, to the
extent applicable as set forth in the preceding sentence, the Pooling Agreement;
(b) is known in the community as being of bad moral character, or has been
convicted of a felony in any state or federal court, or is in control of or
controlled by Persons who have been convicted of felonies in any state or
federal court; (c) is engaged in the business of operating (as distinguished
from owning) at least five (5) hotels or other lodging facilities in competition
with Manager, Marriott or any Affiliate of either; (d) fails to expressly assume
in writing the obligations of Tenant hereunder and under the Owner Agreement; or
(e) is, or has an Affiliate that is, a Specially Designated National or Blocked
Person.

 



43

 

 

B.                 Tenant shall provide written notice of any proposed Sale of
the Hotel and shall provide to Manager such information concerning the proposed
transferee’s financial condition, ownership and business interests and as may be
reasonably necessary or appropriate in order for Manager to determine if such
transfer is consistent with the above provisions.

 

C.                In connection with any Sale of the Hotel, Manager and the
purchaser or its tenant shall enter into a new management agreement with
Manager, which new management agreement will be on all of the terms and
conditions of this Agreement except that the Initial Term and Renewal Term(s) of
any such new management agreement shall consist only of the balance of the
Initial Term and Renewal Term(s) remaining under this Agreement at the time of
execution of such new management agreement. Such new management agreement shall
be executed by Manager and such new tenant at the time of closing of a Sale of
the Hotel, and a memorandum of such new management agreement shall be executed
by the parties and recorded immediately following recording of the deed or
memorandum of lease or assignment and prior to recordation of any other
documents.

 

D.                 Intentionally Deleted.

 

E.                 Notwithstanding anything herein to the contrary, including
the foregoing provisions of this Article X, (a) no Sale of the Hotel by Tenant
shall or can occur prior to the completion of the Renovations pursuant to the
Renovation-Related Agreements, and (b) following the completion of the
Renovations pursuant to the Renovation-Related Agreements, Tenant may consummate
a Sale of the Hotel, at no cost to Manager or Marriott, provided that (i) the
applicable Landlord or an Affiliate thereof or SVC shall continue to own the
Hotel, (ii) the permitted purchaser must meet and comply with the requirements
of this Section 10.02 and those set forth in the Lease, and (iii) the applicable
Landlord, Tenant and the permitted purchaser shall execute and deliver such
documents as Manager may reasonably require to reflect such assignment.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01      Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Agreement nor the finalization of the
transactions contemplated hereby shall violate any provision of law or judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been taken, or at the time of the transaction involved shall not have been given
or taken. Each party covenants that it has and will continue to have throughout
the Term (including any extensions thereof), the full right to enter into this
Agreement and perform its obligations hereunder.

 



44

 

 

11.02      Actions by Manager. Manager covenants and agrees that it shall not
take any action which would be binding upon Tenant or Landlord except to the
extent it is permitted to do so pursuant to the terms of this Agreement.

 

11.03       Relationship. In the performance of this Agreement, Manager shall
act solely as an independent contractor. Neither this Agreement nor any
agreements, instruments, documents or transactions contemplated hereby shall in
any respect be interpreted, deemed or construed as making Manager a partner,
joint venturer with, or agent of, Tenant. Tenant and Manager agree that neither
party will make any contrary assertion, claim or counterclaim in any action,
suit, Expert resolution pursuant to Section 11.23.B, arbitration or other legal
proceedings involving Tenant and Manager. Nothing contained herein is intended
to, nor shall be construed as, creating any landlord-tenant relationship between
Manager and Tenant or between Manager and Landlord. Each of Manager and Tenant
shall prepare and shall cause their Affiliates to prepare their financial
statements and tax returns consistent with the foregoing characterization.

 

11.04      Applicable Law. This Agreement shall be construed under and shall be
governed by the laws of the State of Maryland, without regard to its “choice of
law” rules. The provisions of this Section 11.04 survive any Termination.

 

11.05       Recordation. The terms and provisions of this Agreement shall run
with the parcels of land designated as the Site, and with Tenant’s interest
therein, and shall be binding upon all successors to such interest. The parties
shall execute simultaneously with this Agreement sufficient copies of a
“Memorandum of Management Agreement” in recordable form satisfactory to both
parties, which Memorandum of Management Agreement shall, if legally permitted,
be recorded or registered (or such other steps shall be taken by the parties as
are necessary, to the extent legally permitted, to give official notice to all
third parties that this Agreement binds the Hotel) promptly following the
Effective Date of this Agreement in the jurisdiction in which the Hotel is
located. Any cost of such recordation shall be paid by Manager. Following any
Termination, Manager and Tenant shall execute a “Memorandum of Termination of
Management Agreement” or other similar document, which document shall be in a
recordable form reasonably agreed upon by both parties.

 

11.06       Headings; Section References. The headings of Sections herein are
inserted for convenience only and are in no way intended to describe, interpret,
define or limit the scope or content of this Agreement or any provision hereto.
All references to Articles, Sections, paragraphs, clauses, exhibits, or addenda
shall refer to the corresponding Article, Section, paragraph, clause of, or
exhibit or addendum attached to, this Agreement unless otherwise specified.

 

11.07      Notices. Subject to the provisions of this Section 11.07, notices and
other communications under this Agreement must be (i) in writing; (ii) delivered
by hand against receipt, by certified or registered mail, postage prepaid,
return receipt requested or by a nationally recognized overnight delivery
service; and (iii) addressed as provided below or at any other address in the
United States designated in writing by the party receiving the notice. Any
notice will be deemed received when delivery is received or refused at the
address provided below or at the other address designated in writing.

 



45

 

 

  To Tenant:HPT TRS MRP, Inc.

c/o Service Properties Trust

Two Newton Place

255 Washington St

Newton, MA 02458

Attn: President

Phone: (617) 964-8389

 

To Manager:Essex House Condominium Corporation

c/o Marriott International, Inc.

10400 Fernwood Road

Bethesda, Maryland 20817

Attn: Law Department 52/923 – Hotel Operations

Phone: (301) 380-9555

 

with a copy to:Marriott Hotel Services, Inc.

c/o Marriott International, Inc.

10400 Fernwood Road

Bethesda, Maryland 20817

Attn: Senior Vice President, Finance & Accounting

Dept. 51/918.04

Phone: (301) 380-6577

 

Notwithstanding the foregoing, Manager and/or any of its Affiliates may provide
Tenant and/or Landlord (as applicable) with electronic delivery of the reports
and other documents required to be provided by Manager and/or its Affiliates
under this Agreement, which reports and other documents shall be in a format
reasonably agreed upon by Manager and Tenant. Manager, Tenant and Landlord will
reasonably cooperate with one another to adapt to new technologies that may be
available for the transmission of such reports or such other documents.

 

11.08      Environmental Matters.

 

A.                Subject to Section 11.08.D hereof and the sufficiency of funds
in each applicable Reserve, during the Term or at any other time while Manager
is in possession of the Hotel, (1) Manager shall not store, spill upon, dispose
of or transfer to or from the Hotel any Hazardous Substance, except in
compliance with all Legal Requirements, (2) Manager shall maintain the Hotel at
all times free of any Hazardous Substance (except in compliance with all Legal
Requirements), and (3) Manager (a) upon receipt of notice or knowledge shall
promptly notify Landlord and Tenant in writing of any material change in the
nature or extent of Hazardous Substances at the Hotel, (b) shall file and
transmit to Landlord and Tenant a copy of any Community Right to Know report
which is required to be filed by Manager pursuant to SARA Title III or any other
Legal Requirements, (c) shall transmit to Landlord and Tenant copies of any
citations, orders, notices or other governmental communications received by
Manager with respect thereto (collectively, “Environmental Notice”), which
Environmental Notice requires a written response or any action to be taken
and/or if such Environmental Notice gives notice of and/or presents a material
risk of any material violation of any Legal Requirement and/or presents a
material risk of any material cost, expense, loss or damage (an “Environmental
Obligation”), (d) shall observe and comply with all Legal Requirements relating
to the use, maintenance and disposal of Hazardous Substances and all orders or
directives from any official, court or agency of competent jurisdiction relating
to the use or maintenance or requiring the removal, treatment, containment or
other disposition thereof, and (e) shall pay or otherwise dispose of any fine,
charge or Imposition related thereto, unless Tenant or Manager shall contest the
same in good faith and by appropriate proceedings and the right to use and the
value of the Hotel is not materially and adversely affected thereby.

 



46

 

 

B.                 Subject to Sections 11.08.C and 11.08.D below and the
sufficiency of funds in each applicable Reserve, in the event of the discovery
of Hazardous Substances other than those maintained in accordance with Legal
Requirements on any portion of the Site or in the Hotel during the Term of this
Agreement, Manager shall promptly (i) clean up and remove from and about the
Hotel all Hazardous Substances thereon, (ii) contain and prevent any further
release or threat of release of Hazardous Substances on or about the Hotel,
(iii) use good faith efforts to eliminate any further release or threat of
release of Hazardous Substances on or about the Hotel, and (iv) otherwise effect
a remediation of the problem in accordance with (1) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq., as amended; (2) the regulations promulgated thereunder, from time to
time; (3) all federal, state and local laws, rules and regulations (now or
hereafter in effect) dealing with the use, generation, treatment, storage,
disposal or abatement of Hazardous Substances; and (4) the regulations
promulgated thereunder, from time to time (collectively referred to as
“Environmental Laws”).

 

C.                 The actual costs incurred or the estimated costs to be
incurred with respect to any costs that have been or are to be incurred under
Section 11.08.B above are herein collectively referred to as, the “Environmental
Costs.” Any costs incurred by Tenant with respect to any judgment or settlement
approved by Manager (such approval shall not be unreasonably withheld,
conditioned or delayed with respect to any third party claims including, without
limitation, claims by Landlord arising under the Lease), including reasonable
attorney fees incurred with respect to such claims, as a result of release or
threat of release of Hazardous Substances on or about the Hotel are herein
referred to as the “Other Environmental Costs.” The Environmental Costs and the
Other Environmental Costs are collectively referred to herein as the “Section
11.08 Costs.”

 

D.                All Section 11.08 Costs with respect to the Hotel shall be
paid from the applicable Reserve; provided, however, that, if the presence of
any Hazardous Substances on or at the Hotel or the violation of any
Environmental Law in the course of operating the Hotel is caused by (i)
Manager’s willful misconduct, or (ii) the gross negligence of a member of the
Hotel’s executive committee or a Marriott executive more senior than a member of
the Hotel’s executive committee, then such Section 11.08 Costs shall be paid by
Manager at its sole cost and expense and not as a Deduction, and Manager shall
indemnify Tenant for any loss, cost, claim or expense (including reasonable
attorneys’ fees) incurred by Tenant in connection therewith, except in all
cases, to the extent that such loss, cost, claim or expense is caused, in whole
or in part, by Landlord or Tenant.

 



47

 

 

11.09      Confidentiality.

 

A.                The terms of this Agreement are confidential and Tenant and
Manager will each use reasonable efforts to prevent disclosure of the terms to
any Person not related to either party without the prior approval of the other
party, except (i) as required by Legal Requirements (including, without
limitation, the rules and regulations promulgated by the SEC or any stock
exchange applicable to Tenant or its Affiliates with respect to any report,
prospectus or other filing made by Tenant or its Affiliates with the SEC or any
such stock exchange); (ii) as may be necessary in any Dispute; (iii) to the
extent necessary to obtain licenses, permits and other public approvals; (iv)
for disclosure by Manager or its Affiliates in connection with any claim or
assertion related to the MI Trademarks; (v) in connection with a Transfer or a
financing of Tenant, its Affiliates or their corporate assets; (vi) in
connection with a financing or sale of Manager, its Affiliates or their
corporate assets; (vii) for disclosure by Manager or its Affiliates of
information customarily provided in the hotel industry to data gathering and
reporting services; (viii) as provided in Section 11.12; or (ix) to any
professional providing Tenant or Manager (or its Affiliates) with legal,
accounting or tax advice, provided that such professional is aware of the
confidentiality provision in this Section 11.09 and agrees in writing to be
bound thereby. The provisions of this Section 11.09 survive any Termination.

 

B.                 No reference to Manager or to any Affiliate will be made in
any prospectus, private placement memorandum, offering circular or offering
documentation related thereto (collectively referred to as the “Prospectus”),
issued by Tenant or an Affiliate, which is designated to interest potential
investors in the Hotel, unless Manager has previously received a copy of all
such references. However, regardless of whether Manager does or does not so
receive a copy of all such references, neither Manager nor any Affiliate will be
deemed a sponsor of the offering described in the Prospectus, nor will it have
any responsibility for the Prospectus, and the Prospectus will so state. Unless
Manager agrees in advance, the Prospectus will not include any MI Trademark or
other trademarks, symbols, logos or designs of Manager or any Affiliates. Tenant
shall indemnify, defend and hold Manager harmless from and against all loss,
costs, liability and damage (including attorneys’ fees and expenses, and the
cost of litigation) arising out of any Prospectus or the offering described
therein, and this obligation of Tenant shall survive any Termination of this
Agreement.

 

11.10      Projections. Tenant acknowledges that any written or oral
projections, pro formas, or other similar information that has been, prior to
execution of this Agreement, or will, during the Term of this Agreement, be
provided by Manager, Marriott, or any Affiliate to Tenant is for information
purposes only and that Manager, Marriott, and any such Affiliate do not
guarantee that the Hotel will achieve the results set forth in any such
projections, pro formas, or other similar information. Any such projections, pro
formas, or other similar information are based on assumptions and estimates, and
unanticipated events may occur subsequent to the date of preparation of such
projections, pro formas, and other similar information. Therefore, the actual
results achieved by the Hotel are likely to vary from the estimates contained in
any such projections, pro formas, or other similar information and such
variations might be material.

 



48

 

 

11.11      Actions to be Taken Upon Termination. Upon a Termination of this
Agreement, the following shall be applicable:

 

A.                Manager shall, within ninety (90) days after Termination of
this Agreement, prepare and deliver to Tenant a final accounting statement, as
more particularly described in Section 4.01 hereof, along with a statement of
any sums due from Tenant to Manager pursuant hereto, dated as of the date of
Termination. Within thirty (30) days of the receipt by Tenant of such final
accounting statement, the parties will make whatever cash adjustments are
necessary pursuant to such final statement. If any dispute shall arise with
respect to the final accounting statement which cannot be resolved by the
parties within the thirty (30)-day period provided for making any cash
adjustments, it shall be settled by the Expert in accordance with Section
11.23.B; provided, however, that any cash adjustments relating to items which
are not in dispute shall be made within the original thirty (30)-day period. The
cost of preparing such final accounting statement shall be a Deduction, unless
the Termination occurs as a result of a default by either party, in which case
the defaulting party shall pay such cost. Manager and Tenant acknowledge that
there may be certain adjustments for which the information will not be available
at the time of the final accounting and the parties agree to readjust such
amounts and make the necessary cash adjustments when such information becomes
available; provided, however, that all accounts shall be deemed final as of the
second (2nd) anniversary of the effective date of Termination.

 

B.                 Manager shall release and transfer to Tenant, or cause
Marriott under the Pooling Agreement to release and transfer to Tenant, any of
Tenant’s funds which are held or controlled by Manager or Marriott with respect
to the Hotel, with the exception of funds of Tenant to be held in escrow
pursuant to Section 6.01.B(2)(e) of Exhibit E and Section 11.11.I and otherwise
in accordance herewith. All amounts in the applicable Reserves shall be applied
to any amounts payable from such Reserves hereunder or under the Owner Agreement
and the balance shall be paid to Landlord.

 

C.                 Manager shall make available to Tenant such books and records
respecting the Hotel (including those from prior years, subject to Manager’s
reasonable records retention policies) as will be needed by Tenant to prepare
the accounting statements, in accordance with the Uniform System of Accounts,
for the Hotel for the year in which the Termination occurs and for any
subsequent year.

 

D.                Manager shall (to the extent permitted by law) assign to
Tenant or to the new manager all operating licenses and permits for the Hotel
which have been issued in Manager’s name (including liquor and restaurant
licenses, if any).

 

E.                 Manager shall have the option, to be exercised within thirty
(30) days after Termination, to purchase, at their then-book value, any items of
the Hotel’s Inventories and Fixed Asset Supplies as may be marked with any MI
Trademark. In the event Manager does not exercise such option, Tenant agrees
that it will use any such items not so purchased exclusively in connection with
the Hotel until they are consumed.

 



49

 

 

F.                  Manager shall, at Tenant’s sole cost and expense, use good
faith commercially reasonable efforts to transfer to and cooperate with Tenant
or Tenant’s designee in connection with the processing of all applications for
licenses, operating permits and other governmental authorizations and all
contracts entered into by Manager, including contracts with governmental or
quasi-governmental entities, which Manager has entered into with respect to the
use and operation of the Hotel as then operated (and Tenant shall assume
responsibility for all of the same), but excluding (i) all insurance contracts
and multi-property contracts not limited in scope to the Hotel or other
Portfolio Properties (if applicable), (ii) all contracts and leases with
Affiliates of Manager, (iii) utility deposits, and (iv) telephone numbers for
the Hotel (which telephone numbers Manager shall be required to convey to Tenant
only if this Agreement is terminated as the result of a Manager Event of
Default). Tenant shall indemnify and hold Manager harmless for all claims, costs
and expenses (including reasonable attorneys’ fees) arising from acts or
omissions by Tenant or Tenant’s designee under such contracts subsequent to the
earlier of the date of Termination or the date of transfer thereof to Tenant or
Tenant’s designee.

 

G.                Tenant shall have the right to operate the improvements on the
Site without modifying the architectural design of the same, notwithstanding the
fact that such design or certain features thereof may be proprietary to Manager
and/or protected by trademarks or service marks held by Manager or an Affiliate.

 

H.                Any computer software (including upgrades and replacements) at
the Hotel owned by Manager, Marriott, an Affiliate, or the licensor of any of
them is proprietary to Manager, Marriott, such Affiliate, or the licensor of any
of them and shall in all events remain the exclusive property of Manager,
Marriott, the Affiliate or the licensor of any of them, as the case may be, and
nothing contained in this Agreement shall confer on Tenant the right to use any
of such software. Subject to the terms and conditions of any applicable
Franchise Agreement, Manager shall have the right to remove from the Hotel
without compensation to Tenant any computer software (including upgrades and
replacements), including, without limitation, the System software, owned by
Manager, Marriott, any Affiliate or the licensor of any of them. Furthermore,
upon Termination, Manager shall be entitled to remove from the Hotel without
compensation to Tenant any computer equipment utilized as part of a Reservation
System or owned by a party other than Tenant, unless a Franchise Agreement is in
place and such equipment is to be provided pursuant to the Franchise Agreement.

 

I.                   Before any Termination, Manager will set up a reserve to
pay all costs that may accrue after Termination, but that relate to the
operation of the Hotel before Termination, including costs relating to
litigation and tax liabilities (including sales, use and occupancy taxes).
Notwithstanding the foregoing, Tenant shall pay, at its own cost and expense,
any and all costs and expenses incurred by Manager or its Affiliate in
connection with the transfer or termination of Hotel employees (including,
without limitation, severance pay, unemployment compensation, employment
relocation, and legal costs and other employee liability costs), and any such
costs and expenses shall not be Deductions and shall be paid or reimbursed to
Manager or its Affiliate within ten (10) Business Days after Manager’s or such
Affiliate’s written request therefor. The reserve will be funded first, from
Gross Revenues; second, if Gross Revenues are insufficient, then by Tenant
within ten (10) days after receipt of Manager’s notice of the necessary amounts;
and, third, if Tenant does not pay any of the above amounts within the ten
(10)-day period, then by withdrawals by Manager from the Hotel’s operating
account(s), the Reserves, Working Capital funds or any other Tenant funds under
Manager’s control. The reserve described in this Section 11.11.I is in addition
to the reserve described in Section 6.01.B(2)(e) of Exhibit E. For the avoidance
of doubt, for so long as the Pooling Agreement is in effect, any reserve funding
under this Section 11.11.I that is made from Gross Revenues shall be accounted
for on a pooled basis and treated as a Deduction.

 



50

 

 

J.                  Various other actions shall be taken, as described in this
Agreement, including, but not limited to, the actions described in Section 4.05
and Section 6.01.B(2)(e) of Exhibit E.

 

K.                 Manager shall peacefully vacate and surrender the Hotel to
Tenant.

 

L.                 Tenant shall cause the successor operator of the Hotel to
hire a sufficient number of existing Hotel employees to avoid the possibility of
a “plant closing” or “mass layoff” under the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. 2101 et seq. or a similar occurrence under any other
Legal Requirement, in connection with the Termination.

 

M.               All use of the MI Trademarks at or in connection with the Hotel
will stop as of Termination. Tenant shall make arrangements to remove any signs
and similar identification with a MI Trademark at least ten (10) days before
Termination. If Tenant does not timely make such arrangements, then Manager and
its Affiliates may cover or remove the signs and similar identification not more
than two days before Termination at Tenant’s cost. Tenant shall remove all
Inventories, Fixed Asset Supplies and other items with an MI Trademark, or
remove the MI Trademarks from such Inventories, Fixed Asset Supplies or other
items as of the Termination date. If Tenant does not timely remove these items,
then Manager and its Affiliates may do so at Tenant’s cost. Tenant shall
reimburse all costs incurred by Manager and its Affiliates for covering or
removing any items bearing MI Trademarks within ten (10) days after notice from
Manager. If Tenant fails to do so, then Manager may reimburse itself for these
costs from the Hotel’s operating account(s), the Reserves, Working Capital funds
or any other Tenant funds under Manager’s control without affecting Manager’s
other rights and remedies under this Agreement.

 

N.                Upon Termination, Tenant shall immediately stop processing and
upon request of Manager, promptly return to Manager or securely destroy, any
Personal Data processed in connection with this Agreement or as required by
Legal Requirements. However, Manager will provide to Tenant (i) all Guest
Personal Data in Manager’s control necessary for Tenant to process exiting
booking for the time after Termination, and (ii) all Hotel Employee Personal
Data in Manager’s control necessary for Tenant or a third-party manager to meet
Legal Requirements as the employer of Hotel employees after Termination.

 

O.                 Upon expiration of the entire Term of this Agreement in
accordance with its terms (and not as a result of an Event of Default) and
following the completion of the final accounting provided for in Section 11.11.A
hereof and the distributions provided for thereunder, Tenant shall have no
further liability for repayment of any accrued Management Fees or any Additional
Manager Advances, Additional Marriott Advances and any other advances made by
Marriott or Manager pursuant to this Agreement or the Pooling Agreement.

 

The provisions of this Section 11.11 shall survive any Termination.

 



51

 

 

11.12      Trademarks, Trade Names and Service Marks. The MI Trademarks, when
used alone or in connection with another word or words, and the Marriott or
Marriott Hotels trademarks, service marks, other trade names, symbols, logos and
designs shall in all events remain the exclusive property of Marriott and its
Affiliates (as applicable) and nothing contained in this Agreement shall confer
on Tenant the right to use any of the MI Trademarks otherwise than in strict
accordance with the terms of this Agreement. Nothing in this Agreement will be
construed to grant Tenant any right of ownership in or right to use or license
others to use the MI Trademarks. Except as otherwise expressly provided for in
this Agreement, Tenant shall not use the MI Trademarks without Manager’s prior
approval, which can be withheld in Manager’s sole discretion. Except as provided
in Section 11.11.E, upon termination of this Agreement, any use of or right to
use any of the MI Trademarks by Tenant shall cease forthwith and Tenant shall
promptly remove from the Hotel any signs or similar items which contain any of
said MI Trademarks in accordance with this Agreement. The right to use the MI
Trademarks belongs exclusively to Marriott and/or its Affiliates (as
applicable), and the use thereof inures to the benefit of Marriott whether or
not the same are registered and regardless of the source of the same. The
provisions of this Section 11.12 shall survive any Termination.

 

11.13      Data Protection.

 

A.                Manager and its Affiliates will collect, use and disclose
Guest Personal Data in the course of operating the Hotel. Tenant may use Guest
Personal Data to comply with Legal Requirements applicable to Tenant. Tenant
shall not have access to or use Guest Preferences.

 

B.                 Tenant shall take such actions and execute such documents as
requested by Manager or its Affiliates that are necessary for compliance with
Legal Requirements applicable to Personal Data related to the Hotel, such as
data transfer agreements.

 

C.                 Tenant shall promptly inform Manager if Tenant: (i) discovers
or reasonably suspects a Security Incident; (ii) has been contacted by any
Person seeking to exercise any right under Legal Requirements pertaining to
Personal Data; or (iii) has been contacted by a data protection authority about
the processing of Personal Data (in which case Manager and any of its Affiliates
may conduct the proceedings and Tenant shall reasonably cooperate with Manager
and its Affiliates).

 

D.                The following provisions apply to Personal Data received by
Tenant (to the extent Tenant acts as data controller) from Manager or its
Affiliates that is subject to Privacy Shield:

 

1.                  Tenant and any other Person acting under its authority will
protect Privacy Shield Data at the same level of privacy protection as required
by the Privacy Shield Principles and will collect, use and share Privacy Shield
Data solely for the purposes consistent with this Agreement and any applicable
notice to the relevant individual provided by Manager or its Affiliates.

 

2.                  If Tenant no longer meets its obligation to provide the same
level of protection as required by Privacy Shield, it will immediately (i)
notify Manager; and (ii) in consultation with Manager, either cease all
processing of Privacy Shield Data or take other reasonable and appropriate steps
to remediate the issue.

 

3.                  Tenant shall institute measures for reporting, investigating
and remediating any Privacy Shield related complaints.

 



52

 

 

E.                 The provisions of this Section 11.13 survive any Termination.

 

11.14      Waiver. The failure of either party to insist upon a strict
performance of any of the terms or provisions of this Agreement, or to exercise
any option, right or remedy contained in this Agreement, shall not be construed
as a waiver or as a relinquishment for the future of such term, provision,
option, right or remedy, but the same shall continue and remain in full force
and effect. No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

11.15      Partial Invalidity. If any portion of this Agreement shall be
declared invalid by order, decree or judgment of a court, or otherwise, this
Agreement shall be construed as if such portion had not been so inserted except
when such construction would operate as an undue hardship on Manager or Tenant
or constitute a substantial deviation from the general intent and purpose of
said parties as reflected in this Agreement.

 

11.16       Survival. Except as otherwise specifically provided herein, the
rights and obligations of the parties herein shall not survive any Termination.

 

11.17      Negotiation of Agreement. Tenant and Manager are business entities
having substantial experience with the matters addressed in this Agreement.
Tenant and Manager have each fully participated in the negotiation and drafting
of this Agreement, and this Agreement is to be interpreted without regard to any
rule or principle that may require ambiguities in a provision to be construed
against the drafter of the provision. No inferences will be drawn from the fact
that the final executed version of this Agreement differs from previous drafts.

 

11.18       Intentionally Deleted.

 

11.19       Entire Agreement; Recitals. Subject to Section 11.45, this Agreement
and the Incidental Documents, together with any other writings signed by the
parties expressly stated to be supplemental hereto and together with any
instruments to be executed and delivered pursuant to this Agreement, constitutes
the entire agreement between the parties and supersedes all prior understandings
and writings, and may be changed only by a writing signed by the parties hereto.
The Recitals hereto are incorporated herein by reference and made a part hereof.

 

11.20       Affiliates. Manager shall be entitled to contract with companies
that are Affiliates (or companies in which Manager has an ownership interest if
such interest is not sufficient to make such a company an Affiliate) to provide
goods and/or services to the Hotel; provided that the prices and/or terms for
such goods and/or services are competitive. Additionally, Manager may contract
for the purchase of goods and services for the Hotel with third parties that
have other contractual relationships with Manager, Marriott and their
Affiliates, so long as the prices and terms are competitive. In determining,
pursuant to the foregoing, whether such prices and/or terms are competitive,
they will be compared to the prices and/or terms which would be available from
reputable and qualified parties for goods and/or services of similar quality,
and the goods and/or services which are being purchased shall be grouped in
reasonable categories, rather than being compared item by item. Any dispute as
to whether prices and/or terms are competitive in the market will be resolved by
the Expert. The prices paid may include overhead and the allowance of a
reasonable return to Manager’s Affiliates (or companies in which Manager has an
ownership interest if such interest is not sufficient to make such a company an
Affiliate), provided that such prices are competitive as provided for herein.
Tenant acknowledges and agrees that, with respect to any purchases of goods or
services pursuant to this Section 11.20, and subject to the foregoing
qualification that prices and/or terms are competitive, Manager’s Affiliates may
retain for their own benefit any allowances, credits, rebates, commissions and
discounts received with respect to any such purchases.

 



53

 

 

11.21       Competing Facilities. Neither this Agreement nor anything implied by
the relationship between Manager and Tenant shall prohibit any of the Marriott
Companies from constructing, operating, promoting, and/or authorizing others to
construct, operate, or promote one or more Other Marriott Products, or any other
lodging concepts, Vacation Club Products, residential units, restaurants, or
other business operations of any type, at any location, including a location
proximate to the Site. Tenant acknowledges, accepts and agrees further that the
Marriott Companies retain the right, from time to time, to construct or operate,
or both, or promote or acquire, or authorize or otherwise license others to
construct or operate, or both, or promote or acquire any hotels, lodging
concepts or products, Vacation Club Products, restaurants or other business
operations of any type whatsoever, including, but not by way of limitation,
those listed above, at any location including one or more sites that may be
adjacent, adjoining or proximate to the Site, which business operations may be
in direct competition with the Hotel and that any such exercise may adversely
affect the operation of the Hotel.

 

11.22       Intentionally Deleted.

 

11.23       Dispute Resolution; Arbitration and Expert Resolution.

 

A.                Arbitration. Except with respect to those disputes, claims or
controversies which pursuant to the terms of this Agreement are to be settled by
an Expert pursuant to Section 11.23.B, all other disputes, claims or
controversies between or among the parties hereto arising out of or relating to
this Agreement or the transactions contemplated hereby, including disputes,
claims or controversies relating to the meaning, interpretation, effect,
validity, performance or enforcement of this Agreement (each, a “Dispute” and
collectively, the “Disputes”), or relating in any way to such a Dispute or
Disputes, shall on demand of any party to such Dispute be resolved through
binding and final Arbitration administered by the American Arbitration
Association (“AAA”) under its Commercial Arbitration Rules then in effect (the
“Rules”), except as modified herein. For the avoidance of doubt, a Dispute shall
include a Dispute made derivatively on behalf of one party against another.

 

1.                  Notwithstanding any provision of the Rules to the contrary,
there shall be three (3) arbitrators, who shall be appointed as provided in this
Section 11.23.A. Each party shall appoint one arbitrator within fifteen (15)
days after receipt by respondent of a copy of the demand for arbitration.
Affiliate claimants on the one hand, or Affiliate respondents on the other hand,
shall be treated as one party, respectively, for purposes of determining the
number of arbitrators and the means by which they are selected. Pursuant to the
Rules, the party-appointed arbitrators need not be impartial or independent and
shall not be subject to disqualification for partiality or lack of independence.
If the claimants or respondents, as the case may be, fail to appoint their
respective party-appointed arbitrator within fifteen (15) days, the party which
has selected an arbitrator shall request the AAA to provide a list of three (3)
arbitrators from the National Roster (as defined in the Rules) (or from the
Large, Complex Commercial Case Panel thereof, if the Procedures for Large,
Complex Commercial Disputes apply to the dispute), each of whom shall be
neutral, impartial and unaffiliated with any party and the party that failed to
timely appoint an arbitrator shall have ten (10) days to select one (1) of the
three (3) as the second arbitrator; if such party shall again fail to timely
select an arbitrator, the AAA shall make the appointment. The two (2)
arbitrators so appointed shall attempt to agree upon a third arbitrator, who
shall chair the arbitration. Such chairperson as may be agreed to by the
party-appointed arbitrators need not be selected from the National Roster, but
must meet the standards of the Rules and shall be neutral, impartial and
unaffiliated with any party. If the party-appointed arbitrators fail to agree
upon a chairperson within fifteen (15) days of the appointment of the second
arbitrator, the chairperson shall be selected from the National Roster (or, if
the Procedures for Large, Complex Commercial Disputes apply to the dispute, from
the Large, Complex Commercial Case Panel thereof) in the manner provided in the
Rules and who shall be neutral, impartial and unaffiliated with any party.

 



54

 

 

2.                  The place of Arbitration shall be Washington, D.C., unless
otherwise agreed by the parties.

 

3.                  Any document discovery otherwise permissible within the
Rules shall be limited to the documents bearing directly on the parties’ claims
and defenses or otherwise necessary to the determination of the matter. Unless
the parties otherwise agree, no more than three (3) depositions of individuals
affiliated with the claimant(s) or respondent(s), respectively, may be
undertaken at the discretion of the chairperson in accordance with the Rules.
The discretion and/or authority committed by the Rules to the “arbitrator” or
“arbitrator(s)” shall be vested in the chairperson, who may act individually or
in consultation with the party-appointed arbitrators at the chairperson’s
discretion.

 

4.                  Any question regarding the enforceability of this Section
11.23.A or the demand for arbitration shall be determined in accordance with the
Federal Arbitration Act, 9 U.S.C. §1 et seq. and the body of law interpreting
such Act. The Arbitration Award shall be in writing and may, but shall not be
required to, briefly state the findings of fact and conclusions of law on which
it is based.

 

5.                  Unless, and then only to the extent the arbitrators in the
award assess costs and expenses or any part thereof against any specified party
or parties (a) each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees); and (b) each party (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

6.                  The Arbitration Award shall be final and binding upon the
parties thereto and shall be the sole and exclusive remedy between such parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators. Judgment upon the Arbitration Award may
be entered in any court having jurisdiction. To the fullest extent permitted by
law, no application or appeal to any court of competent jurisdiction may be made
in connection with any question of law arising in the course of Arbitration or
with respect to any award made except for actions relating to enforcement of
this Section 11.23.A to arbitrate or any arbitral award issued hereunder and
except for actions seeking interim or other provisional relief in aid of
arbitration proceedings in any court of competent jurisdiction.

 



55

 

 

7.                  Any monetary award shall be made and payable in U.S. dollars
free of any tax, deduction or offset. The party against which the Arbitration
Award assesses a monetary obligation shall pay that obligation on or before the
30th day following the date of the Arbitration Award or such other date as the
Arbitration Award may provide.

 

B.                 Expert Resolution. Notwithstanding the terms and provisions
of Section 11.23.A above, when this Agreement expressly calls for a matter or
dispute to be decided or resolved by the Expert, the following terms apply:

 

1.                  Tenant or Manager may by notice to the other request that a
matter or dispute be submitted to the Expert in accordance with this Agreement.
Tenant and Manager will each select an Expert within ten (10) days after the
non-requesting party’s receipt of the notice. If Tenant or Manager fails to
select an Expert within the ten (10)-day period above, the Expert selected by
the other party will be the sole Expert. Within ten (10) days after the parties
have each selected an Expert, the two (2) Experts will select a third Expert. If
the two (2) Experts fail to select a third Expert, then the third Expert will be
selected by JAMS (“JAMS”). If there is more than one (1) Expert, then the
decision of the Expert will be made by a majority vote.

 

2.                  An Expert must be an independent, nationally recognized
consulting firm or individual with at least ten (10) years of experience in the
lodging industry and must be qualified to resolve the issue in question. An
individual or consulting firm cannot be an Expert if Tenant, Manager or their
Affiliates have, directly or indirectly, employed or retained such individual or
consulting firm within two (2) years before the date of selection. The
engagement terms for the Expert will obligate the Expert to (i) notify Tenant
and Manager in writing of the Expert’s decision within forty-five (45) days
after the date on which the last Expert was selected, or such other period as
Tenant and Manager may agree; and (ii) establish a timetable for making
submissions and replies.

 

3.                  Tenant and Manager may each make written submissions to the
Expert and will provide a copy to the other party. The other party may comment
on such submission within the time periods established under Section 11.23.B(2).
Until an Expert decision is rendered, neither party may communicate with any
Expert about the subject matter submitted for decision without disclosing the
content of any such communication to the other party. The costs of the Expert
and the proceedings will be paid as directed by the Expert, unless otherwise
provided in this Agreement, and the Expert may direct that these costs be
treated as Deductions.

 

4.                  The Expert will decide the matter by applying the standards
specified in the relevant provisions of this Agreement. If this Agreement does
not contain a standard for the matter, then the Expert will apply the standards
for first class, full service hotels, considering the long term profitability of
the Hotel and the operation of the Hotel in accordance with System Standards.

 

5.                  The use of the Expert is the exclusive remedy and neither
Tenant nor Manager may attempt to adjudicate the matter in any other manner or
forum. The Expert’s decision will be final and binding on the parties and cannot
be challenged, whether by arbitration, in court or otherwise.

 



56

 

 

6.                  The provisions of this Section 11.23.B survive any
Termination.

 

11.24      Permitted Contests. Manager shall have the right to contest the
amount or validity of any Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as
to the Hotel, by appropriate legal proceedings, conducted in good faith and with
due diligence, provided that (a) such contest shall not cause Landlord or Tenant
to be in default under any Qualified Mortgage or reasonably be expected to
result in a lien attaching to the Hotel, unless such lien is fully bonded or
otherwise secured to the reasonable satisfaction of Landlord, (b) no part of the
Hotel nor any Gross Revenues therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (c) Manager shall indemnify and hold
harmless Tenant and Landlord from and against any cost, claim, damage, penalty
or reasonable expense, including reasonable attorneys’ fees, incurred by Tenant
or Landlord in connection therewith or as a result thereof. Tenant agrees to
sign all required applications and otherwise cooperate with Manager in
expediting the matter, provided that Tenant shall not thereby be subjected to
any liability therefor (including, without limitation, for the payment of any
costs or expenses in connection therewith), and any such costs or expenses
incurred in connection therewith shall be paid as a Deduction with respect to
the Hotel. Landlord shall, in the Owner Agreement, agree to join in any such
proceedings if required legally to prosecute such contest, provided that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith) and Manager agrees by agreement in form and substance reasonably
satisfactory to Landlord, to assume and indemnify Landlord with respect to the
same. Any amounts paid under any such indemnity of Manager to Tenant or Landlord
shall be a Deduction. Any refund of any Claims and such charges and penalties or
interest thereon which amount shall be paid to Manager and included in Gross
Revenues of the Hotel.

 

11.25       Indemnification. Subject to the provisions of Section 9.04 hereof,
Manager shall protect, indemnify and hold harmless Tenant and Landlord for, from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Tenant or Landlord by reason of: (a) Manager’s
failure to pay any Impositions that are the obligations of Manager to pay
pursuant to the applicable provisions of this Agreement, and (b) infringement
and other claims by third parties relating to the proprietary marks of Marriott
or Manager with respect to the Hotel; provided, however, that Manager’s
obligations hereunder shall not apply to any liability, obligation, claim,
damage, penalty, cause of action, cost or expense to the extent the same arises
from any negligence or willful misconduct of Tenant and/or Landlord, or their
respective Affiliates, employees, agents or invitees. Manager, at its expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Tenant or Landlord (and shall not be responsible for any
duplicative attorneys’ fees incurred by Tenant or Landlord) or may compromise or
otherwise dispose of the same, with Tenant’s or Landlord’s (as applicable) prior
written consent (which consent may not be unreasonably withheld or delayed). In
the event Tenant or Landlord shall unreasonably withhold or delay its consent,
Manager shall not be liable pursuant to this Section 11.25 for any incremental
increase in costs or expenses resulting therefrom. The obligations of Manager
under this Section 11.25 are in addition to the obligations set forth in Section
11.08.D and shall survive a Termination of this Agreement. The indemnification
provided for in this Section 11.25 shall not be applicable to Section 11.08
Costs, with respect to which a specific indemnity is provided in Section 11.08
hereof, to the extent addressed therein.

 



57

 

 

11.26       Estoppel Certificates. Each party to this Agreement shall at any
time and from time to time, upon not less than thirty (30) days’ prior notice
from the other party, execute, acknowledge and deliver to such other party, or
to any third party specified by such other party, a statement in writing:
(a) certifying that this Agreement is unmodified and in full force and effect
(or if there have been modifications, that the same, as modified, is in full
force and effect and stating the modifications); (b) stating whether or not to
the best knowledge of the certifying party (i) there is a continuing default by
the non-certifying party in the performance or observance of any covenant,
agreement or condition contained in this Agreement, or (ii) there shall have
occurred any event which, with the giving of notice or passage of time or both,
would become such a default, and, if so, specifying each such default or
occurrence of which the certifying party may have knowledge; (c) stating the
date to which distributions of Operating Profit have been made; and (d) stating
such other information as the non-certifying party may reasonably request. Such
statement shall be binding upon the certifying party and may be relied upon by
the non-certifying party and/or such third party specified by the non-certifying
party as aforesaid, including, without limitation its lenders and any
prospective purchaser or mortgagee of the Hotel or the leasehold estate created
by the Lease. The obligations set forth in this Section 11.26 shall survive any
Termination (that is, each party shall, on request, within the time period
described above, execute and deliver to the non-certifying party and to any such
third party a statement certifying that this Agreement has been terminated).

 

11.27       Intentionally Deleted.

 

11.28       Intentionally Deleted.

 

11.29       Remedies Cumulative. To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Tenant or Manager,
now or hereafter provided either in this Agreement or by statute or otherwise,
shall be cumulative and concurrent and shall be in addition to every other
right, power and remedy and the exercise or beginning of the exercise by Tenant
or Manager (as applicable) of any one or more of such rights, powers and
remedies shall not preclude the simultaneous or subsequent exercise by Tenant of
any or all of such rights, powers and remedies.

 

11.30       Amendments and Modifications. This Agreement shall not be modified
or amended except in writing signed by both parties.

 

11.31       Construction; Nonrecourse. Anything contained in this Agreement to
the contrary notwithstanding, all claims against, and liabilities of, Manager or
Tenant arising prior to any date of termination or expiration of this Agreement
shall survive such termination or expiration. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated except by an
instrument in writing signed by all the parties thereto. All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective permitted successors and assigns. Each
term or provision of this Agreement to be performed by Manager shall be
construed as an independent covenant and condition. Time is of the essence with
respect to the exercise of any rights of Manager or Tenant under this Agreement.
Except as otherwise set forth in this Agreement, any obligations arising prior
to the expiration or sooner termination of this Agreement of Manager (including
without limitation, any monetary, repair and indemnification obligations) and
Tenant shall survive the expiration or sooner termination of this Agreement.
Nothing contained in this Agreement shall be construed to create or impose any
liabilities or obligations and no such liabilities or obligations shall be
imposed on any of the shareholders, beneficial owners, direct or indirect,
officers, directors, trustees, employees or agents of Tenant or its Affiliates
or Manager or its Affiliates for the payment or performance of the obligations
or liabilities of Tenant or Manager, as applicable, hereunder.

 



58

 

 

11.32      Counterparts; Headings. This Agreement may be executed in one or more
counterparts (including by means of facsimile or via email in electronic or
portable document format (.pdf) signature pages), each of which shall be deemed
an original but all of which together will constitute one and the same
instrument. Headings in this Agreement are for purposes of reference only and
shall not limit or affect the meaning of the provisions hereof.

 

11.33      No Political Contributions. Notwithstanding any provision in this
Agreement to the contrary, no money or property of the Hotel shall be paid or
used or offered, nor shall Tenant or Manager directly or indirectly use or
offer, consent or agree to use or offer, any money or property of the Hotel
(i) in aid of any political party, committee or organization, (ii) in aid of any
corporation, joint stock or other association organized or maintained for
political purposes, (iii) in aid of any candidate for political office or
nomination for such office, (iv) in connection with any election, (v) for any
political purpose whatever, or (vi) for the reimbursement or indemnification of
any person for any money or property so used.

 

11.34      Single Agreement. The parties hereto acknowledge and agree that this
Agreement and the Other Management Agreements are intended to constitute, and
shall constitute, a single transaction.

 

11.35      REIT Qualification. Manager shall not take any action which would
cause Landlord’s rental income from Tenant under the Lease for the Hotel to fail
to qualify as “rents from real property” pursuant to Sections 856(d)(8)(B) and
856(d)(9) of the Code.

 

11.36      Further Compliance With Section 856(d) of the Code. Manager
represents that, as of the Effective Date, it is an “eligible independent
contractor” as defined under Section 856(d)(9)(A) of the Code, and further
agrees that it shall maintain such status except to the extent events outside of
Manager’s control may affect Manager’s independent contractor status. Landlord,
Manager and Tenant agree to cooperate in good faith to the purpose and effect
that Manager retain such status. This covenant shall apply for so long as the
Hotel is owned by Landlord (or a successor or permitted assignee) and leased to
Tenant (or a successor or a permitted assignee) as part of an ownership
structure that is subject to REIT tax requirements. Without limiting the
foregoing, Manager shall do each of the foregoing:

 

A.                Manager shall exercise its powers, privileges,
responsibilities and obligations under this Agreement (and related documents) so
as to cause the Hotel to qualify as a “qualified lodging facility” pursuant to
Section 856(d)(9)(D) of the Code. In furtherance of the foregoing, Manager shall
comply with any regulations or other administrative guidance now or hereafter
existing with respect to qualification as an “eligible independent contractor”
under said Section 856(d)(9)(A). Without limiting any of the foregoing, Manager
shall not authorize any wagering activities to be conducted at or in connection
with the Hotel and Manager shall ensure that at least one-half of the guest
rooms in the Hotel are used on a transient basis and that no Hotel will include
amenities and facilities which are not customary for similarly situated
properties.

 



59

 

 

B.                 None of Manager or any of its Affiliates (either individually
or collectively) shall own, within the meaning of Section 856(d)(5) of the Code,
either directly or indirectly, more than thirty-five percent (35%) of the shares
of SVC (whether by vote, value or number of shares).

 

C.                 To the extent within the reasonable control of Manager and
each Affiliate, neither Manager nor any Affiliate shall permit more than
thirty-five percent (35%) of the total combined voting power of Manager’s or
such Affiliates outstanding stock (or thirty-five percent (35%) of the total
shares of all classes of its outstanding stock) to be owned, within the meaning
of Section 856(d)(5) of the Code, directly or indirectly, by one or more persons
owning thirty-five percent (35%) or more of the outstanding stock of SVC and
Manager and its Affiliates shall otherwise comply with any regulations or other
administrative guidance now or hereafter existing under said Section 856(d)(5)
of the Code with respect to such ownership limits.

 

D.                Manager, or a person who is a “related person” within the
meaning of Section 856(d)(9)(F) of the Code (a “Related Person”), shall be
actively engaged in the trade or business of operating or managing “qualified
lodging facilities” for one or more persons who are not Related Persons with
respect to SVC or Tenant (“Unrelated Persons”). Manager or such Related Person
shall derive at least ten percent (10%) of each of its revenue and profit from
operating or managing “qualified operating facilities” within the meaning of
Section 856(d)(9)(D) of the Code for Unrelated Persons and shall comply with any
regulations or other administrative guidance now or hereafter existing under
Section 856(d)(9) of the Code with respect to the amount of hotel management
business that needs to be conducted with Unrelated Persons in order for Manager
to qualify as an “eligible independent contractor” under said Section 856(d)(9).

 

11.37      Adverse Regulatory Event. In the event of an Adverse Regulatory Event
arising from or in connection with this Agreement, Tenant and Manager shall work
together in good faith to amend this Agreement to eliminate the impact of such
Adverse Regulatory Effect. For purposes of this Agreement, the term “Adverse
Regulatory Effect” means any time that a law, statute, ordinance, code, rule or
regulation imposes upon Tenant (or could imposes upon Tenant in Tenant’s
reasonable opinion), any material threat to either Landlord’s or Landlord’s
Affiliate’s status as a “real estate investment trust” under the Code or to the
treatment of amounts paid to Landlord as “rents from real property” under
Section 856(d) of the Code. Each of Manager and Tenant shall inform the other of
any Adverse Regulatory Event of which it is aware and which it believes likely
to impair compliance of the Hotel with respect to the aforementioned sections of
the Code.

 



60

 

 

 

11.38     Commercial Leases. For so long as the Hotel is owned by Landlord and
leased to Tenant as part of an ownership structure that is subject to REIT tax
requirements, Manager agrees that Manager shall not enter into any sublease with
respect to the Hotel (or any part thereof) without first providing Landlord with
a copy thereof. Landlord shall have twenty (20) days from the date of its
receipt of such proposed sublease to give written notice to Manager indicating
whether such sublease would, in Landlord’s reasonable judgment, provide for a
rental to be paid by the sublessee thereunder based (or considered to be based),
in whole or in part, on the income or profits derived by the business activities
of the sublessee, or any other formula, such that any portion of the rent
payable under the sublease would fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provisions thereto. If Landlord provides timely notice of its determination that
such proposed sublease would provide for such a rental then Manager will not
enter into such proposed sublease. If Landlord shall fail to give Manager such
written notice within such twenty (20) day period, Landlord shall be estopped
from claiming that such sublease violates the terms of this Section 11.38.

 

11.39     Waiver of Jury Trial. In the event there occurs a Dispute, or an
aspect of a Dispute, which under the Rules must be referred to a court for
determination, each of Tenant and Manager hereby absolutely, irrevocably and
unconditionally waive trial by jury in connection with any litigation, action,
suit or proceeding relating to the resolution of such Dispute.

 

11.40     Waiver of Consequential, Incidental, Special & Punitive Damages.
Tenant and Manager each absolutely, irrevocably and unconditionally waives the
right to claim or receive consequential, incidental, special or punitive damages
in any litigation arising out of or in connection with this Agreement or any
other agreement or document, the relationships of the parties or any actions or
omissions in connection with any of the foregoing. The provisions of this
Section 11.40 survive any Termination.

 

11.41     Equity Interests in Tenant. Tenant represents and warrants that
Exhibit F contains a list of all of the direct and indirect owners of Tenant,
excluding any public shareholders of SVC. Tenant represents, warrants, and will
ensure throughout the Term, that neither Tenant nor any of its Affiliates nor
any other Person that directly or indirectly owns, has an ownership interest in,
or controls Tenant or any of its Affiliates, is a Restricted Person; provided,
however, that nothing in this sentence shall apply to any public shareholder of
SVC.

 

11.42     No Rights of Third Parties. This Agreement does not give any rights or
benefits to any Person that is not a party to this Agreement, except as provided
in this Agreement. To the extent that any Affiliate of Manager or other Person
is expressly identified as having particular rights or benefits under this
Agreement, such Person is entitled to enforce those rights and enjoy those
benefits in accordance with this Agreement. The provisions of this Section 11.42
survive any Termination.

 

11.43      Intentionally Omitted.

 

11.44     Non-Hotel Marketing Activities by Tenant. The performance of the Hotel
depends on an exclusive brand affiliation with Manager and its Affiliates, and,
except as set forth in the Condominium Declaration, Manager has no obligation to
allow Tenant or any third party to use any portion of the Hotel for any
activities relating to the marketing, sale or operation of any Vacation Club
Products developed, marketed, sold or operated by Tenant or any third party
except, if approved by Manager, Vacation Club Products operated under the
“Marriott Vacation Club,” “Grand Residences by Marriott,” “Pulse,” or Ritz
Carlton brands or such other brands as Manager or its Affiliates may license in
the future to Marriott Vacations Worldwide or its Affiliates (or their permitted
successors or assigns).

 



61

 

 

11.45     Single Agreement; Integration. It is expressly acknowledged and agreed
by Manager and Tenant that the underlying terms and conditions of this
Agreement, the Pooling Agreement, the Marriott Guaranty Agreement and each and
every other document and agreement entered into in connection herewith or
therewith and/or contemplated hereby or thereby have been negotiated by the
parties as a single integrated transaction.

 

ARTICLE XII

 

DEFINITION OF TERMS

 

12.01     Definition of Terms. The following terms when used in this Agreement
and the Addenda attached hereto shall have the meanings indicated:

 

“AAA” shall have the meaning ascribed to such term in Section 11.23.A hereof.

 

“Above-Property Programs & Services” shall have the meaning ascribed to such
term in Section 1.03.B hereof.

 

“Accounting Period” shall mean a calendar month. Manager, in its discretion, may
change the Accounting Period to such other period that Manager implements for
the System.

 

“Accounting Period Statement” shall have the meaning ascribed to such term in
Section 4.01.A hereof.

 

“Addenda” or “Addendum” shall mean any addendum attached hereto from time to
time.

 

“Additional Manager Advances” shall mean advances by Manager under Sections
3.02.C, 4.01.E, 4.03.D, 4.05.A and 5.07.D hereof.

 

“Additional Marketing Programs” shall have the meaning ascribed to such term in
Section 1.03.D hereof.

 

“Additional Marriott Advances” shall mean Additional Marriott Advances under the
Pooling Agreement, and if the Pooling Agreement does not apply to the Hotel,
then the portion of such Additional Marriott Advances determined to be allocable
to the Hotel in accordance with the Pooling Agreement.

 

“Additional Working Capital” shall have the meaning ascribed to such term in
Section 4.05.A hereof.

 



62

 

 

“Adverse Regulatory Effect” shall have the meaning ascribed to such term in
Section 11.37 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, directly or indirectly, of the power: (i) to vote fifty
percent (50%) or more of the voting stock or equity interests of such Person; or
(ii) to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting stock or equity interests, by
contract or otherwise.

 

“Aggregate Amount Funded” shall have the meaning set forth in the Marriott
Guaranty Agreement.

 

“Aggregate Tenant’s Priority” shall have the meaning set forth in the Pooling
Agreement.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble, as the
same may be amended, modified or supplemented from time to time.

 

“Annual Operating Projection” shall have the meaning ascribed to such term in
Section 4.04 hereof.

 

“Annual Operating Statement” shall have the meaning ascribed to such term in
Section 4.01.C.

 

“Apartments” shall have the meaning ascribed to such term in the Condominium
Declaration.

 

“Arbitration” shall mean the process described in Section 11.23.A hereof.

 

“Arbitration Award” shall have the meaning ascribed to such term in Section
11.23.A hereof.

 

“Available Funds” shall have the meaning ascribed to such term in Section
3.02.B(4) hereof.

 

“Award” shall have the meaning ascribed to such term in the Lease.

 

“Base Management Fee” shall mean, with respect to each Fiscal Year or portion
thereof, an amount equal to two percent (2%) of Gross Revenues for such Fiscal
Year or portion thereof.

 

“Building” shall have the meaning ascribed to such term in Section A of the
Recitals.

 

“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which banking institutions in the Commonwealth of Massachusetts or the State
of Maryland are authorized by law or executive action to close.

 

“Capital Addition” shall have the meaning ascribed to such term in Section
5.08.A hereof.

 



63

 

 

“Central Office Services” shall have the meaning ascribed to such term in
Exhibit B.

 

“Chain Services” shall have the meaning ascribed to such term in Section 1.03.C.

 

“Chain Services Report” shall have the meaning ascribed to such term in Section
1.03.C hereof.

 

“Claims” shall have the meaning ascribed to such term in Section 11.24 hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Condemnation” shall mean, (a) the exercise of any governmental power with
respect to the Hotel or any interest therein, whether by legal proceedings or
otherwise, by a Condemnor of its power of condemnation, (b) a voluntary sale or
transfer of the Hotel or any interest therein, to any Condemnor, either under
threat of condemnation or while legal proceedings for condemnation are pending,
or (c) a taking or voluntary conveyance of the Hotel or any interest therein, or
right accruing thereto or use thereof, as the result or in settlement of any
Condemnation or other eminent domain proceeding affecting the Hotel or any
interest therein, whether or not the same shall have actually been commenced.

 

“Condemnor” shall mean any public or quasi-public authority, or private
corporation or individual, having the power of Condemnation.

 

“Condominium Declaration” shall mean that certain Declaration of Condominium
Property Regime of Marriott’s Kauai Resort and Beach Club dated March 29, 1995,
by and between Marriott Kauai, Inc. and Marriott Kauai Ownership Resorts, Inc.,
each a Delaware corporation, as amended.

 

“Controlling Interest” shall mean (i) if the Person is a corporation, the right
to exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the business, management or policies of such Person.

 

“Corporate Transfer” shall have the meaning ascribed to such term in Section
10.01.A hereof.

 

“Deduction” shall have the meaning ascribed to such term in the definition of
Operating Profit. Deductions shall not include (i) payments with respect to
items for which Manager has given an indemnity, to the extent of such indemnity,
(ii) payments with respect to items for which Manager has agreed to be liable at
its own cost and expense herein, (iii) any item specifically stated not to be a
Deduction herein, and (iv) any item for which Manager or any Affiliate has
agreed to be liable (other than at the cost and expense of Tenant or any
Affiliate) under the terms of any Incidental Document or any other agreement
between Manager or any Affiliate and Tenant or any Affiliate.

 

“Disbursement Rate” shall have the meaning ascribed to such term in the Lease.

 

“Disputes” shall have the meaning ascribed to such term in Section 11.23.A
hereof.

 



64

 

 

“Effective Date” shall have the meaning ascribed to such term in the Preamble.

 

“Emergency Funding” shall have the meaning ascribed to such term in Section
5.07.D hereof.

 

“Employee Claims” shall mean any claims by any Hotel employee or governmental or
quasi governmental entity against Tenant or Manager with respect to the
employment of Hotel employees, including claims that (i) are resolved by
litigation or by settlement; (ii) involve allegations that any employment
related contracts affecting the Hotel employees have been breached; or (iii)
involve allegations that one or more Employment Laws has been violated.
“Employee Claims” exclude claims for workers’ compensation benefits or for
unemployment benefits.

 

“Employment Laws” shall mean any Legal Requirements relating to employment,
conditions of employment, benefits, compensation or termination of employment,
including Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Workers Adjustment and Retraining Act, the Occupational
Safety and Health Act, the Immigration Reform and Control Act of 1986, the
Polygraph Protection Act of 1988 and the Americans With Disabilities Act of
1990.

 

“Environmental Costs” shall have the meaning ascribed to such term in Section
11.08.C hereof.

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
11.08.B hereof.

 

“Environmental Notice” shall have the meaning ascribed to such term in Section
11.08.A hereof.

 

“Environmental Obligation” shall have the meaning ascribed to such term in
Section 11.08.A hereof.

 

“Essex House” shall mean Essex House Condominium Corporation, a Delaware
corporation.

 

“Event of Default” shall mean any Tenant Event of Default or Manager Event of
Default, as the context may require.

 

“Execution Date” shall have the meaning ascribed to such term in the Preamble.

 

“Existing CC&Rs” shall have the meaning ascribed to such term in Section 8.04.A
hereof.

 

“Exit Hotel Agreement” shall mean that certain Amended and Restated Exit Hotel
Agreement, dated as of the Execution Date but to be effective as of the
Effective Date, by and among, inter alia, Landlord, Tenant, Manager and
Marriott, and certain other parties, as the same may be amended, modified or
supplemented from time to time.

 

“Expert” means the expert or experts selected in accordance with Section 11.23.B
hereof.

 



65

 

 

“Extraordinary Event” shall mean any of the following events, regardless of the
location or duration of the events: acts of nature; fires and explosions; acts
of war, armed conflict or other hostile action; civil war, rebellion,
revolution, insurrection or usurpation of sovereign power; riots or other civil
unrest; terrorism; sabotage; chemical or biological events; nuclear events;
epidemics and disease related events; bombing; strikes, lockouts or other labor
disturbances; embargoes or blockades; shortage of critical materials or
supplies; action or inaction of governmental authorities that has a material
adverse effect on Marriott, Landlord, Tenant or Manager; or any other events
beyond the reasonable control of Marriott, Landlord, Tenant or Manager,
excluding general economic or market conditions that are not caused by any of
the events described in this definition.

 

“FF&E” shall mean furniture, fixtures and equipment, including without
limitation: furnishings, fixtures, decorative items, signage, audio-visual
equipment, kitchen equipment and appliances, cabinetry, laundry equipment,
housekeeping equipment, telecommunications systems, security systems and front
desk and back-of-the house computer equipment; provided, however, that the term
“FF&E” shall not include Fixed Asset Supplies or Software.

 

“FF&E Termination” shall have the meaning ascribed to such term in Section
5.07.D hereof.

 

“Finance Date” shall mean the date of the closing of any proposed Mortgage.

 

“First Incentive Management Fee” shall mean, with respect to each Fiscal Year or
portion thereof, an amount equal to forty percent (40%) of Operating Profit
remaining after deducting amounts paid or payable in respect of Sections
3.02.B(1) through (5) for such Fiscal Year or portion thereof.

 

“Fiscal Year” shall mean (i) a calendar year (which is sometimes called a “full”
Fiscal Year in this Agreement); (ii) any partial Fiscal Year between the
Effective Date and the first full Fiscal Year; and (iii) the partial Fiscal
Year, if any, in which a Termination occurs. Manager may modify the meaning of
“Fiscal Year” if it changes its fiscal year, and if so will adjust the reporting
and accounting procedures under this Agreement, but the adjustment will not
alter the Term or reduce the distributions of Operating Profit or other payments
due under this Agreement; provided, however, that for so long as the Pooling
Agreement is in effect, Manager’s Fiscal Year shall not change unless conforming
changes are made to the Fiscal Year applicable to all Portfolio Properties then
subject to the Pooling Agreement.

 

“Fixed Asset Supplies” shall mean items included within “Operating Equipment”
under the Uniform System of Accounts that may be consumed in the operation of
the Hotel or are not capitalized, including, but not limited to, linen, china,
glassware, tableware, uniforms, and similar items used in the operation of the
Hotel.

 

“Foreclosure” shall mean any exercise of remedies available to a Mortgagee upon
a default under a Mortgage that results or may result in a transfer of title to,
control of, or possession of the Hotel, including (i) transfer by judicial
foreclosure; (ii) transfer by deed in lieu of foreclosure; (iii) appointment of
an administrator, receiver, trustee or liquidator; (iv) transfer of ownership or
control of Tenant (for example, by exercise of a stock pledge); (v) transfer
resulting from an order given in a bankruptcy, reorganization, insolvency or
similar proceeding; (vi) if Tenant leases the Hotel, an assignment, novation or
termination of Tenant’s interest in the lease; or (vii) transfer through any
other judicial or non-judicial exercise of Mortgagee’s remedies.

 



66

 

 

“Franchise Agreement” means, with respect to the Hotel, any franchise agreement
entered into with respect to the Hotel by and between Marriott and Tenant, from
and after the date hereof, and in accordance with the terms hereof, as the same
may be amended, modified or supplemented from time to time.

 

“Franchise Conversion” shall have the meaning ascribed to such term in Section
5.07.D hereof.

 

“Franchisor” shall have the meaning ascribed to such term in the applicable
Franchise Agreement.

 

“Future CC&Rs” shall have the meaning ascribed to such term in Section 8.04.A
hereof.

 

“GAAP” shall mean generally accepted accounting principles, consistently
applied.

 

“Golf and Tennis Easement Parcel” shall mean that certain parcel of land
described on Exhibit A attached hereto and incorporated herein.

 

“Government Agencies” shall mean any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Tenant or the Hotel operated
thereon.

 

“Gross Revenues” shall mean for any period with respect to the Hotel, all
revenues and receipts of every kind derived from operating the Hotel and all
departments and parts thereof during such period, including, but not limited to:
income (from both cash and credit transactions) after deductions for bad debts
and discounts for prompt cash payments and refunds from rental of Guest Rooms
and other spaces at the Hotel, telephone charges, stores, offices, exhibit or
sales space of every kind; license, lease and concession fees and rentals (not
including gross receipts of licensees, lessees and concessionaires); income from
vending machines; income from parking; health club membership fees; food and
beverage sales; wholesale and retail sales of merchandise; service charges; and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Revenues shall not include the following:
gratuities to employees of the Hotel; federal, state or municipal excise, sales
or use taxes or any other taxes collected directly from patrons or guests or
included as part of the sales price of any goods or services; proceeds from the
sale of FF&E; interest received or accrued with respect to the funds in the
Reserves or the other operating accounts of the Hotel; any refunds, rebates,
discounts and credits of a similar nature, given, paid or returned in the course
of obtaining Gross Revenues or components thereof; insurance proceeds (other
than proceeds from business interruption or other loss of income insurance);
Condemnation proceeds (other than for a temporary taking); or any proceeds from
any Sale of the Hotel or from the refinancing of any debt encumbering the Hotel.

 



67

 

 

“Gross Room Revenues” shall include with respect to the Hotel, all gross
revenues attributable to or payable for rental of guest rooms at the Hotel,
after deductions for bad debts and discounts for prompt cash payments and
refunds from Rental of Guest Rooms, including, without limitation, all credit
transactions, whether or not collected, but excluding (i) any sales or room
taxes collected by Manager for transmittal to the appropriate taxing authority,
and (ii) any revenues from sales or rentals of ancillary goods, such as
entertainment rentals, telephone income and fireplace log sales and sales from
in-room service bars. Gross Room Revenues shall also include the proceeds from
any business interruption insurance applicable to loss of revenues due to the
non-availability of guest rooms and for guaranteed no-show revenue which is
collected. Gross Room Revenues shall be accounted for in accordance with the
Uniform System of Accounts.

 

“Ground Lease Rent” shall have the meaning ascribed to such term in Section
3.02.B(2) hereof.

 

“Guaranty Term” shall have the meaning given such term in the Marriott Guaranty
Agreement.

 

“Guaranty Termination Event” means the expiration of the Guaranty Term or the
termination of Marriott’s obligation to advance funds under the Marriott
Guaranty Agreement pursuant to the terms of the Marriott Guaranty Agreement.

 

“Guest Personal Data” means any information relating to identified or
identifiable actual or potential guests or customers of the Hotel or Other
Marriott Products, including contact information (such as addresses, phone
numbers, email and SMS addresses), Guest Preferences, and any other information
collected from or about actual or potential guests or customers of the Hotel or
Other Marriott Products operated or licensed by Manager or its Affiliates.

 

“Guest Preferences” means guest histories, preferences, loyalty program activity
and any other related information collected from actual or potential guests or
customers of the Hotel or Other Marriott Products operated or licensed by
Manager or its Affiliates through the Loyalty Programs or other means.

 

“Guest Room” shall mean a lodging unit in the Hotel.

 

“Hazardous Substance” shall mean any substance:

 

·the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or

 

·which is or becomes defined as a “hazardous waste,” “hazardous material” or
“hazardous substance” or “pollutant” or “contaminant” under any present or
future federal, state or local statute, regulation, rule or ordinance or
amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. section 6901 et seq.) and
the regulations promulgated thereunder; or

 



68

 

 

·which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, any state of the United States, or any
political subdivision thereof; or

 

·the presence of which at the Hotel causes or materially threatens to cause an
unlawful nuisance upon the Hotel or to adjacent properties or poses or
materially threatens to pose a hazard to the Hotel or to the health or safety of
persons on or about the Hotel; or

 

·without limitation, which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or

 

·without limitation, which contains polychlorinated biphenyls (PCBs) or asbestos
or urea formaldehyde foam insulation; or

 

·without limitation, which contains or emits radioactive particles, waves or
material; or

 

·without limitation, constitutes materials which are now or may hereafter be
subject to regulation pursuant to the Material Waste Tracking Act of 1988, or
any applicable laws promulgated by any Government Agencies.

 

“Hotel” shall mean each Site together with the Building and all other
improvements constructed or to be constructed on such Site pursuant to this
Agreement, and all FF&E installed or located on such Site or in the Building,
and all easements or other appurtenant rights thereto owned by Landlord together
with, for purposes of this Agreement, all office equipment, telephone equipment,
motor vehicles, and other equipment leased by Tenant as permitted hereunder and
Fixed Asset Supplies at the Hotel, in each of the foregoing instances as and
when the same hereunder is subject to the terms of this Agreement.

 

“Hotel Employee Personal Data” shall mean Personal Data relating to any Hotel
employee, job applicant or temporary worker about whom the Hotel or any Other
Marriott Products operated or licensed by Manager or any of its Affiliates
collect Personal Data, including name, address, date of birth, compensation,
national ID number, passport number, driver’s license number, social security
number, tax ID number or other ID number.

 

“Hotel Improvements” means the building or buildings containing guest rooms, a
lobby, restaurants, meeting rooms, administrative facilities, parking (if
located on the Site), other amenities and related facilities, and all other
improvements constructed or to be constructed on the Site under this Agreement.

 

“Hotel Room Apartments” shall have the meaning ascribed to such term in the
Condominium Declaration.

 



69

 

 

“Hotel Systems” means all audio visual systems, computer hardware and computer
equipment, Software and connectivity and information resources systems installed
at the Hotel or used by Manager or its Affiliates in connection with providing
Above-Property Programs & Services to the Hotel, all of which may be upgraded or
changed by Manager or its Affiliates from time to time in their sole discretion.
Examples of Hotel Systems as of the Effective Date are any property management
system, point of sale system, front office, back office and accounting
management system, sales and reservations systems, timekeeping and Manager’s
automated payroll systems, telecommunications systems and food and beverage
inventory systems, engineering software, and word processing and other personal
computer applications.

 

“HPTMI Hawaii” shall mean HPTMI Hawaii, Inc., a Delaware corporation.

 

“Impositions” shall have the meaning ascribed to such term in the Lease with the
exclusions set forth in Section 7.01.B hereof.

 

“Incidental Documents” shall mean the Portfolio Agreements and all other
documents entered into by Marriott, Manager, Tenant, Landlord, SVC, and/or the
managers under the Other Management Agreements in connection with the
transactions contemplated inter alia, by this Agreement, the Pooling Agreement,
the Renovation Related Agreements and the Marriott Guaranty Agreement.

 

“Index” shall mean the Consumer Price Index for Urban Wage Earners and Clerical
Workers, All-Cities, All Items 1982–1984 = 100, as published by the Bureau of
Labor Statistics or, in the event publication thereof ceases, by reference to
whatever index then published by the United States Department of Labor at that
time is most nearly comparable as a measure of general changes in price levels
for urban areas, as reasonably determined by Manager and Tenant.

 

“Inflation Index” shall mean the “Gross Domestic Product Implicit Price
Deflator” issued by the United States Bureau of Economic Analysis of the
Department of Commerce, or if the Inflation Index is no longer published, any
comparable substitute index mutually agreed by Tenant and Manager published by
an agency of the United States government. Any dispute about the selection of
the substitute index will be resolved by the Expert. Whenever an amount is to be
“adjusted by the Inflation Index,” or similar terminology, the adjustment will
be equal to the percentage change in the Inflation Index for the month in which
the adjustment is to be made (or if the Inflation Index for that month is not
available, the Inflation Index for the most recent month that is available) as
compared to the Inflation Index which was issued for the month in which the
Effective Date occurred, unless otherwise provided in this Agreement.

 

“Initial Term” shall have the meaning ascribed to such term in Section 2.01.A
hereof.

 

“Institutional Lender” shall mean a commercial bank, investment bank, trust
company, savings bank, savings and loan association, commercial credit
corporation, life insurance company, real estate investment trust, pension
trust, pension plan or pension fund, a public or privately held fund engaged in
real estate or corporate lending or both, or any other financial institution
commonly known as an institutional lender (or any Affiliate of such institution)
in each case having a minimum paid up capital (or net assets in the case of a
pension fund) of $200,000,000, as adjusted by the Inflation Index for the month
in which the Finance Date occurs. A Person is not an “Institutional Lender” if
the Person, any of its Affiliates or any other Person that directly or
indirectly owns, has an ownership interest in, or controls the Person or any of
its Affiliates is a Restricted Person.

 



70

 

 

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon the Hotel.

 

“Insurance Retentions” shall have the meaning ascribed to such term in Exhibit E
hereof.

 

“Inventories” shall mean “Inventories” as defined in the Uniform System of
Accounts, such as, but not limited to, provisions in storerooms, refrigerators,
pantries and kitchens; beverages in wine cellars and bars; other merchandise
intended for sale; fuel; mechanical supplies; stationery; and other expensed
supplies and similar items.

 

“JAMS” shall have the meaning ascribed to such term in Section 11.23.B(1)
hereof.

 

“Landlord” shall mean as of any date the landlord under the Lease as of such
date.

 

“Landlord Default” shall have the meaning ascribed to such term in Section 9.09
hereof.

 

“Landlord Sale of the Hotel” shall be as described in the Owner Agreement.

 

“Lease” shall mean the Lease Agreement between Landlord and Tenant in effect
from time to time relating to the Hotel and any replacement leases of the Hotel
by the fee owner thereof to Tenant which provides for Landlord to fund
additional capital investment as provided for under such Lease, which Lease may
be amended from time to time, without Manager’s consent, provided the same does
not (a) impose any material cost, expense or obligation upon Manager, or
(b) reduce any amounts that would otherwise be payable to Manager hereunder, or
(c) otherwise be expected to interfere with the operation and maintenance of the
Hotel or Manager’s obligations hereunder. Tenant shall provide Manager a copy of
any amendment following execution.

 

“Lease Term” shall have the meaning ascribed to “Term” under the Lease.

 

“Lease Year” shall mean each Fiscal Year with the initial Lease Year commencing
on the commencement of the Lease term and ending on the Friday closest to
December 31.

 

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Hotel or the maintenance, construction,
alteration or operation thereof, whether now or hereafter enacted or in
existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Hotel, and
(b) all covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting the Hotel which either (i) do not
require the approval of Manager, or (ii) have been approved by Manager as
required hereby, including those which may (A) require material
repairs, modifications or alterations in or to the Hotel or (B) in any way
materially and adversely affect the use and enjoyment thereof, but excluding any
requirements arising as a result of Landlord’s status as a real estate
investment trust, and (c) all valid and lawful requirements of courts and other
government agencies or authorities pertaining to reporting, licensing,
permitting, investigation, remediation and removal of underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or emissions, discharges, releases or threatened releases of Hazardous
Substances, chemical substances, pesticides, petroleum or petroleum products,
pollutants, contaminants or hazardous or toxic substances, materials or wastes
whether solid, liquid or gaseous in nature, into the environment, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid of gaseous in nature.

 



71

 

 

“License” shall mean any license, permit, decree, act, order, authorization or
other approval or instrument which is necessary in order to operate the Hotel in
accordance with Legal Requirements and pursuant to System Standards and
otherwise in accordance with this Agreement.

 

“Life Safety Event” shall mean the occurrence of one or more of the following at
the Hotel: (a) an event that presents an imminent threat to the health or safety
of persons or property on or about the Hotel; or (b) any other event that
materially or adversely impacts the Hotel and for which the failure to take
timely and appropriate remedial action may subject Manager, Landlord, Tenant,
their Affiliates or any of their respective directors, managers, officers or
employees to civil or criminal liability (other than de minimis civil fines or
fees).

 

“Loyalty Programs” shall mean loyalty, recognition, affinity and other programs
designed to promote stays at, or usage of, the Hotel and other hotels operated
or franchised by Manager or its Affiliates, and any similar, complementary or
successor programs, as they may exist from time to time. As of the Effective
Date, the Loyalty Programs include the “Marriott Bonvoy” program, and various
programs sponsored by airlines, credit card and other companies.

 

“Management Fees” shall mean, collectively, the Base Management Fee, the First
Incentive Management Fee and the Second Incentive Management Fee.

 

“Manager” shall have the meaning ascribed to such term in the Preamble hereto or
shall mean any successor or permitted assign, as applicable.

 

“Manager Default” shall have the meaning ascribed to such term in Section 9.01
hereof.

 

“Manager Event of Default” shall have the meaning ascribed to such term in
Section 9.01 hereof.

 

“Manager Funding Termination Event” shall have the meaning ascribed to such term
in Section 3.02.C hereof.

 

“Marriott” shall mean Marriott International, Inc., a Delaware corporation, and
its permitted successors and assigns.

 

“Marriott Companies” shall mean Manager, Marriott, and any Affiliate of Manager
or Marriott.

 



72

 

 

“Marriott Guaranty Advances” shall mean advances under the Marriott Guaranty
Agreement allocated to pay a portion of Tenant’s Priority (as more particularly
set forth in the Marriott Guaranty Agreement and subject to any applicable cap
stated therein) with respect to the Hotel.

 

“Marriott Guaranty Agreement” shall mean that certain Marriott Guaranty
Agreement, dated as of the Execution Date but to be effective as of the
Effective Date, by and among Marriott and Tenant, and certain other parties, as
the same may be supplemented, amended or modified from time to time, which such
guaranty is personal to Tenant and to any Affiliate of SVC or Tenant that may
succeed Tenant under this Agreement.

 

“MBS Systems” shall have the meaning ascribed to such term in Section 1.03.E
hereof.

 

“MI Trademark” means (i) the names and marks “Marriott” and “JW Marriott”; (ii)
the “M” logo; (iii) any word, name, device, symbol, logo, slogan, design, brand,
service mark, Trade Name, other distinctive feature or indicia of origin
(including marks, program names, and restaurant, spa and other outlet names, in
each case used at or in connection with the Hotel); and (iv) any combination of
the foregoing; in each case, whether registered or unregistered, and whether or
not such term contains the “Marriott” or “JW Marriott” mark, that is used or
registered by Manager or its Affiliates, or by reason of extent of usage is
associated with hotels in the System. The MI Trademarks may be changed or
supplemented from time to time.

 

“Minimum Rent” shall, for any period, mean the amount of Minimum Rent allocable
to the Hotel which accrues under the Lease for such period.

 

“Mortgage” shall mean any mortgage, deed of trust or security document
encumbering the Hotel, the Hotel Improvements or the Site.

 

“Mortgagee” shall mean the holder of any Mortgage.

 

“Officer’s Certificate” shall mean a certificate executed by a vice president of
Manager which certifies that with respect to the Annual Operating Statement
delivered under Section 4.01.C(2) and the annual accounting delivered under
Section 4.01.D(1) hereof, that the accompanying statement or accounting has been
properly prepared in accordance with GAAP and fairly presents the financial
operations of the Hotel.

 

“Operating Loss” shall mean a negative Operating Profit for the Hotel.

 

“Operating Profit” shall mean, the excess of Gross Revenues over the following
deductions, but excluding (i) payments with respect to items for which Manager
has given an indemnity, to the extent of such indemnity, (ii) payments with
respect to items for which Manager has agreed to be liable at its own cost and
expense herein, (iii) any item specifically stated not to be a Deduction herein,
and (iv) any item for which Manager or any Affiliate has agreed to be liable
(other than at the cost and expense of Tenant or any Affiliate) under the terms
of any Incidental Document or any other agreement between Manager or any
Affiliate and Tenant or any Affiliate (“Deductions”) incurred by Manager in
accordance with the terms of this Agreement, on behalf of Tenant, in operating
the Hotel:

 



73

 

 

1.                  the cost of sales, including, without limitation,
compensation, fringe benefits, payroll taxes and other costs related to Hotel
employees (the foregoing costs shall not include salaries and other employee
costs of executive personnel of Manager who do not work at the Hotel on a
regular basis; except that the foregoing costs shall include the allocable
portion of the salary and other employee costs of any general manager or other
supervisory personnel assigned to a “cluster” of hotels which includes the
Hotel);

 

2.                  departmental expenses incurred at departments within the
Hotel; administrative and general expenses; the cost of marketing incurred by
the Hotel; advertising and business promotion incurred by the Hotel; heat,
light, and power; computer line charges; and routine repairs, maintenance and
minor alterations treated as Deductions under Section 5.02;

 

3                    the cost of Inventories and Fixed Asset Supplies consumed
in the operation of the Hotel;

 

4.                   a reasonable reserve for uncollectible accounts receivable
as determined by Manager;

 

5.                   all costs and fees of independent professionals or other
third parties who are retained by Manager to perform services required or
permitted hereunder;

 

6.                   all costs and fees of technical consultants and operational
experts who are retained or employed by Manager and/or Affiliates of Manager for
specialized services (including, without limitation, quality assurance
inspectors) and the cost of attendance by employees of the Hotel at training and
manpower development programs sponsored by Manager;

 

7.                   the System Fee;

 

8.                  insurance costs and expenses as provided in Section 6.01 and
Exhibit E hereof;

 

9.                  taxes, if any, payable by or assessed against Manager
related to this Agreement or to Manager’s operation of the Hotel (exclusive of
Manager’s income taxes) and all Impositions;

 

10.                 transfers to the Hotel’s Reserves required pursuant to
Section 5.03.C hereof;

 

11.                 the Hotel’s share of the charges for Above-Property Programs
& Services as more fully set forth in Section 1.03 hereof;

 

12.                 the costs of commercially reasonable efforts of causing the
Hotel to be in compliance with each and every provision of the Lease (regardless
of whether or not such compliance is a requirement of this Agreement);

 



74

 

 

13.              such other costs and expenses incurred by Manager as are
specifically provided for elsewhere in this Agreement or are otherwise
reasonably necessary for the proper and efficient operation of the Hotel; and

 

14.              such other costs and expenses paid to Landlord or Tenant
pursuant to the Lease or this Agreement, if such costs and expenses would have
been a Deduction if paid directly by Manager to a third person in respect of the
Hotel.

 

The term “Deductions” shall not include (a) debt service payments pursuant to
any Mortgage, and (b) payments pursuant to equipment leases or other forms of
financing obtained by Tenant for the FF&E located in or connected with the
Hotel, both of which shall be paid or caused to be paid by Tenant from its own
funds, the Reserve to the extent permitted hereunder, or from funds provided by
Landlord under the Lease.

 

The term “Deductions” shall not include (a) Rent payable under the Lease,
(b) any reimbursement to Manager for advances Manager makes with respect to the
Hotel as permitted hereunder, and (c) the Management Fees for the Hotel.

 

“Other Environmental Costs” shall have the meaning ascribed to such term in
Section 11.08.C hereof.

 

“Other Management Agreements” shall mean those certain Second Amended and
Restated Management Agreements and/or Management Agreement(s) (as applicable),
dated as of the Execution Date but to be effective as of the Effective Date, by
and between Manager or an Affiliate and Tenant or an Affiliate with respect to
the Portfolio Properties other than the Hotel, as the same may be supplemented,
amended or modified from time to time.

 

“Other Marriott Products” means any lodging products, Vacation Club Products,
residential products (such as single family homes or multi-unit apartment
buildings or individual units within such buildings), restaurants, and other
products and business operations of any type, using any brand name available to
Manager or its Affiliates (including any brand listed in Exhibit G and any
future brands owned or developed by Manager or its Affiliates) or not using any
brand name.

 

“Overdue Rate” shall have the meaning ascribed to such term in the Lease.

 

“Owner Agreement” shall mean that certain Owner Agreement, dated as of the
Execution Date but to be effective as of the Effective Date, by and among HPTMI
Hawaii, Tenant and Essex House and as the same may be supplemented, amended or
modified from time to time.

 

“Parking Sublease Parcel” shall mean that certain parcel of land described on
Exhibit A attached hereto and incorporated herein.

 

“Person” shall mean any individual or entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such individual
or entity where the context so admits.

 

“Personal Data” shall mean any information relating to an identified or
identifiable natural person, and includes Guest Personal Data and Hotel Employee
Personal Data, but excludes any Personal Data that is unrelated to the Hotel,
the Portfolio Agreements, any Other Marriott Products operated or licensed by
Manager or its Affiliates, or Manager or its Affiliates.

 



75

 

 

“PIP” shall mean Property Improvement Plan.

 

“Pooling Agreement” shall mean that certain Amended and Restated Pooling
Agreement, dated as of the Execution Date but to be effective as of the
Effective Date, by and among, inter alia, Manager, Marriott and Tenant, under
which the Gross Revenues, Working Capital, and Reserves of the Hotel are pooled
with Gross Revenues, Working Capital and Reserves of the other Portfolio
Properties, as the same may be supplemented, amended, or modified from time to
time.

 

“Portfolio Agreements” shall mean, collectively, all of the agreements effective
as of the Effective Date by and among, inter alia, Marriott, Landlord, Manager
and Tenant and certain other parties, as applicable, pertaining to the operation
of the Portfolio Properties, including without limitation, this Agreement, the
Other Management Agreements, the Owner Agreement, the Exit Hotel Agreement, the
Pooling Agreement, the Marriott Guaranty Agreement and the Security Deposit
Agreement.

 

“Portfolio Properties” shall mean, as of any date, the hotels subject to the
Pooling Agreement together with the other properties whose Gross Revenues,
Working Capital and Reserves are as of such date pooled with the Gross Revenues,
Working Capital and Reserves of the hotels under the Pooling Agreement.

 

“Post-Guaranty Termination Threshold” shall mean, with respect to the Hotel and
only after the occurrence of a Guaranty Termination Event, an amount equal to
eighty percent (80%) of Tenant’s Priority with respect to the Hotel for any
Accounting Period.

 

“Prime Rate” shall mean the “prime rate” of interest announced from time to time
in the “Money Rates” section of the Wall Street Journal (Eastern Edition).

 

“Privacy Shield” shall mean the “EU U.S. and Swiss U.S. Privacy Shield
Frameworks” developed by the U.S. Department of Commerce, the European
Commission and the Swiss Confederation, including the “Privacy Shield Principles
and Supplemental Principles” (the “Privacy Shield Principles”) available at
https://www.privacyshield.gov/EU-US-Framework.

 

“Privacy Shield Data” shall mean data in any form about an identified or
identifiable individual received by the Marriott US Entities in the United
States of America from a Person in the European Economic Area or Switzerland
pursuant to the Marriott US Entities’ Privacy Shield certification.

 

“Privacy Shield Principles” shall have the meaning ascribed to such term in the
definition of Privacy Shield.

 

“Program Services” shall have the meaning ascribed to such term in Section
1.04.A hereof.

 

“Program Services Contribution” shall mean the amount charged by Manager to the
Hotel for Program Services.

 



76

 

 

“Project” shall have the meaning ascribed to such term in the Condominium
Declaration.

 

“Property Insurance Premiums” shall have the meaning ascribed to such term in
Exhibit E hereof.

 

“Proprietary Information” shall mean (a) all computer software and accompanying
documentation (including all future upgrades, enhancements, additions,
substitutions and modifications thereof), other than computer software which is
commercially available, which are used by Tenant or Manager in connection with
the property management system, any Reservation System and all future electronic
systems developed by Tenant or Manager for use in the Hotel, (b) all manuals,
brochures and directives used by Tenant or Manager at the Hotel regarding the
procedures and techniques to be used in operating the Hotel, (c) customer lists,
and (d) employee records which must remain confidential either under Legal
Requirements or under reasonable corporate policies of Tenant or Manager;
provided, however, that “Proprietary Information” shall not include any
software, manuals, brochures or directives issued by Marriott, as Franchisor to
Tenant, as franchisee, under any Franchise Agreement.

 

“Prorated Portions” shall have the meaning ascribed to such term in Section
4.01.A hereof.

 

“Prospectus” shall have the meaning ascribed to such term in Section 11.09.A
hereof.

 

“PSF” shall have the meaning ascribed to such term in Section 1.04.A hereof.

 

“Qualified Mortgage” shall have the meaning ascribed to such term in Section
8.02.A hereof.

 

“Reimburseable Advances” shall mean the amounts paid or payable with respect to
Section 3.02.B(4) hereof.

 

“Related Person” shall have the meaning ascribed to such term in Section 11.36.D
hereof.

 

“Renewal Term” shall have the meaning ascribed to such term in Section 2.01.A
hereof.

 

“Renovations” shall mean the renovation and improvement work to certain
Portfolio Properties pursuant to the Renovation-Related Agreements.

 

“Renovation-Related Agreements” shall mean that certain (i) Portfolio Renovation
Agreement, dated as of the Execution Date but to be effective as of the
Effective Date, among, inter alia, Manager, Landlord, SVC and Tenant and certain
other parties, and/or (ii) Kauai Marriott Resort Hotel & Marriott’s Kauai Resort
and Beach Club Renovation Agreement, dated as of the Execution Date but to be
effective as of the Effective Date, among Essex House, HPTMI Hawaii and Tenant,
as the same may be supplemented, amended or modified from time to time.

 

“Rent” shall mean, for any period, Minimum Rent and any additional rent
allocated to the Hotel and accrued under the Lease for the Hotel for such
period, provided the same does not exceed, in each instance, the corresponding
amount of Tenant’s Priority.

 



77

 

 

“Reservation System” means the worldwide central reservations for the System. As
of the Effective Date, the Reservation System includes systems and services that
capture and process hotel reservations from central sources such as toll-free
telephone networks, the Marriott.com internet site, global distribution systems,
and participation in international reservations associations in which Manager or
its Affiliates is a member.

 

“Reserve” shall have the meaning ascribed to such term in Section 5.03.B hereof.

 

“Reserve Estimate” shall have the meaning ascribed to such term in Section 5.04
hereof.

 

“Restricted Person” shall mean a Person identified by any government or legal
authority as a Person with whom or which Manager or its Affiliates are
prohibited or restricted from transacting business, including any Person (i) on
the US Treasury Department’s Office of Foreign Assets Control List of Specially
Designated Nationals and Blocked Persons, under resolutions or sanctions related
lists maintained by the United Nations Security Council, or under the EU
Consolidated Financial Sanctions; (ii) directly or indirectly 10% or more owned
by any Person identified in clause (i); or (iii) ordinarily resident,
incorporated, or located in any country or territory subject to comprehensive US
or EU sanctions, or owned or controlled by, or acting on behalf of, the
government of any such country or territory.

 

“Rules” shall have the meaning ascribed to such term in Section 11.23.A hereof.

 

“Sale of the Hotel” shall mean any sale, assignment, transfer or other
disposition, for value or otherwise, voluntary or involuntary, of Tenant’s
leasehold title to the Hotel and related property. For purposes of this
Agreement, a Sale of the Hotel shall also include a lease (or sublease) of all
or substantially all of Tenant’s leasehold interest in the Hotel and any sale,
assignment, transfer or other disposition, for value or otherwise, voluntary or
involuntary, in a single transaction or a series of transactions, of the
Controlling Interest in Tenant, but shall not include any conveyance which
results in SVC or an SVC Affiliate holding a Controlling Interest in such
Tenant, Landlord or immediate parent of such Tenant.

 

“SEC” shall mean the United States Securities Exchange Commission.

 

“Second Incentive Management Fee” shall mean, with respect to each Fiscal Year
or portion thereof, an amount equal to forty percent (40%) of Operating Profit
remaining after deducting amounts paid or payable in respect of Sections
3.02.B(1) through (7) hereof.

 

“Section 11.08 Costs” shall have the meaning ascribed to such term in Section
11.08.C hereof.

 

“Security Deposit” shall mean the security deposit in the aggregate original
amount of Sixty-Four Million Seven Hundred Thousand Dollars ($64,700,000), held
by Tenant pursuant to the terms of the Security Deposit Agreement.

 

“Security Deposit Advances” shall mean advances made pursuant to the terms of
the Security Deposit Agreement.

 



78

 

 

“Security Deposit Agreement” shall mean that certain Amended and Restated
Security Deposit Agreement, dated as of the Execution Date but to be effective
as of the Effective Date, by and among, inter alia, Marriott, Manager and
Tenant, as the same may be supplemented, amended or modified from time to time.

 

“Security Deposit Replenishment” shall mean the amounts paid or payable in
respect of Section 3.02.B(7) to the replenishment of the Security Deposit to the
original amount of Sixty-Four Million Seven Hundred Thousand Dollars
($64,700,000), as such amount may be adjusted from time to time pursuant to the
Security Deposit Agreement.

 

“Security Incident” means any incident leading to the accidental or unlawful
destruction, loss, alteration, unauthorized disclosure of, or access to,
Personal Data transmitted, stored or otherwise processed.

 

“Site” shall have the meaning ascribed to such term in Section A of the
Recitals.

 

“SNDA” shall have the meaning ascribed to such term in Section 8.03.A hereof.

 

“Software” means all computer software and accompanying documentation (including
all future upgrades, enhancements, additions, substitutions and modifications),
other than computer software that is generally commercially available, used by
Manager or its Affiliates in connection with the services, systems and programs
provided to the Hotel or the System.

 

“Specially Designated National or Blocked Person” shall mean (a) a person
designated by the U.S. Department of Treasury’s Office of Foreign Assets
Control, or other governmental entity, from time to time as a “specially
designated national or blocked person” or similar status, (b) a person described
in Section 1 of U.S. Executive Order 13224 issued on September 23, 2001, or
(c) a person otherwise identified by government or legal authority as a person
with whom Manager or its Affiliates are prohibited from transacting business.
Currently, a listing of such designations and the text of the Executive Order
are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

 

“State” shall mean the state in which the Hotel is located.

 

“Subsequent Tenant” shall mean any Person that acquires title to, control of, or
possession of the Hotel at or through a Foreclosure (together with any
successors or assigns), including any (i) Mortgagee; (ii) purchaser or lessee of
the Hotel from Mortgagee; or (iii) purchaser of the Hotel at Foreclosure.

 

“Sum Due Marriott” shall have the meaning ascribed to such term in Section
3.02.B(4) hereof.

 

“Sum Due Tenant” shall have the meaning ascribed to such term in Section
3.02.B(4) hereof.

 

“SVC” shall mean Service Properties Trust, a Maryland real estate investment
trust, and its successors and permitted assigns.

 



79

 

 

“System” shall mean all hotels located in the United States and Canada which are
operated by Manager or its Affiliate(s) under the Trade Name(s) listed on the
Addenda.

 

“System Fee” shall mean during any Fiscal Year, an amount equal to the sum of
six percent (6%) of Gross Room Revenues of the Hotel and three percent (3%) of
revenues from food and beverage sales of the Hotel (including, without
limitation, all catering sales, room service sales and sales in restaurants and
bars contained in the Hotel).

 

“System Standards” shall mean one or more (as the context requires) of the
following: (i) operational standards (for example, services to guests, quality
of food and beverages, cleanliness, staffing and employee compensation and
benefits, compliance policies and procedures, Chain Services, Loyalty Programs
and other similar programs); (ii) physical standards (for example, quality of
the Hotel Improvements, FF&E and Fixed Asset Supplies, and frequency of FF&E
replacements); and (iii) technology standards (for example, those relating to
the Hotel Systems and other information technology). These standards include (x)
those generally prevailing or in the process of being implemented at other
hotels in the System on a fair and consistent basis with other hotels in the
System, including all services and facilities in connection therewith that are
customary and usual at comparable hotels in the System; provided, however, that
if the market area or the physical peculiarities of the Hotel warrant(s) it, in
the reasonable judgment of Manager, then a deviation from such standards shall
be permitted; and (y) those standards Manager may specify for certain System
hotel types (for example, resort, convention or casino) on a consistent basis
for all System hotels of such hotel type.

 

“Tenant” shall have the meaning ascribed to such term in the Preamble or shall
mean any successor or permitted assignee, as applicable.

 

“Tenant Advances” shall have the meaning ascribed to such term in Section
3.02.B(4) hereof.

 

“Tenant Default” shall have the meaning ascribed to such term in Sections 9.06
and 9.09 hereof.

 

“Tenant Event of Default” shall have the meaning ascribed to such term in
Section 9.06 hereof.

 

“Tenant Operating Loss Advance” shall have the meaning ascribed to such term in
Section 4.01.E hereof.

 

“Tenant Working Capital Advances” shall mean the aggregate of all funds remitted
by Tenant to Manager in order to fund Additional Working Capital under Section
4.05 hereof, or pursuant to the Pooling Agreement to the extent allocable to the
Hotel.

 

“Tenant’s Priority” shall mean for each full Fiscal Year, an amount equal to the
amount set forth on the applicable Addenda, or a pro rata portion thereof in any
partial Fiscal Year; provided, however, effective on the date of (i) each
disbursement by Landlord or its Affiliate pursuant to Sections 5.1.3(b), 10.2 or
11.2 of the Lease, in each instance at the request of or with the approval of
Landlord, or (ii) Landlord’s or Tenant’s deposit into the Reserve pursuant to
Section 5.07 hereof with respect to the Hotel (including, without limitation,
any such deposit made in accordance with Section 2.05.B. of the
Renovation-Related Agreement(s)), Tenant’s Priority payable with respect to each
Accounting Period for the Hotel shall be increased by an amount equal to the
quotient obtained by dividing (a) eight percent (8%) times the amounts so
disbursed or deposited, by (b) twelve (12). If any disbursement or deposit is
made during any Accounting Period on a day other than the first day of an
Accounting Period, the Tenant’s Priority payable for the Hotel for the
immediately following Accounting Period (after having been so increased) shall
be further increased (but only for such instant Accounting Period) by the amount
by which Tenant’s Priority for the preceding Accounting Period, as adjusted for
disbursement or deposit on a per diem basis, exceeded the amount of Tenant’s
Priority actually paid to Tenant for such preceding Accounting Period.

 



80

 

 

 

“Tenant’s Priority Shortfall” shall have the meaning ascribed to such term in
Section 3.02.C hereof.

 

“Tenant’s Personal Property” shall mean all motor vehicles, consumable
inventories and supplies, furniture, furnishings, movable walls and partitions,
equipment and machinery and all other tangible personal property of Tenant, if
any, acquired by Tenant on and after the Effective Date and located at the Hotel
or used in Tenant’s business at the Hotel, and all modifications, replacements,
alterations and additions to such personal property.

 

“Tenant’s Termination Threshold” shall mean, with respect to the Hotel, an
amount equal to eighty-five percent (85%) of Tenant’s Priority with respect to
the Hotel for any Accounting Period.

 

“Term” shall have the meaning ascribed to such term in Section 2.01A hereof.

 

“Termination” shall mean the expiration or sooner cessation of the Term.

 

“Trade Names” shall mean any name, whether informal (such as a fictitious or
“doing business as” name) or formal (such as the full legal name of a
corporation or partnership), used to identify an entity or business.

 

“Transfer” shall mean any sale, assignment, transfer or other disposition, for
value or otherwise, voluntary or involuntary, of (i) Tenant’s interest in the
Site, Hotel Improvements or the Hotel; (ii) a lease or sublease of all or
substantially all of the Site, Hotel Improvements or the Hotel; or (iii) in a
single transaction or a series of transactions, (x) the right to exercise,
directly or indirectly, more than 50% of the voting rights attributable to the
ownership interests of Tenant (through ownership of such interests or by
contract); or (y) the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of Tenant.

 

“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging Educational Institute, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the System.

 

“Uninsured Costs” shall have the meaning ascribed to such term in Section 6.02.E
hereof.

 



81

 

 

“Unrelated Persons” shall have the meaning ascribed to such term in Section
11.36.D hereof.

 

“Unsuitable for Its Permitted Use” shall mean, with respect to the Hotel, a
state or condition of the Hotel such that (a) following any damage or
destruction involving the Hotel, the Hotel cannot be operated in the good faith
judgment of Manager on a commercially practicable basis and it cannot reasonably
be expected to be restored to substantially the same condition as existed
immediately before such damage or destruction and otherwise as required under
Section 6.02.D hereof, within nine (9) months following such damage or
destruction or such shorter period of time as to which business interruption
insurance is available to cover Rent and other costs related to the Hotel
following such damage or destruction, or (b) as the result of a partial taking
by Condemnation, the Hotel cannot be operated, in the good faith judgment of
Manager on a commercially practicable basis in light of then existing
circumstances.

 

“Vacation Club Products” shall mean timeshare, fractional, interval, vacation
club, destination club, vacation membership, private membership club, private
residence club, and points club products, programs and services and shall be
broadly construed to include other forms of products, programs and services
wherein purchasers acquire an ownership interest, use right or other entitlement
to use certain determinable holiday villa or apartment units and associated
facilities on a periodic basis and pay for such ownership interest, use right or
other entitlement in advance.

 

“Working Capital” shall mean funds that are used in the day-to-day operation of
the business of the Hotel, including, without limitation, amounts sufficient for
the maintenance of change and petty cash funds, amounts deposited, in operating
bank accounts, receivables, amounts deposited in payroll accounts, prepaid
expenses and funds required to maintain Inventories, less accounts payable and
accrued current liabilities.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 



82

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the Execution Date.

 

    TENANT:       WITNESS:     HPT TRS MRP, Inc., a Maryland corporation      
/s/ John M. Steiner   By: /s/ John G. Murray Print Name: John M. Steiner  
Name:   John G. Murray     Title: President

 

[Signature Page to Management Agreement – Kauai - Full Service]

 





 

 

 

    MANAGER:       WITNESS:   ESSEX HOUSE CONDOMINIUM CORPORATION, a Delaware
corporation         /s/ Tara Jackson    By: /s/ Julie Bowen  Print Name: Tara
Jackson   Name:   Julie Bowen     Title: Authorized Signatory

 

[Signature Page to Management Agreement – Kauai - Full Service]

 





 

 

 

EXHIBIT A

THE SITE

 

ITEM ONE
(Condominium Units)

 

FIRST:

 

Those certain Apartments described in Schedules “1”, and '2” attached hereto and
incorporated herein by reference, of the condominium project (“Project”) know as
“MARRIOTT’S KAUAI RESORT AND BEACH CLUB”, as established by that certain
Declaration of Condominium Property Regime (“Declaration”) dated March 29, 1995,
filed in the Office of the Assistant Registrar of the Land Court of the State of
Hawaii as Document No. 2230409, and also recorded in the Bureau of Conveyances
of the State of Hawaii as Document No. 95-048462, as amended, and as shown on
the plans thereof filed in said Land Court as Condominium Map No. 1082, and also
filed in said Bureau of Conveyances as Condominium Map No. 2232, as the same may
be amended from time to time.

 

TOGETHER WITH appurtenant easements as follows:

 

(a)               Nonexclusive easements for use of the common elements in
accordance with the purpose for which they are intended without hindering or
encroaching upon the lawful rights of the other apartment owners, subject always
to the exclusive use of the limited common elements as provided in the
Declaration.

 

(b)               A nonexclusive easement in the other apartments in the
building in which each such Apartment is located for support.

 

(c)               Nonexclusive easements for use of the common elements for
ingress to, egress from, utility services for and support, maintenance and
repair of each such Apartment.

 

(d)               In the case of encroachment by any such Apartment upon any
other apartment or common elements, a valid easement for such encroachment and
the maintenance thereof shall and does exist in favor of and appurtenant to the
Apartments herein conveyed for so long as such encroachment continues. In the
event any building of the Project shall be partially or totally destroyed and
then rebuilt, or in the event of shifting, settlement or movement of any portion
of the Project, encroachments upon any part of the common elements or apartments
due to the same shall be permitted, and valid easements for such encroachments
and the maintenance thereof shall exist in favor of and appurtenant to the
Apartments herein conveyed for so long as such encroachment continues.

 

(e)               The right to use those certain limited common elements of the
Project, if any, which are described in the Declaration as being appurtenant to
each such Apartment, provided that such easement shall be deemed conveyed or
encumbered with each such Apartment even though such interest is not expressly
mentioned or described in the conveyance.

 

EXCEPTING AND RESERVING AND SUBJECT TO easements for encroachment appurtenant to
other apartments as they arise in the manner set forth in the preceding
paragraph, now or hereafter existing thereon, and subject also to easements for
access to the property from time to time during reasonable hours as may be
necessary for the operation of the property or for making emergency repairs
therein to prevent damage to the common elements or to another apartment or
apartments or for the installation, repair or replacement of any common
elements.

 



 

 

 

SECOND:

 

For each such Apartment, an undivided interest, as described in said Schedules
“1”, and “2”, attached hereto, and as established by the Declaration, in and to
all common elements of the Project, including the land, or such other percentage
interest as hereafter established for each such Apartment by any amendment of
the Declaration, as tenant in common with the holders of other undivided
interests in and to said common elements.

 

Being all of the land described in Transfer Certificate(s) of Title No. 585,262.

 

[Signature Page to Management Agreement – Kauai - Full Service]

 



 

 

 

ITEM TWO:
(Parking Sublease Parcel)

 

UNRECORDED SUBLEASE

 

Lessor: KAUAI LAGOONS RESORT COMPANY, LTD., a Hawaii corporation Lessee:
HEMMETER-VMS KAUAI COMPANY, II, a Hawaii limited partnership Dated: January 30,
1991 Term: commencing on the date hereof and ending at 12:01 a.m. Hawaii
Standard Time on March 30, 2060

The foregoing Unrecorded Sublease was confirmed by a Short Form Sublease dated
January 30, 1991 by and between the foregoing parties, recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. 91-012249.

 

Through mesne assignments the lessor’s interest in the aforesaid Unrecorded
Sublease was assigned by the following:

 

ASSIGNMENT AND ASSUMPTION OF SUBLEASE

 

Assignor: K D GOLF OWNERSHIP LLC, a Hawaii limited liability company Assignee:
MORI GOLF (KAUAI), LLC, a Delaware limited liability company Dated: August 10,
2007 Document No. 2007-144033

 



 

 

 

Through mesne assignment(s), the lessee’s foregoing Unrecorded SubLease was
assigned by the following:

 

ASSIGNMENT OF LEASE

 

Lessor: STANLEY HOWARD YOUNG, as Commissioner Lessee: MARRIOTT KAUAI, INC., a
Delaware corporation, as to an undivided 42% interest, and MARRIOTT KAUAI
OWNERSHIP RESORTS, INC., a Delaware corporation, as to an undivided 58%
interest, as Tenants in Common Dated: August 3, 1994 Doc. No.: 2169454 Doc.No.
94-129345

Consents to Assignment of Sublease, Attornment Agreement and Estoppel
Certificates dated August 3, 1994, by Wm. Hyde Rice, Limited, a Hawaii
corporation, and Kauai Lagoons Resort Company, Ltd., a Hawaii corporation,
recorded in said Bureau of Conveyances as Document No. 94-129346.

 

Through mesne assignment(s) the foregoing Unrecorded Sublease was further
assigned by the following:

 

ASSIGNMENT AND ASSUMPTION OF SUBLEASEHOLD INTEREST

 

Assignor: MARRIOTT KAUAI, INC., a Delaware corporation Assignee: HPTMI HAWAII,
INC., a Delaware corporation, as to an Undivided 42% interest Dated: June 15,
2001 Doc. No. 2001-097933

Consents to Assignment of Sublease, Attornment Agreement and Estoppel
Certificates dated June 14, 2001, by Wm. Hyde Rice, Limited, a Hawaii
corporation, recorded in said Bureau of Conveyances as Document No. 2001-097934.

 



 

 

 

 

A.         All of that certain parcel of land (being portion(s) of the land(s)
described in and covered by Royal Patent 4480, Land Commission Award Number
7713, Apana 2, Part 1 to V. Kamamalu) situate, lying and being at
Kalapaki,-District of Lihue, Island and County of Kauai, State of Hawaii, being
LOT “R”, more particularly described as follows:

 

Beginning at the West comer of this parcel of land, on the Northerly side of
Rice Street, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KALEPA” being 12,836.96 feet South and 917.49 feet
East, thence running by azimuths measured clockwise from true South:

 

1. 244° 40’   313.43

feet along Lots 20, 19 and 18 of Lihue Industrial Park, Unit 2 (File Plan
1669); 

 

2. 204° 30’   222.73

feet along Lots 18 and 17 of Lihue Industrial Park, Unit 2 (File Plan 1669);  

 

3. 121° 30’   209.05

feet along Lot 17 of Lihue Industrial Park, Unit 2 (File Plan 1669);  

 

4. 170° 36’   85.25

feet along Lot 17 of Lihue Industrial Park, Unit 2 (File Plan 1669);  

 

5. 182° 25’   39.96

feet along Lot 16 of Lihue Industrial Park, Unit 2 (File Plan 1669);  

 

6. 244° 36’   15.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);  

 

7. 213° 00’   175.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);  

 

8. 247° 00’   104.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);  

 

9. 265° 00’   261.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);  

 

10. 254° 00’   367.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);  

 

11. 281° 30’   123.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

 

 

 

 

12. 312° 00’   30.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

13. 332° 00’   93.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

14. 341° 00’   150.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

15. 350° 00’   105.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

16. 6° 00’   80.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

17. 15° 00’   90.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

18. 21° 00’   105.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

19. 337° 00’   220.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

20. 315° 00’   55.00

feet along Lot 2 of The Kauai Lagoons (File Plan (1905);

 

21. 326° 00'   220.00

feet along Lot 2 of The Kauai Lagoons (File Plan (1905);

 

22. 297° 00'   200.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

23. 312° 00'   95.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

25. 326° 00'   140.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

26. 316° 04’   54.83

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

28. 323° 10’   21.00

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

29. 330° 13’ 30” 80.82

feet along Lot 2 of The Kauai Lagoons (File Plan 1905);

 

 



 

 

 

30. 358° 56’   45.80

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

31. 167° 14’   31.00

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

32. 72° 39’   113.20

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

33. 342° 39’   10.00

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

34. 72° 39’   223.60

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

35. 342° 39’   10.00

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

36. 68° 45’   79.00

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

37. 60° 06’   103.50

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

38. 49° 57’   103.10

feet along Lot of The Kauai Lagoons (File Plan (1905);

 

39. 40° 10’   103.00

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

40. 30° 01’   103.60

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

41. 22° 10’   53.20

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

42. 109° 57’   10.00

feet along Lot 1 of 'The Kauai Lagoons (File Plan 1905);

 

43. 19° 57’   59.60

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

44. 20° 01’   78.27

feet along Lot 1 of The Kauai Lagoons (File Plan 1905);

 

 



 

 

 



45. 109° 01’ 207.77  

feet along the Northeasterly side of Kalapaki Access Road;

 

46. Thence along the Northeasterly side of

Kalapaki Access Road, on a curve to the right with a radius of 60.00 feet, the
chord azimuth and distance being:

 

  140° 28’ 30” 66.16

feet;

 

47. 175° 56’   374.92

feet along the Easterly side of Rice Street;

 

48. 265° 56'   5.00

feet along the Easterly side of Rice Street;

 

49. Thence along the Easterly side of Rice Street,

on a curve to the left with a radius of 1,235.00 feet, the chord azimuth and
distance being:

 

  172° 06’ 30" 164.77

feet;

 

50. 168° 17’   103.14

feet along the Easterly side of Rice Street;

 

51. Thence along the Northeasterly side of Rice

Street, on a curve to the left with a radius of 535.00 feet, the chord azimuth
and distance being:

 

  156° 52’ 54” 211.52

feet;

 

52. 235° 28’ 48" 10.00

feet along the Northeasterly side of Rice Street;

 

53. Thence along the Northeasterly side of Rice

Street on a curve to the left with a radius of 545.00 feet, the chord azimuth
and distance being:

 

  145° 16’ 54" 3.77

feet;

 

54. 145° 05’   205.11

feet along the Northeasterly side of Rice Street;

 

55. Thence along the Northeasterly side of Rice

Street, on a curve to the left with a radius of 445.00 feet, the chord azimuth
and distance being:

 

  113° 28' 04" 466.55

feet;

 

56. 80° 27' 20" 202.45

feet along the Northeasterly side of Rice Street;

 

57. Thence along the Northeasterly side of Rice

Street, on a curve to the right with a radius of 510.00 feet, the chord azimuth
and distance being:

 

  80° 11' 09"   Feet to the point of beginning and containing an area of 37.997
acres, more or less.          

 



 

 

 

 

ITEM THREE

(Golf & Tennis Easement Parcel)

 

An irrevocable non-exclusive appurtenant easement to reserve and play golf and
tennis on the lands hereinafter described and commonly known as the “GOLF COURSE
PROPERTY” upon and subject to the terms, conditions and limitations contained in
and created by that certain unrecorded KAUAI LAGOONS RESORT GOLF AND TENNIS PLAY
AGREEMENT dated August 3, 1994, by and between KAUAI LAGOONS RESORT COMPANY,
LTD., a Hawaii corporation, (“Resort Company”), and MARRIOTT KAUAI, INC., a
Delaware corporation, (“Hotel Company”), of which a SHORT FORM GOLF AND TENNIS
PLAY AGREEMENT is dated August 3, 1994, filed as Land Court Document No.
2169457, and recorded as Document No. 94-129351, on and over the properties
described under Item III, hereinbelow, for a term commencing on the date on
which Hotel Company acquires title to Hotel Property, and terminating on March
30, 2060; said lands being more particularly described hereinbelow.

 

The foregoing unrecorded Lease was assigned by the following:

 

ASSIGNMENT AND ASSUMPTION OF KAUAI LAGOONS GOLF AND TENNIS PLAY AGREEMENT

 

Assignor: MARRIOTT KAUAI, INC., a Delaware corporation Assignee: HPTMI HAWAII,
INC., a Delaware corporation Dated: June 15, 2001 Document No. 2716832 Document
No. 2001-097935

 





 

 

(A)(File Plan 1905 Lots)

 

All of those certain parcels of land situate at Kalapaki, District of Lihue,
Island and County of Kauai, State of Hawaii, of "THE KAUAI LAGOONS", as shown on
File Plan Number 1905, filed in the Bureau of Conveyances of the State of
Hawaii, and described as follows:

 

LOTS:   5, area 14,042 acres, and     6, area 6.269 acres

 

(B)(File Plan 1933 Lots)

 

All of those certain parcels of land situate at Kalapaki, Lihue, Island and
County of Kauai, State of Hawaii, being all of the lots in "THE KAUAI LAGOONS
(AMENDED)", filed in the Bureau of Conveyances of the State of Hawaii; as File
Plan Number 1933, described as follows:

 

LOTS:   1, area 213.045 acres (net area excluding the Sewer Treatment Plant
site, area 5.00 acres),     2, area 4.762 acres,     3, area 29.228 acres,    
4, area 9.976 acres, and     5, area 17.921 acres.

 

Being a portion of the premises conveyed to MORI GOLF (Kauai), LLC, a Delaware
limited liability company, by that certain Instrument of Conveyance filed as
Land Court Document No. 3641266, recorded as Document No. 2007-144031.

 

(C)All of that certain parcel of land situate at Kalapaki, District of Lihue,
Island and County of Kauai, State of Hawaii, described as follows:

 

LOT 3, area 0.91 acre, as shown on Map 2, filed in the Office of the Assistant
Registrar of the Land Court of the State of Hawaii with Land Court Application
No. 1819 of Interisland Resorts, Ltd.;

 

Being a portion of the premises described in Transfer Certificate of Title No.
871,637 issued to MORI Golf (Kauai), LLC, a Delaware limited liability company.

 

(D)All of that certain parcel of land situate at Kalapaki, District of Lihue,
Island and County of Kauai, State of Hawaii, being LOT 4 of "THE KAUAI LAGOONS",
as shown on File Plan Number 1905, filed in the Bureau of Conveyances of the
State of Hawaii, and containing an area of 200.254 acres, more or less.

 

Being a portion of the premises conveyed to MORI Golf (Kauai), LLC, a Delaware
limited liability company, by that certain Instrument of Conveyance filed as
Land Court Document No. 3641266, recorded as Document No. 2007-144031.

 





 

 

SCHEDULE “1”

 

Apt. No.   CPR No.   Und. Int.   Apt. No.   CPR No.   Und. Int.   1091    309  
 0.55530%   1607    371    0.09255%  1182    331    0.09255%   1608    372  
 0.09255%  1183    332    0.09255%   1609    373    0.09255%  1184    333  
 0.09255%   1610    374    0.09255%  1185    334    0.09255%   1611    375  
 0.09255%  1186    335    0.09255%   1612    376    0.09255%  1187    336  
 0.09255%   1613    377    0.09255%  1188    337    0.09255%   1614    378  
 0.09255%  1189    338    0.09255%   1615    379    0.09255%  1190    339  
 0.09255%   1616    380    0.09255%  1501    340    0.09255%   1617    381  
 0.09255%  1502    341    0.09255%   1618    382    0.09255%  1503    342  
 0.09255%   1619    383    0.09255%  1504    343    0.09255%   1620    384  
 0.09255%  1505    344    0.09255%   1621    385    0.09255%  1506    345  
 0.09255%   1622    386    0.09255%  1507    346    0.09255%   1623    387  
 0.09255%  1508    347    0.09255%   1624    388    0.09255%  1509    348  
 0.09255%   1625    389    0.18510%  1510    349    0.09255%   1701    390  
 0.09255%  1511    350    0.09255%   1702    391    0.09255%  1512    351  
 0.09255%   1703    392    0.09255%  1513    352    0.09255%   1704    393  
 0.09255%  1514    353    0.09255%   1705    394    0.09255%  1515    354  
 0.09255%   1706    395    0.09255%  1516    355    0.09255%   1707    396  
 0.09255%  1517    356    0.09255%   1708    397    0.09255%  1518    357  
 0.09255%   1709    398    0.09255%  1519    358    0.09255%   1710    399  
 0.09255%  1520    359    0.09255%   1711    400    0.09255%  1521    360  
 0.09255%   1712    401    0.09255%  1522    361    0.09255%   1713    402  
 0.09255%  1523    362    0.09255%   1714    403    0.09255%  1524    363  
 0.09255%   1715    404    0.09255%  1525    364    0.18510%   1716    405  
 0.09255%  1601    365    0.09255%   1717    406    0.09255%  1602    366  
 0.09255%   1718    407    0.09255%

 





 

 

SCHEDULE “1” (continued)

 

Apt. No.   CPR No.   Und. Int.   Apt. No.   CPR No.   Und. Int.   1604    368  
 0.09255%   1720    409    0.09255%  1605    369    0.09255%   1721    410  
 0.09255%  1606    370    0.09255%   1722    411    0.09255%  1723    412  
 0.09255%   1910    449    0.09255%  1724    413    0.09255%   1911    450  
 0.09255%  1725    414    0.18510%   1912    451    0.09255%  1801    415  
 0.09255%   1913    452    0.09255%  1802    416    0.09255%   1914    453  
 0.09255%  1803    417    0.09255%   1915    454    0.09255%  1804    418  
 0.09255%   1916    455    0.09255%  1805    419    0.09255%   1917    456  
 0.09255%  1806    420    0.09255%   1918    457    0.09255%  1807    421  
 0.09255%   1919    458    0.09255%  1808    422    0.09255%   1920    459  
 0.09255%  1809    423    0.09255%   1921    460    0.09255%  1810    424  
 0.09255%   1922    461    0.09255%  1811    425    0.09255%   1923    462  
 0.09255%  1812    426    0.09255%   1924    463    0.09255%  1813    427  
 0.09255%   1925    464    0.18510%  1814    428    0.09255%   2001    465  
 0.09255%  1815    429    0.09255%   2002    466    0.09255%  1816    430  
 0.09255%   2003    467    0.09255%  1817    43]    0.09255%   2004    468  
 0.09255%  1818    432    0.09255%   2005    469    0.09255%  1819    433  
 0.09255%   2006    470    0.09255%  1820    434    0.09255%   2007    471  
 0.09255%  1821    435    0.09255%   2008    472    0.09255%  1822    436  
 0.09255%   2009    473    0.09255%  1823    437    0.09255%   2010    474  
 0.09255%  1824    438    0.09255%   2011    475    0.09255%  1825    439  
 0.18510%   2012    476    0.09255%  1901    440    0.09255%   2013    477  
 0.09255%  1902    441    0.09255%   2014    478    0.09255%  1903    442  
 0.09255%   2015    479    0.09255%  1904    443    0.09255%   2016    480  
 0.09255%  1905    444    0.09255%   2017    481    0.09255%  1906    445  
 0.09255%   2018    482    0.09255%

 





 

 

SCHEDULE “1” (continued)

 

Apt. No.   CPR No.   Und. Int.   Apt. No.   CPR No.   Und. Int.   1908    447  
 0.09255%   2020    484    0.09255%  1909    448    0.09255%   2021    485  
 0.09255%  2022    486    0.09255%   2206    520    0.09255%  2023    487  
 0.09255%   2207    521    0.09255%  2024    488    0.09255%   2208    522  
 0.09255%  2025    489    0.18510%   2209    523    0.09255%  2101    490  
 0.09255%   2210    524    0.09255%  2102    491    0.09255%   2211    525  
 0.09255%  2103    492    0.09255%   2212    526    0.09255%  2104    493  
 0.09255%   2213    527    0.09255%  2105    494    0.09255%   2214    528  
 0.09255%  2106    495    0.09255%   2215    529    0.09255%  2107    496  
 0.09255%   2216    530    0.09255%  2108    497    0.09255%   2217    531  
 0.09255%  2109    498    0.09255%   2218    532    0.09255%  2110    499  
 0.09255%   2219    533    0.09255%  2111    500    0.09255%   2220    534  
 0.09255%  2112    501    0.09255%   2221    535    0.09255%  2113    502  
 0.09255%   2222    536    0.09255%  2114    503    0.09255%   2223    537  
 0.09255%  2115    504    0.09255%   2224    538    0.09255%  2116    505  
 0.09255%   2225    539    0.18510%  2117    506    0.09255%   2301    540  
 0.09255%  2118    507    0.09255%   2302    541    0.09255%  2119    508  
 0.09255%   2303    542    0.09255%  2120    509    0.09255%   2304    543  
 0.09255%  2121    510    0.09255%   2305    544    0.09255%  2122    511  
 0.09255%   2306    545    0.09255%  2123    512    0.09255%   2307    546  
 0.09255%  2124    513    0.09255%   2308    547    0.09255%  2125    514  
 0.18510%   2309    548    0.09255%  2201    515    0.09255%   2310    549  
 0.09255%  2202    516    0.09255%   2311    550    0.09255%  2203    517  
 0.09255%   2312    551    0.09255%  2204    518    0.09255%   2313    552  
 0.09255%  2205    519    0.09255%   2314    553    0.09255%  2315    554  
 0.09255%   2421    585    0.09255%  2316    555    0.09255%   2422    586  
 0.09255%

 





 

 

SCHEDULE “1” (continued)

 

Apt. No.   CPR No.   Und. Int.   Apt. No.   CPR No.   Und. Int.   2318    557  
 0.09255%   2424    588    0.27765%  2319    558    0.09255%   R-1    589  
 0.46627%  2320    559    0.09255%   R-2    590    0.69241%  2321    560  
 0.09255%   R-3    591    0.39632%  2322    561    0.09255%   R-4    592  
 0.27276%  2323    562    0.09255%   R-5    593    0.19816%  2324    563  
 0.09255%   R-6    594    0.23779%  2325    564    0.18510%   R-7    595  
 0.27743%  2401    565    0.09255%   R-8    596    0.19583%  2402    566  
 0.09255%   R-9    597    0.51289%  2403    567    0.09255%   R-10    598  
 0.23546%  2404    568    0.09255%   R-11    599    0.23546%  2405    569  
 0.09255%   R-12    600    0.23546%  2406    570    0.09255%   R-13    601  
 0.36835%  2407    571    0.09255%   R-14    602    0.20282%  2408    572  
 0.09255%   C-1    604    5.77242%  2409    573    0.09255%   C-2    605  
 0.82063%  2410    574    0.09255%   C-3    606    0.83462%  2411    575  
 0.09255%   C-4    607    0.20282%  2412    576    0.09255%   C-5    608  
 0.06994%  2413    577    0.09255%   C-6    609    0.06994%  2414    578  
 0.09255%   E-3    612    1.62261%  2415    579    0.09255%   F-1    613  
 0.80847%  2416    580    0.09255%   K-1    614    1.81612%  2417    581  
 0.09255%                 2418    582    0.09255%                 2419    583  
 0.09255%                 2420    584    0.09255%               

 

**Being a portion of the land described in Transfer Certificate of Title No.
585,262.

 

End of Schedule “1”

 





 

 

  

SCHEDULE “2”

 

Apt. No.   CPR No.   Und. Int.   Apt No,   CPR No.   Und. Int.   263    148  
 0.09255%   864    244    0.09255%  265    149    0.09255%   866    245  
 0.09255%  345    128    0.09255%   868    247    0.09255%  346    129  
 0.09255%   870    248    0.09255%  347    130    0.09255%   872    250  
 0.09255%  348    131    0.09255%   874    251    0.09255%  464    174  
 0.09255%   961    260    0.09255%  466    175    0.09255%   962    261  
 0.09255%  468    177    0.09255%   964    263    0.09255%  470    178  
 0.09255%   966    264    0.09255%  472    180    0.09255%   968    266  
 0.09255%  474    181    0.09255%   970    267    0.09255%  564    191  
 0.09255%   972    269    0.09255%  566    192    0.09255%   974    270  
 0.09255%  568    194    0.09255%   1061    279    0.09255%  570    195  
 0.09255%   1062    280    0.09255%  572    197    0.09255%   1063    281  
 0.09255%  574    198    0.09255%   1064    282    0.09255%  664    208  
 0.09255%   1065    283    0.09255%  666    209    0.09255%   1066    284  
 0.09255%  668    211    0.09255%   1067    285    0.09255%  670    212  
 0.09255%   1068    286    0.09255%  672    214    0.09255%   1069    287  
 0.09255%  674    215    0.09255%   1070    288    0.09255%  761    224  
 0.09255%   1071    289    0.09255%  762    225    0.09255%   1072    290  
 0.09255%  764    227    0.09255%   1073    291    0.09255%  766    228  
 0.09255%   1074    292    0.09255%  768    230    0.09255%   1075    293  
 0.09255%  770    231    0.09255%   1076    294    0.09255%  772    233  
 0.09255%   1077    295    0.09255%  774    234    0.09255%   1078    296  
 0.09255%

 





 

 

SCHEDULE “2” (continued)

 



Apt. No.   CPR No.   Und. Int.                           1079    297    0.09255%
                         1080    298    0.09255%                          1081  
 299    0.09255%                          1082    300    0.09255%              
           1083    301    0.09255%                          1084    302  
 0.09255%                          1085    303    0.09255%                      
   1086    304    0.09255%                          1087    305    0.09255%    
                     1088    306    0.09255%                          1089  
 307    0.09255%                          1090    308    0.09255%              
           1161    310    0.09255%                          1162    311  
 0.09255%                          1163    312    0.09255%                      
   1164    313    0.09255%                          1165    314    0.09255%    
                     1166    315    0.09255%                          1167  
 316    0.09255%                          1168    317    0.09255%              
           1169    318    0.09255%                          1170    319  
 0.09255%                          1171    320    0.09255%                      
   1172    321    0.09255%                          1173    322    0.09255%    
                     1174    323    0.09255%                          1175  
 324    0.09255%                          1176    325    0.09255%              
           1177    326    0.09255%                          1178    327  
 0.09255%                          1179    328    0.09255%                      
   1180    329    0.09255%                          1181    330    0.09255%    
                   

 

**Being a portion of the land described in Transfer Certificate of Title No.
585,262.

 

End of Schedule “2”

 





 

 

EXHIBIT B

 

Central Office Services

 

“Central Office Services” means the following activities (other than Chain
Services) that are provided on a central or regional basis to hotels in the
System:

 

1.       Executive Supervision. Executive supervision is currently done by
individuals holding the title of “Executive Vice President” or above, and at the
continental division level by individuals holding a title of “Chief Operating
Officer” or above. In the future executive supervision may be done by
individuals holding comparable positions of authority but with different titles.

 

2.       Corporate Planning & Policy. Policy making and planning for Marriott
International, Inc. and its Affiliates as a whole or at the continental division
level, including development of operating procedures, but excluding any policy
making or planning function related to an area that is a Chain Service or direct
Deduction.

 

3.       Corporate Finance. Corporate finance, including corporate treasury,
financial planning and analysis and corporate accounting, excluding accounting
services provided to the hotels as part of Chain Services or the MBS Systems.

 

4.       Corporate Human Resources. Corporate personnel providing strategic and
executive supervision for human resources activities applicable to Marriott
International, Inc. and its Affiliates as a whole.

 

5.       Certain Legal Services. Legal services performed either in-house or by
outside counsel to (i) draft manuals, policies or guidelines to be used for the
System; and (ii) represent Manager and its Affiliates on issues relating to the
relationship between Tenant and Manager and its Affiliates, unless the Expert
directs Tenant to pay the costs of any legal services.

 

6.       Trademarks. Trademark protection relating to the MI Trademarks, which
are used generally by the System.

 

7.       Product Research & Development. Product research and development and
the development of brand standards, excluding product research and development
related to an area that is reimbursable as a Chain Service or a direct Deduction
such as product research and development for sales and marketing.

 





 

 

EXHIBIT C

 

CURRENT CHAIN SERVICES

  

NOTE: Chain Services are services that are furnished generally to System hotels
on a central basis and that fall into the following categories of services:
National Sales Services; Central Training Services and relocation of property
management personnel; National Advertising Services; and Computer, Payroll and
Accounting Services. As of December 31, 2019, these categories include the areas
set forth below and the supervision of such areas below the level of Executive
Vice President and (on a regional basis) Regional Executive:

  

1.       National Sales Office Services, which includes the following
subcategories:

 

·       Worldwide sales offices

·       Domestic sales offices

·       Distribution marketing

·       Travel industry sales

·       National transient sales

·       Intermediary sales

·       E-commerce sales

·       Regional sales and marketing

·       Revenue management

·       Customer events

 

2.       Central Training Services and relocation, which includes the following
subcategories:

 

·       Training salaries of new property managers

·       Costs of recruiting and hiring property managers

·       Development and delivery of training programs

·       Tuition reimbursement program for property associates

·       Relocation costs of property managers

 

3.        National Advertising and Promotion Services, which includes the
following subcategories:

 

·       Advertising administration, advertising media and advertising production

·       Advertising agencies

·       Public relations program support

·       Development of brochures, directories, and other marketing collateral

·       Production costs for promotional goods

·       Market research, including the GSS system

 





 

 

4.       Computer Payroll and Accounting Services, which includes the following
subcategories:

 

·       Computer operating statement, analysis report and general ledger
accounting system

·       Marriott’s automated payroll and benefits accounting system

·       Operation and support of the computerized accounting reporting

·       Operation and support of property computer systems including:

·       Rooms operations, food and beverage and engineering systems support

·       PC support and systems applications development

·       Global field services property systems support

 





 

 

EXHIBIT D

 

FRANCHISE REQUIREMENTS

 

To obtain a franchise for the Hotel, Tenant must:

 

1.deliver to the applicable Franchisor a franchise application, together with
the then-current application fee being charged to System franchisees at least
ninety (90) days prior to the proposed date of the Franchise Conversion (if such
Franchisor does not agree to grant the franchise to Tenant, then Franchisor will
refund the application fee, less $10,000);

 

2.execute the then-current form of franchise and related agreements, which
franchise agreement will (a) contain the standard forms for new franchised
System hotels as of the date of the Franchise Conversion, including the
then-current fees and charges, except that the term of such franchise agreement
may be adjusted in Franchisor’s sole discretion to the remaining Initial Term or
remaining Renewal Term (as the case may be), and (b) include a PIP to address
any renovation necessary to comply with Franchisor’s then-current Standards;

 

3.meet the then-current criteria for a franchisee of the hotel brand to which
the Franchise Conversion pertains, as determined by Franchisor in its sole
discretion;

 

4.deliver to Franchisor all requested information and representations regarding
Tenant’s corporate organization, authority, and ownership as well as the
financial information of the proposed guarantor of the franchise agreement
obligations;

 

5.retain a management company consented to by Franchisor if Franchisor
determines that Tenant is not qualified to operate the Hotel;

 

6.pay Franchisor’s reasonable outside counsel costs related to the Franchise
Conversion and the franchise agreement;

 

7.make, or cause the applicable management company to make, offers of employment
to sufficient numbers of employees at the Hotel to avoid the occurrence of a
“closing” under the WARN Act or similar state law and provide Manager with all
other information requested by Manager regarding offers and conditions of
employment to such employees; and

 

8.agree to be bound by, or pay any breakage fees for, all ancillary agreements
between Manager and any other parties with respect to the Hotel or executed in
connection with this Agreement, including any licensing agreements, cost sharing
agreements, and cluster revenue agreements.

 





 

 

EXHIBIT E

 

INSURANCE

6.01       Insurance.

 

A.                Property Insurance.

 

1.                  Required Coverages. Tenant will procure and maintain the
following insurance from the Effective Date:

 

(a)               Property insurance (and, if applicable, builders risk
insurance), including boiler and machinery coverage, on the Hotel buildings and
contents against loss or damage by risks covered by an “all risk of physical
loss” form. This coverage, to the extent available at commercially reasonable
rates and terms, will be for not less than 100% of the replacement cost of the
Hotel, less a reasonable deductible and subject to commercially reasonable
sub-limits, including a waiver of coinsurance provision, and landscape
improvements coverage for not less than 100% of the replacement cost or
$5,000,000, whichever is greater;

 

(b)               Earthquake insurance and windstorm insurance, to the extent
excluded or sub-limited from the insurance under Section 6.01.A(1)(a) and if the
Hotel is located in whole or in part in an earthquake or windstorm prone zone,
as applicable, as determined by the appropriate government authority or insurer.
Coverage for these hazards, to the extent available at commercially reasonable
rates and terms, will be for not less than the probable maximum loss of the
Hotel (or the aggregate probable maximum loss if insured under a blanket
program) less a reasonable deductible;

 

(c)               Flood insurance, to the extent excluded or sub-limited from
the insurance under Section 6.01.A(1)(a) and if the Hotel is located in whole or
in part within an area identified by the insurer as having a special flood
hazard. Coverage for this hazard, to the extent available at commercially
reasonable rates and terms, will be for not less than twenty-five percent (25%)
of the replacement cost of the Hotel, less a reasonable deductible. In no event
will flood insurance coverage be less than the maximum amount available under
the National Flood Insurance Program (or successor program) for this coverage;

 

(d)               Terrorism insurance, to the extent excluded or sub-limited
from the insurance under Section 6.01.A(1)(a). Coverage for this hazard, to the
extent available at commercially reasonable rates and terms, will be for not
less than one hundred percent (100%) of the replacement cost of the Hotel, less
a reasonable deductible;

 

(e)               Business interruption insurance caused by any occurrence
covered by the insurance described in Sections 6.01.A(1)(a) through (d). This
coverage will include, to the extent available at commercially reasonable rates
and terms:

 

(i)                 at least two years’ loss of profits, rental income,
necessary continuing expenses and any amounts that would be payable to Manager
as the Management Fee or any other amounts payable to Manager under this
Agreement if the loss had not occurred;

 





 

 

(ii)              at least ninety (90) days ordinary payroll expenses;

 

(iii)            at least three hundred sixty-five (365) days of an extended
period of indemnity; and

 

(iv)             at least one hundred eighty (180) days contingent business
interruption.

 

Manager may make claims directly to the insurer for any management fees or other
amounts payable to Manager under this Agreement. Tenant and Manager agree that
the amount to be paid to Manager for any claim covered by the insurance
described in this Section 6.01.A(1)(e) with respect to this Agreement will be
calculated using the figures for Gross Revenues, and Operating Profit accepted
by the insurance company or an independent third-party business interruption
accounting expert selected by Tenant and Manager. If Tenant procures the
business interruption insurance, Tenant will consult with Manager regarding the
submission of this claim and Tenant will not settle this claim without Manager’s
approval; and

 

(f)                Such other property insurance as is customarily required by
Manager at similar hotels.

 

Manager will procure and maintain the insurance in Sections 6.01.A(1)(a) through
(f) only if (i) Tenant makes a written request to Manager at least 60 days
before either the Effective Date or the next renewal date of Manager’s property
insurance program; (ii) the Hotel meets the then-current insurability criteria
under Manager’s insurance program; and (iii) Manager approves the request in its
sole discretion.

 

2.                  Insurer & Other Requirements; Waiver; & Participation in
Manager’s Program.

 

(a)               All insurance procured under Section 6.01.A(1) will be
obtained from insurance companies of recognized financial standing reasonably
acceptable to Manager. All premiums and deductibles under these policies are
subject to Manager’s approval. All premiums (net of any credits, rebates and
discounts) and deductibles for insurance under these policies will be
Deductions.

 

(b)               If Tenant procures the insurance described in
Section 6.01.A(1), all policies will be in the name of Tenant, with Manager and
its Affiliates named as additional insureds. If Manager procures this insurance,
all policies of such insurance will be in the name of Manager, with Tenant named
as an additional insured. Any property losses will be payable to the respective
parties as their interests may appear. The documentation for each Mortgage will
include a provision that proceeds of the insurance described in
Section 6.01.A(1) will be available for repair and restoration of the Hotel.

 

(c)               If Tenant procures the insurance described in
Section 6.01.A(1), Tenant will deliver to Manager certificates of insurance, or
at Manager’s request a copy of the policies, and certificates of renewal for
insurance policies about to expire. All certificates will state that the
insurance will not be canceled, non-renewed or reduced without at least 30 days’
prior written notice to the certificate holder.

 





 

 

(d)               Tenant and Manager each waives their rights of recovery, and
will cause their insurer to waive its rights of subrogation from the other party
or any of such party’s Affiliates, directors, officers, shareholders, agents and
employees for loss or damage to the Hotel, and any related interruption of
business, regardless of the cause of the property or business interruption loss.
If any policy of insurance requires an endorsement to effect a waiver of
subrogation, Tenant or Manager, as applicable, will cause them to be endorsed.

 

(e)               If Tenant is eligible to participate in Manager’s property
insurance program but Tenant elects to procure the insurance under
Section 6.01.A(1), and the costs of the premiums and deductibles for coverage
under Tenant’s property insurance program are more than 10% higher than the
costs of the premiums and deductibles that would have been payable under
Manager’s property insurance program, then Tenant will pay from its own funds
and not as Deductions the entire amount by which such costs under Tenant’s
program exceed such costs under Manager’s program.

 

(f)                If Manager approves Tenant’s request to have the Hotel
participate in Manager’s property insurance program, the Hotel will do so until
Tenant or Manager notifies the other party of its intent to discontinue this
participation in accordance with the following:

 

(i)                 If Tenant chooses to exit Manager’s property insurance
program and procure its own property insurance, Tenant will notify Manager at
least 90 days before the next renewal date under Manager’s property insurance
program (which is currently April 1st of each year). If Tenant does not notify
Manager in time and subsequently procures its own property insurance, Tenant
will pay Manager 10% of the annual premium under Manager’s property insurance
program to cover the fixed costs incurred by Manager for the placement of these
coverages. If Tenant chooses to exit Manager’s property insurance program before
the end of a coverage year Tenant will pay Manager (i) the 10% charge; and
(ii) the prorated portion of the premiums of Manager’s property insurance
program relating to the period before the date on which Manager approves
Tenant’s replacement property insurance coverage. For the policies under
Sections  6.01.A(1)(b) through (f), if the premium is fully earned then no
portion of the premium will be refunded to Tenant. If the premium is not fully
earned, any paid but unearned portion of the premium will be prorated as of the
date on which Manager receives from Tenant certificates of insurance evidencing
insurance coverage that complies with this Section 6.01. Tenant will pay all
amounts under this Section 6.01.A(2)(f)(i) from its own funds and not as
Deductions within 10 days after Manager’s request. If Tenant fails to do so,
Manager may deduct such amounts from amounts otherwise to be distributed to
Tenant without affecting Manager’s other rights and remedies under this
Agreement. If Tenant exits Manager’s property insurance program and later wishes
to participate again, the Hotel will again be included if Tenant makes a written
request at least 60 days before the next renewal date of Manager’s property
insurance program and Manager approves the request in its sole discretion.

 





 

 

(ii)              If Tenant procures the property insurance for the Hotel,
Manager will pay Tenant the amount of all reasonable insurance premiums as
Deductions at the same time that Manager makes interim payments to Tenant under
Section 4.01 (collectively, the “Property Insurance Premiums”). These payments
will be calculated by prorating the full Fiscal Year budgeted amount (or the
actual amount, if available) of Property Insurance Premiums equally over twelve
(12) Accounting Periods. Tenant will provide Manager with evidence of Tenant’s
payment of the Property Insurance Premiums, and the receipt of any credits,
rebates and discounts, within five days after Manager’s request. For each Fiscal
Year, Manager will reconcile interim Property Insurance Premium payments with
the actual amount for the entire Fiscal Year, and Tenant and Manager will make
any necessary adjustments following Tenant’s receipt of each Accounting Period
Statement or Annual Operating Statement, as applicable. Manager will only be
required to pay Property Insurance Premiums to the extent of available Gross
Revenues. Tenant will pay all premiums under insurance policies that it procures
before any fine, penalty or interest is incurred.

 

(iii)            If Manager chooses to remove the Hotel from Manager’s property
insurance program, Manager will notify Tenant at least 90 days before the next
renewal date and Tenant will procure insurance for the Hotel as required under
Section 6.01 effective as of the expiration date of the then-current coverage.
Tenant may later participate in Manager’s property insurance program again if
Tenant makes a request at least 60 days before Tenant desires the new policy to
become effective and Manager approves the request in its sole discretion.

 

3.                  Claims. If the Hotel is damaged by any casualty and the
Hotel participates in Manager’s property insurance program under this
Section 6.01, Manager will process, adjust and settle the property damage claim
with the insurance carriers. Tenant will sign, promptly and without condition,
all documents necessary for Manager to process, adjust and settle the claim. If
the Hotel does not participate in Manager’s property insurance program, Tenant
will process, adjust and settle the property damage claim with the insurance
carriers, subject to Section 6.01.A(1)(e), and Tenant will sign promptly and
without condition all documents necessary for Manager to process, adjust and
settle Manager’s and its Affiliates’ portion of the claim attributable to their
business interruption interests.

 

B.                 Operational Insurance.

 

1.                  Coverages. Manager will procure and maintain the following
insurance from the Effective Date:

 

(a)               Commercial general liability insurance against claims for
bodily injury, death and property damage occurring in conjunction with Hotel
operations, and automobile liability insurance on vehicles operated in
conjunction with the Hotel, with a combined single limit for each occurrence of
at least $100,000,000;

 

(b)               Workers’ compensation coverage at least as may be required
under Legal Requirements and employer’s liability insurance of at least
$1,000,000 per accident/disease, in each case covering Manager’s employees at
the Hotel;

 







 

 

(c)               Fidelity coverage of at least $2,000,000 covering Manager’s
employees at the Hotel;

 

(d)              Employment practices liability insurance for claims against
Manager and, if Tenant is named as a co-defendant with Manager, for claims
against Tenant, in each case arising out of Manager’s employment practices, to
the extent available at commercially reasonable rates and terms, of at least
$1,000,000; and

 

(e)               Such other insurance as, and in amounts that, Manager
reasonably determines for protection against claims, liabilities and losses
relating to the operation of the Hotel.

 

2.                  Insurance Retentions, Requirements, Costs & Reserve.

 

(a)               Insurance procured under Section 6.01.B(1) may include
Insurance Retentions. “Insurance Retentions” means deductibles or risk retention
levels that are not in excess of the per occurrence limit for any loss or
reserve established by Manager for the Hotel. This limit will be substantially
similar to the limits for similar hotels participating in the blanket insurance
programs.

 

(b)               All insurance procured under Section 6.01.B(1) will be in the
name of Manager. The insurance procured in accordance with Section 6.01.B(1)
will name Tenant, and any Mortgagees specified by Tenant in writing, as
additional insureds.

 

(c)               At Tenant’s request, Manager will deliver to Tenant
certificates of insurance evidencing the insurance coverages under
Section 6.01.B(1)(a) and any renewals. All certificates will, to the extent
obtainable, state that the insurance will not be canceled or reduced without at
least 30 days’ prior written notice to the certificate holder.

 

(d)               All premiums and costs for insurance procured and administered
by Manager or its Affiliates under this Section 6.01.B will be Deductions,
including any Insurance Retentions. All charges under the blanket programs will
be allocated to the Hotel and other similar participating hotels on a reasonable
basis. Any losses and associated costs that are uninsured will be Deductions.

 

(e)               Upon Termination or a Transfer, Manager will set up a reserve
from Gross Revenues, in an amount determined by Manager based on loss
projections, to cover the amount of any Insurance Retentions and all other costs
that may eventually have to be paid by Tenant or Manager for pending or
contingent claims, including those that arise after Termination for causes
arising during the Term. If Gross Revenues are insufficient to fund the reserve,
Tenant will pay the shortfall to Manager within 10 days after receipt of
Manager’s notice. If Tenant fails to do so, Manager may withdraw the amounts
from the Hotel’s operating account(s), the Reserve, Working Capital funds or any
other Tenant funds under Manager’s control without affecting Manager’s other
rights and remedies under this Agreement.

  

C.                 General Conditions of Manager’s Insurance Program. Manager
may obtain all insurance procured under Section 6.01.A (if Manager procures such
insurance) and Section 6.01.B through blanket insurance programs, with shared
aggregate coverage levels, sub-limits, deductibles, conditions and exclusions
based on industry conditions and availability at commercially reasonable rates
and terms. The blanket program may apply to multiple insured locations, these
locations may incur losses for the same insured event and these losses may
exhaust the coverage before all claims are resolved. Industry conditions may
also lead to policy terms, conditions, sub-limits or exclusions resulting in
coverage levels below the amounts required in Section 6.01.A and Section 6.01.B.
These conditions and limitations are not a breach of Manager’s obligations.

 





 

 

EXHIBIT F

 

Equity INterests in Tenant

 

As of the Effective Date and the Execution Date, (a) the equity interests in
Tenant are and will be owned 100% by HPT TRS Inc., a Maryland corporation; (b)
the equity interests in HPT TRS Inc. are and will be owned 100% by Service
Properties Trust, a Maryland real estate investment trust; and (c) the equity
interests in Service Properties Trust are and will be publicly traded.

 



 

 

EXHIBIT G

 

Brands

 

AC Hotels by Marriott

African Pride Hotels

Aloft Hotels

Autograph Collection Hotels

Autograph Collection Residences

Bulgari Hotels & Resorts

Conference Center by Marriott

Courtyard by Marriott Hotels

Delta Hotels & Resorts

EDITION Hotels

EDITION Residences

Element Hotels

Fairfield by Marriott

Fairfield Inn by Marriott

Fairfield Inn & Suites by Marriott

Four Points by Sheraton Hotels

Gaylord Hotels

Grand Residences by Marriott

Horizons by Marriott Club

JW Marriott Hotels

JW Marriott Hotels & Resorts

JW Marriott Marquis Hotels

JW Marriott Residences

Le Méridien Hotels & Resorts

Le Méridien Residences

The Luxury Collection Hotels, Resorts & Suites

The Luxury Collection Residence Club

The Luxury Collection Residences

Marriott Executive Apartments

Marriott Hotels

Marriott Hotels & Conference Centers

Marriott Hotels & Resorts

Marriott Marquis Hotels

Marriott Residences

Marriott Resorts

Marriott Suites Hotels

Marriott Vacation Club

Moxy Hotels

Protea Hotel Fire & Ice!

Protea Hotels

Renaissance ClubSport Hotels

Renaissance Hotels

 





 

  

Renaissance Residences

Residence Inn by Marriott Hotels

The Residences at The Ritz-Carlton

The Ritz-Carlton Destination Club

The Ritz-Carlton Hotels & Resorts

The Ritz-Carlton Reserve

The Ritz-Carlton Residences

Sheraton Grand Hotels & Resorts

Sheraton Hotels & Resorts

Sheraton Residences

SpringHill Suites by Marriott Hotels

St. Regis Hotels, Resorts & Suites

St. Regis Residence Club

St. Regis Residences

TownePlace Suites by Marriott Hotels

Tribute Portfolio Hotels & Resorts

W Escape

W Hotels

W Residences

Westin Hotels

Westin Hotels & Resorts

Westin Residences

 







 

 





ADDENDUM



 



Hotel/Location

3610 Rice Street

Lihue, HI 96766



 





 

